Exhibit 10.1

 

Loan Number: 1003078

 

EXECUTION COPY

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 23, 2013

 

by and among

 

GGP LIMITED PARTNERSHIP,
GENERAL GROWTH PROPERTIES, INC.,
GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC,
GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC,
GGPLP L.L.C.
AND
GGPLP 2010 LOAN PLEDGOR HOLDING, LLC,
as Borrowers,

 

THE OTHER LOAN PARTIES PARTY HERETO FROM TIME TO TIME,

 

THE LENDERS PARTY HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and as an Issuing Bank

 

DEUTSCHE BANK SECURITIES INC.,
ROYAL BANK OF CANADA
AND
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,

 

and

 

BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
 GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,

RBS CITIZENS, N.A.,
U.S. BANK NATIONAL ASSOCIATION
AND
UBS SECURITIES LLC,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,
DEUTSCHE BANK SECURITIES
 INC.,
ROYAL BANK OF CANADA
and
J.P. MORGAN SECURITIES LLC,
as Joint Bookrunners and Joint Lead

Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I.

Definitions

1

 

 

 

Section 1.01

Definitions

1

 

Section 1.02

General; References to Central Time

34

 

 

Article II.

Credit Facility

36

 

 

 

Section 2.01

Revolving Loans

36

 

Section 2.02

Letters of Credit

37

 

Section 2.03

Swingline Loans

42

 

Section 2.04

Rates and Payment of Interest on Loans

44

 

Section 2.05

Number of Interest Periods

45

 

Section 2.06

Repayment of Revolving Loans

45

 

Section 2.07

Prepayments

45

 

Section 2.08

Continuation

45

 

Section 2.09

Conversion

46

 

Section 2.10

Evidence of Obligations; Notes

47

 

Section 2.11

Voluntary Reductions of the Revolving Commitment

47

 

Section 2.12

[Reserved]

48

 

Section 2.13

Expiration Date of Letters of Credit Past Revolving Commitment Termination

48

 

Section 2.14

Amount Limitations

48

 

Section 2.15

Increase in Revolving Commitments

48

 

Section 2.16

[Reserved]

50

 

Section 2.17

Extension

50

 

 

Article III.

Payments, Fees and Other General Provisions

54

 

 

 

Section 3.01

Payments

54

 

Section 3.02

Pro Rata Treatment

55

 

Section 3.03

Sharing of Payments, Etc.

55

 

Section 3.04

Several Obligations

56

 

Section 3.05

Fees

56

 

Section 3.06

Computations

57

 

Section 3.07

Usury

57

 

Section 3.08

Statements of Account

58

 

Section 3.09

Defaulting Lenders

58

 

Section 3.10

Taxes; Foreign Lenders

61

 

Section 3.11

Co-Borrowers

65

 

 

Article IV.

Yield Protection, Etc.

67

 

 

 

Section 4.01

Additional Costs; Capital Adequacy

67

 

Section 4.02

Suspension of LIBOR Loans

69

 

Section 4.03

Illegality

70

 

Section 4.04

Compensation

70

 

Section 4.05

Treatment of Affected Loans

71

 

Section 4.06

Affected Lenders

72

 

Section 4.07

Change of Lending Office

72

 

i

--------------------------------------------------------------------------------


 

 

Section 4.08

Assumptions Concerning Funding of LIBOR Loans

73

 

 

Article V.

Conditions Precedent

73

 

 

 

Section 5.01

Initial Conditions Precedent

73

 

Section 5.02

Conditions Precedent to All Loans and Letters of Credit

75

 

 

Article VI.

Representations and Warranties

76

 

 

 

Section 6.01

Representations and Warranties

76

 

Section 6.02

Survival of Representations and Warranties, Etc.

80

 

 

Article VII.

Affirmative Covenants

81

 

 

 

Section 7.01

Preservation of Existence and Similar Matters

81

 

Section 7.02

Compliance with Applicable Law

81

 

Section 7.03

Maintenance of Property

81

 

Section 7.04

Insurance

81

 

Section 7.05

Payment of Taxes

82

 

Section 7.06

Books and Records; Inspections

82

 

Section 7.07

Use of Proceeds

82

 

Section 7.08

Environmental Matters

83

 

Section 7.09

Further Assurances

83

 

Section 7.10

Material Contracts

83

 

Section 7.11

REIT Status

83

 

Section 7.12

Additional Guarantees

84

 

 

Article VIII.

Information

84

 

 

 

Section 8.01

Quarterly Financial Statements

84

 

Section 8.02

Year End Statements

85

 

Section 8.03

Compliance Certificate

85

 

Section 8.04

Other Information

85

 

Section 8.05

Electronic Delivery of Certain Information

86

 

Section 8.06

Public/Private Information

87

 

Section 8.07

USA Patriot Act Notice; Compliance

87

 

 

Article IX.

Negative Covenants

88

 

 

 

Section 9.01

Financial Covenants

88

 

Section 9.02

Permitted Investments

88

 

Section 9.03

Restricted Junior Payments

89

 

Section 9.04

Negative Pledge

90

 

Section 9.05

Transactions with Affiliates

90

 

Section 9.06

Merger, Consolidation; Dispositions

91

 

Section 9.07

Fiscal Year

92

 

Section 9.08

Modifications of Organizational Documents

92

 

Section 9.09

Derivatives Contracts

92

 

Section 9.10

Conduct of Business

92

 

Section 9.11

Indebtedness

92

 

Section 9.12

Liens

93

 

 

Article X.

Default

93

 

ii

--------------------------------------------------------------------------------


 

 

Section 10.01

Events of Default

93

 

Section 10.02

Remedies Upon Event of Default

96

 

Section 10.03

[Reserved]

97

 

Section 10.04

Marshaling; Payments Set Aside

97

 

Section 10.05

Allocation of Proceeds

97

 

Section 10.06

Letter of Credit Collateral Account

98

 

Section 10.07

[Reserved]

99

 

Section 10.08

Rights Cumulative

99

 

 

Article XI.

The Administrative Agent

100

 

 

 

Section 11.01

Appointment and Authorization

100

 

Section 11.02

Wells Fargo as Lender

101

 

Section 11.03

Collateral Matters; Discharge of Guarantors

101

 

Section 11.04

[Reserved]

103

 

Section 11.05

Approvals of Lenders

103

 

Section 11.06

Notice of Events of Default

103

 

Section 11.07

Administrative Agent’s Reliance

104

 

Section 11.08

Indemnification of Administrative Agent

105

 

Section 11.09

Lender Credit Decision, Etc.

105

 

Section 11.10

Successor Administrative Agent

106

 

Section 11.11

Titled Agents

107

 

Section 11.12

Secured Derivatives Contracts and Secured Cash Management Agreements

107

 

 

Article XII.

Miscellaneous

108

 

 

 

Section 12.01

Notices

108

 

Section 12.02

Expenses

108

 

Section 12.03

[Reserved]

109

 

Section 12.04

Setoff

109

 

Section 12.05

Litigation; Jurisdiction; Other Matters; Waivers

109

 

Section 12.06

Successors and Assigns

111

 

Section 12.07

Amendments and Waivers

115

 

Section 12.08

Nonliability of the Administrative Agent and Lenders

117

 

Section 12.09

Confidentiality

117

 

Section 12.10

Indemnification

119

 

Section 12.11

Termination; Survival

120

 

Section 12.12

Severability of Provisions

121

 

Section 12.13

GOVERNING LAW

121

 

Section 12.14

Counterparts

121

 

Section 12.15

Obligations with Respect to Loan Parties

121

 

Section 12.16

Independence of Covenants

121

 

Section 12.17

[Reserved]

121

 

Section 12.18

Entire Agreement

121

 

Section 12.19

[Reserved]

122

 

Section 12.20

Headings

122

 

Section 12.21

Acting in Concert

122

 

Section 12.22

Amendment and Restatement

122

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

 

 

SCHEDULE I

 

Revolving Commitments

SCHEDULE 1.01(b)

 

List of Warrants

SCHEDULE 6.01(b)

 

Ownership Structure

SCHEDULE 6.01(h)

 

Litigation

SCHEDULE 9.02

 

Existing Investments

SCHEDULE 12.01

 

Notice Addresses

 

 

 

EXHIBIT A

 

Form of Assignment and Assumption Agreement

EXHIBIT B

 

Form of Guaranty

EXHIBIT C

 

Form of Notice of Borrowing

EXHIBIT D

 

Form of Notice of Continuation

EXHIBIT E

 

Form of Notice of Conversion

EXHIBIT F

 

Form of Notice of Swingline Borrowing

EXHIBIT G

 

Form of Revolving Note

EXHIBIT H

 

Form of Swingline Note

EXHIBIT I

 

Transfer Authorizer Designation Form

EXHIBIT J

 

Form of Compliance Certificate

EXHIBIT K

 

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 23, 2013 by and among GGP LIMITED PARTNERSHIP, a limited partnership
formed under the laws of the State of Delaware (the “Partnership”), GENERAL
GROWTH PROPERTIES, INC., a Delaware corporation (the “Parent”) GGPLP REAL ESTATE
2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited liability company (“GGPLP RE
Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC,  Delaware limited liability
company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a Delaware limited liability company
(“GGP LLC”), and GGPLP 2010 LOAN PLEDGOR HOLDING, LLC,  a Delaware limited
liability company (“GGPLP Pledgor”, together with the Partnership, the Parent,
GGPLP RE Pledgor, GGP LLC and GGPLPLLC Pledgor, being referred to herein,
individually or collectively, as the context shall require, as “Borrower” or
“Borrowers”), the other Loan Parties party hereto from time to time, each of the
financial institutions initially a signatory hereto together with their
successors and assignees in accordance with Section 12.06 (the “Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), Swingline Lender and as an Issuing Bank, DEUTSCHE BANK SECURITIES INC.,
ROYAL BANK OF CANADA AND JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents
(collectively, the “Co-Syndication Agents”) and BANK OF AMERICA, N.A., BARCLAYS
BANK PLC, GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC., RBS
CITIZENS, N.A., U.S. BANK NATIONAL ASSOCIATION AND UBS SECURITIES LLC, as
Co-Documentation Agents (the “Co-Documentation Agents”).

 

WHEREAS, the Borrowers, certain Lenders and the Departing Lenders are parties to
that certain Second Amended and Restated Credit Agreement, dated as of April 30,
2012 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrowers, the Lenders, the Issuing Banks, the Swingline Lender and
the Administrative Agent have agreed to enter into this Agreement in order to
(i) amend and restate the Existing Credit Agreement in its entirety and (ii) set
forth the terms and conditions under which (a) the Lenders will, from time to
time, make loans and extend other financial accommodations to or for the benefit
of the Borrowers and (b) the Issuing Banks will, from time to time, issue
Letters of Credit for the benefit of the Borrowers; and

 

NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:

 

Article I.               DEFINITIONS

 

Section 1.01                                                     Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

--------------------------------------------------------------------------------


 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.01(b).

 

“Adjusted EBITDA” means with respect to any GGP Property or the Parent
Guarantors, the Borrowers or the Management Company, as the case may be, for any
period, an amount equal to such GGP Property’s or such Person’s net income
(calculated on a GAAP basis and, for the avoidance of doubt, in the case of the
Parent Guarantors, the Borrowers or the Management Company, taking into account
such Person’s corporate overhead) plus, to the extent reducing such net income,
the sum, without duplication, of amounts for (a) depreciation, (b) amortization,
(c) interest expense (less interest income), (d) income taxes, franchise taxes
or other similar taxes based on income, profits or capital, (e) impairment
expenses, (f) costs and expenses incurred in connection with any restructurings
or reorganizations of any GGP Property or any entity owning a direct or indirect
interest therein or the Parent Guarantors, the Borrowers or the Management
Company, as the case may be, provided that cash restructuring charges shall be
subject to a cumulative cap of $25,000,000 per annum and $100,000,000 during the
term of this Agreement, (g) the costs and expenses of legal settlements, fines,
judgments or orders to the extent reimbursable by insurance or a third party,
provided that the Parent in good faith expects to receive reimbursement for
costs and expenses within the next four fiscal quarters, (h) non-cash charges,
expenses or other items (including the effects of purchase accounting) and items
related to FAS 107 adjustments, FAS 141 adjustments, the straight lining of
rents, tax stabilization adjustments, the amortization of non-cash interest
expense and the amortization of market rate adjustments on any Indebtedness
permitted under this Agreement (but excluding non-cash charges, expenses or
other items that constitute an accrual of or reserve for future cash payments),
and (i) extraordinary, unusual or non-recurring losses (which losses shall not
be duplicative of expense items added back pursuant to clauses (a) through
(h) above) (and minus extraordinary, unusual or non-recurring gains) related to
(i) the sale of assets, (ii) foreign currency exchange rates, (iii) litigation,
(iv) securities available-for-sale (but only where such security gain or loss is
unrealized) and (v) the early extinguishment or forgiveness of debt.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.10.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.06.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrowers.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“Applicable Law” means all applicable international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of any Governmental Authority, in each case
whether or not having the force of law.

 

“Applicable Margin” means (a) from the Closing Date until the delivery of the
Compliance Certificate and the financial statements for the period ending
December 31, 2013, (i) in the case of LIBOR Loans, 1.575% per annum and (ii) in
the case of Base Rate Loans, 0.575% per annum; and (b) thereafter, a percentage
rate, per annum, determined by reference to the Net Indebtedness to Value Ratio
in effect from time to time as set forth below:

 

Level

 

Net Indebtedness to 
Value Ratio

 

Applicable Margin for
Revolving Loans that
are LIBOR Loans

 

Applicable
Margin for all
Base Rate Loans

 

1

 

Less than or equal to 0.45 to 1.00

 

1.325

%

0.325

%

2

 

Greater than 0.45 to 1.00 but less than or equal to 0.50 to 1.00

 

1.450

%

0.450

%

3

 

Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00

 

1.575

%

0.575

%

4

 

Greater than 0.55 to 1.00 but less than or equal to 0.60 to 1.00

 

1.700

%

0.700

%

5

 

Greater than 0.60 to 1.00

 

1.950

%

0.950

%

 

No change in the Applicable Margin shall be effective until three (3) Business
Days after the date on which the Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate pursuant to
Section 8.03.  If the Borrowers fail to deliver a Compliance Certificate
pursuant to Section 8.03, the Applicable Margin shall equal the percentages
corresponding to Level 4 until three (3) Business Days after the date on which
the

 

3

--------------------------------------------------------------------------------


 

Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate pursuant to Section 8.03.

 

“Approved Fund” with respect to any Lender, any Person (other than a natural
Person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and is administered, advised or managed by (i) such Lender, (ii) an
Affiliate of such Lender or (iii) an entity or an Affiliate of an entity that
administers, advises or manages such Lender.

 

“Arranger” means, collectively, Wells Fargo Securities, LLC, Deutsche Bank
Securities Inc., Royal Bank of Canada, LLC and J.P. Morgan Securities LLC.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% per annum and (c) except during any period of time
during which a notice delivered to the Borrowers and each Lender under
Section 4.02 shall remain in effect, LIBOR for an Interest Period of one month
plus 1.00% per annum; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR.

 

“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Parent or any Subsidiary
of the Parent.

 

“Borrower” and “Borrowers” have the meaning set forth in the introductory
paragraph hereof and shall include each Borrower’s respective successors and
permitted assigns; provided that from and after the GGP Lafayette Borrower
Addition Date and until the GGP Lafayette Release Date, “Borrower” and
“Borrowers” shall be deemed to include GGP Lafayette; provided, further, that
(i) GGP Lafayette shall be released as a Borrower upon the GGP Lafayette Release
Date and (ii) upon a Borrower Release Date applicable to any Borrower (other
than the Parent, the Partnership and GGP Lafayette), such Borrower shall be
automatically released from its obligations under the Loan Documents and shall
cease to be Borrower hereunder.

 

“Borrower Information” has the meaning given that term in Section 2.04(c).

 

4

--------------------------------------------------------------------------------


 

“Borrower Release Date” means, with respect to any Borrower (other than the
Parent, the Partnership and GGP Lafayette), the date, if any, upon which such
Borrower no longer serves as a “Guarantor” under and as defined in the Term Loan
Agreement.

 

“Business Day” means (a) a day of the week excluding Saturday, Sunday and any
day which is a legal holiday in Minneapolis, Minnesota, Chicago, Illinois or New
York, New York or is a day on which banking institutions located in any such
city are authorized or required by law or other governmental action to close and
(b) if such day relates to a LIBOR Loan, any such day that is also a day on
which dealings in Dollars are carried on in the London interbank market.  Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person; provided, however, that
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease in accordance with GAAP as of the Closing Date
be considered to be a Capital Lease for any purpose hereunder.

 

“Capitalized Lease Obligation” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of any Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, Cash or Deposit
Account balances, letters of credit backstopping such Letter of Credit or, if
the Administrative Agent and the relevant Issuing Banks shall agree in their
reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Bank.  “Cash Collateral” and “Cash
Collateralized” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the
following:  (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits, bankers’ acceptances or overnight bank
deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States, any state thereof, the District of Columbia, any foreign bank, or
its branches or agencies (fully protected against currency fluctuations) having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing one year or less from the

 

5

--------------------------------------------------------------------------------


 

date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of no more than 30 days with respect to securities issued or fully
guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition, issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; and
(h) the equivalents of the foregoing in any jurisdiction in which any Subsidiary
or Joint Venture of the Parent is organized or doing business.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

 

“Closing Date” means October 23, 2013.

 

“Co-Documentation Agents” has the meaning set forth in the introductory
paragraph hereof and shall include each such Person’s respective successors and
permitted assigns.

 

“Co-Syndication Agents” has the meaning set forth in the introductory paragraph
hereof and shall include each such Person’s respective successors and permitted
assigns.

 

“Collateral” means any property of a Loan Party which is subject to a Lien
created by a Security Document including, commencing on the GGP Lafayette
Borrower Addition Date and until the GGP Lafayette Release Date, the real
property subject to the GGP Lafayette Mortgage.  For the avoidance of doubt,
(i) the only Collateral shall be the real property subject to the GGP Lafayette
Mortgage and, following the GGP Lafayette Release Date, there shall be no
Collateral and (ii) with the exception of the GGP Lafayette Mortgage, any
security interests granted to the Administrative Agent prior to the date of this
Agreement shall be terminated in all respects on the Closing Date.

 

“Combined EBITDA” means, for any period, the sum of (a) 100% of the Adjusted
EBITDA of any GGP Properties owned or leased by the Parent Guarantors, the
Borrowers and the Wholly Owned Subsidiaries of the Borrowers for such period;
(b) the portion of the Adjusted EBITDA of the GGP Properties of any consolidated
non-Wholly Owned Subsidiaries or Joint Ventures of the Borrowers or the Parent
Guarantors for such period allocable (based on economic share and not
necessarily the percentage ownership) to the Parent Guarantors, the

 

6

--------------------------------------------------------------------------------


 

Borrowers or their Wholly Owned Subsidiaries; and (c) Adjusted EBITDA of the
Parent Guarantors, the Borrowers and the Management Company.

 

“Combined Recourse Indebtedness” means, without duplication, that portion of the
Combined Total Debt that is secured by a Lien on the assets of the Parent or any
of its Subsidiaries, the principal amount of which has been guaranteed by (or is
otherwise recourse to) a Loan Party, only with respect to such amount that has
been guaranteed, and excluding (x) any Indebtedness under the Loan Documents
(including any increases to the Revolving Commitments pursuant to Section 2.15),
(y) any Indebtedness that is principally secured by real property which, for
state or county mortgage recording tax or other tax planning purposes, is
secured by an indemnity deed of trust or similar security instrument, and
(z) customary “non-recourse carveout” guaranties.

 

“Combined Total Debt” means, as at any date of determination, the difference of
(a) the sum of total Indebtedness (calculated at the outstanding principal
amount based on the contract and not reflecting purchase accounting adjustments
pursuant to GAAP) of the Parent Guarantors, the Borrowers and their Subsidiaries
and Joint Ventures (but, in the case of consolidated non-Wholly Owned
Subsidiaries and Joint Ventures of the Parent Guarantors or the Borrowers, only
to the extent allocable (based on economic share and not necessarily the
percentage ownership) to the Parent Guarantors, the Borrowers or their Wholly
Owned Subsidiaries) minus (b) unrestricted Cash and Cash Equivalents (and
restricted Cash and Cash Equivalents held as collateral in a bank or securities
account by a lender, creditor or counterparty or any agent or trustee of any of
the foregoing and which secures any Indebtedness, but, in the case of
consolidated non-Wholly Owned Subsidiaries and Joint Ventures of the Parent
Guarantors or the Borrowers, only to the extent allocable (based on economic
share and not necessarily the percentage ownership) to the Parent Guarantors,
the Borrowers or their Wholly Owned Subsidiaries) collectively in an amount not
to exceed $1,500,000,000, in each case as determined in accordance with GAAP,
except as otherwise noted above with respect to the principal amount of
Indebtedness and non-Wholly Owned Subsidiary and Joint Venture allocations.

 

“Commitment Reduction Notice” has the meaning given that term in Section 2.11.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.).

 

“Compliance Certificate” has the meaning given that term in Section 8.03.

 

“Consolidated Cash Management System” means the cash management system of the
Parent and its Subsidiaries substantially as in effect on the Closing Date.

 

“Contingent Obligations”  means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
non-recourse Indebtedness, lease, dividend or other obligation, exclusive of
(i) contractual indemnities (including any indemnity or price-adjustment
provision relating to the purchase or sale of securities or other assets) and
(ii) guarantees of non-

 

7

--------------------------------------------------------------------------------


 

monetary obligations (other than guarantees of completion), in each case under
clauses (i) and (ii) which have not yet been called on or quantified, of such
Person or of any other Person.  The amount of any Contingent Obligation
described in clause (b) above in this definition shall be deemed to be (A) with
respect to a guaranty of interest, interest and principal, or operating income,
the sum of all payments required to be made thereunder (which in the case of an
operating income guaranty shall be deemed to be equal to the debt service for
the note secured thereby), calculated at the interest rate applicable to such
Indebtedness, through (x) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (y) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (B) with respect to all guarantees not covered by the preceding
clause (A), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and in the footnotes to the most recent financial statements
required to be delivered pursuant to Section 8.01 or 8.02.  Notwithstanding
anything contained herein to the contrary, guarantees of completion or other
performance shall not be deemed to be Contingent Obligations unless and until a
claim for payment has been made thereunder, at which time any such guaranty of
completion or other performance shall be deemed to be a Contingent Obligation in
an amount equal to any such claim.  Subject to the preceding sentence, (1) in
the case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse Indebtedness, directly or
indirectly to such Person or any of its Subsidiaries), the amount of the
guaranty shall be deemed to be 100% thereof unless and only to the extent that
(i) such other Person has delivered Cash or Cash Equivalents to secure all or
any part of such Person’s obligations under such joint and several guaranty or
(ii) such other Person holds an Investment Grade Credit Rating from any of
Fitch, Moody’s or S&P, or has creditworthiness otherwise reasonably acceptable
to the Administrative Agent, and (2) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such
Person.  Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.

 

“Continue”, “Continuation”, “Continuing” and “Continued” each refers to the
continuation of a LIBOR Loan from one Interest Period to another Interest Period
pursuant to Section 2.08.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion”, “Converting” and “Converted” each refers to the
conversion of a Loan of one Type into a Loan of another Type pursuant to
Section 2.09.

 

“Customary Permitted Encumbrances” means:

 

8

--------------------------------------------------------------------------------


 

(a)                                 Liens in respect of taxes, assessments,
utilities or governmental charges not more than 30 days overdue, or if more than
30 days overdue, (x) that are being contested in good faith and are subject to
appropriate reserves to the extent required under GAAP, (y) which consist of
Liens on one or more Specified Properties or (z) which taxes, assessments,
utilities or governmental charges do not exceed $50,000,000 in the aggregate;

 

(b)                                 statutory Liens of landlords, lessors, banks
(and rights of set off), carriers, warehousemen, mechanics, repairmen, workmen,
materialmen, supplier’s or similar Liens in each case incurred in the ordinary
course of business not more than 30 days overdue, or if more than 30 days
overdue, that (x) are being contested in good faith and are subject to
appropriate reserves to the extent required under GAAP, (y) which consist of
Liens on one or more Specified Properties or (z) the non-payment of which could
not reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  Liens incurred in the ordinary course of
business in connection with (x) workers’ compensation, unemployment insurance,
or other types of social security or other social legislation or to secure the
performance of tenders, statutory obligations, surety, appeal, bid, performance,
return-of-money and similar bonds, bids, leases, governmental contracts, trade
contracts, and other similar obligations (exclusive of obligations for the
payment of borrowed money or Capital Leases), or (y) letters of credit or
guarantees in respect of the foregoing items;

 

(d)                                 easements, reciprocal easement agreements,
rights of way, zoning restrictions, encroachments, outstanding mineral and
royalty interests, minor defects or irregularities in title, licenses,
reservations, covenants, building restrictions and other similar real property
encumbrances and including items shown on the title reports, UCC searches and
surveys made available to the Administrative Agent or otherwise disclosed to the
Administrative Agent prior to the Closing Date in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of the Parent or any of its Subsidiaries;

 

(e)                                  interest or title of a lessor or sublessor
under any leases not prohibited hereunder;

 

(f)                                   Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases
entered into in the ordinary course of business;

 

(g)                                  any zoning or similar restriction or law or
right reserved to or vested in any governmental office or agency to control or
regulate the use of any real property;

 

(h)                                 licenses of patents, copyrights, trademarks
and other intellectual property rights granted by the Parent or any of its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of or materially detracting from the
value of the business of the Parent or such Subsidiary;

 

(i)                                     Liens securing (i) Capital Leases and
purchase money Indebtedness provided, any such Lien shall encumber only the
asset acquired with the proceeds of such Indebtedness; and (ii) extensions,
refinancings and replacements thereof; provided, that individual financings
otherwise permitted to be secured hereunder provided by one Person (or its
Affiliates) may be cross collateralized to other such financings provided by
such Person (or its Affiliates);

 

9

--------------------------------------------------------------------------------


 

(j)                                    Liens on Equity Interests of any
non-Wholly Owned Subsidiary of the Parent or Joint Venture securing obligations
arising in favor of other holders of Equity Interests of such Person pursuant to
agreements governing such Person;

 

(k)                                 Liens securing judgments that do not
constitute an Event of Default under Section 10.01(h);

 

(l)                                     Liens that are contractual rights of
set-off (i) relating to the establishment of depository relations with banks in
the ordinary course of business not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Parent or
any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Parent or any of
its Subsidiaries, (iii) relating to purchase orders and other agreements entered
into with customers of the Parent or any of its Subsidiaries in the ordinary
course of business and (iv) attaching to brokerage accounts incurred in the
ordinary course of business;

 

(m)                             Liens in respect of leases, subleases, licenses,
sublicenses or other occupancy agreements of property in the ordinary course of
business;

 

(n)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(o)                                 Liens securing Derivatives Contracts
permitted hereunder;

 

(p)                                 deposits made in the ordinary course of
business to secure liability to insurance carriers and Liens on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto;

 

(q)                                 (i) Liens on advances of Cash or Cash
Equivalents in favor of the seller of any property to be acquired in a
transaction not prohibited hereunder to be applied against the purchase price
for such transaction, (ii) Liens consisting of an agreement in respect of any
Disposition not prohibited hereunder and (iii) earnest money deposits of Cash or
Cash Equivalents by the Parent or any of its Subsidiaries in connection with any
letter of intent or purchase agreement permitted hereunder;

 

(r)                                    Liens deemed to exist in connection with
repurchase agreements constituting Cash Equivalents; provided, that such Liens
do not extend to any assets other than those that are the subject of such
repurchase agreement;

 

(s)                                   Liens evidencing and/or securing any
Municipal Financing; provided, that to the extent such Municipal Financing
constitutes Indebtedness, such Indebtedness is permitted under Section 9.11; and

 

(t)                                    Liens on assets, other than the
Collateral, securing Indebtedness or other obligations in an aggregate amount
not to exceed $75,000,000 at any time outstanding.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement,

 

10

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization, or similar Applicable Laws relating to
the relief of debtors in the United States or other applicable jurisdictions
from time to time in effect.

 

“Default” means any of the events specified in Section 10.01 that with notice,
the lapse of time or any other condition thereto, or any or all of the
foregoing, shall become an Event of Default.

 

“Defaulting Lender” means, subject to Section 3.09(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, the Issuing Banks, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect, (c) has failed, within three (3) Business
Days after written request by the Administrative Agent or any Borrower, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has
become subject to an Insolvency Event.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.09(f)), (A) immediately
in the case of clause (a)(i), (b) (if notified to any Borrower), (c) or
(d) above, or (B) upon delivery of written notice of the Administrative Agent
under clause (a)(ii) or (b) (if notified to the Administrative Agent, Issuing
Bank or Swingline Lender).

 

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

 

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Derivatives Contract” means an interest rate or currency swap, cap or collar
agreement, foreign exchange agreement, commodity contract or similar arrangement
entered into by the Parent or any of its Subsidiaries providing for protection
against fluctuations in interest rates, currency exchange rates, commodity
prices or the exchange of nominal interest obligations, either generally or
under specific contingencies.

 

“Derivatives Providers” means any Person that, at the time it enters into a
Derivatives Contract permitted under Section 9.09, is a Lender, an Affiliate of
a Lender, the Administrative

 

11

--------------------------------------------------------------------------------


 

Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Derivatives Contract.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts.

 

“Disposition” means the disposition of any or all of the assets (including any
Equity Interest owned thereby) of any Loan Party or any Subsidiary thereof
whether by sale, lease, transfer or otherwise.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for an Equity Interest which is not a Disqualified Equity Interest)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (in each case, other than solely as a result of a
change of control or asset sale), in whole or in part, in each case prior to the
date that is ninety one (91) days after the Revolving Termination Date;
provided, however, that if such Equity Interest is issued to any plan for the
benefit of employees of the Parent or its direct or indirect Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Equity Interest solely because it may be required to be repurchased
in order to satisfy applicable statutory or regulatory obligations.  For the
avoidance of doubt, the Warrants do not constitute Disqualified Equity Interest
so long as no amendment or waiver to the documentation governing the Warrants
modifies the terms thereof in such a manner that causes the Warrants to qualify
as Disqualified Equity Interest.

 

“Disqualified Institutions” means (a) competitors of the Borrowers and
Affiliates of such competitors, in each case identified by the Borrowers to the
Administrative Agent in writing (including by electronic communication) on or
prior to October 18, 2013 and as may be otherwise identified by the Borrowers to
the Administrative Agent in writing from time to time (but no such
identification shall apply retroactively to Persons that already acquired and
continue to hold (or have and remain committed to acquire, without giving
retroactive effect to any such commitment) an assignment or participation
interest) and (b) other Persons identified as Disqualified Institutions by the
Borrowers to the Administrative Agent in writing (including electronic
communication) on or prior to October 18, 2013.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
United States Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries or (ii) a Disqualified Institution.

 

“Environmental Laws” means any Applicable Law relating to the use, handling,
disposal or release of any Hazardous Material and to the protection of the
environment or natural resources including the following:  Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof, and any analogous or comparable state or local laws,
regulations or ordinances that concern the protection of the environment or
natural resources.

 

“Equity Interest” means, with respect to any Person, any and all capital stock
of a corporation, any and all equivalent ownership interests in a Person (other
than a corporation) and any and all warrants, rights or options to purchase any
of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due statutorily required contributions to a Multiemployer Plan or
Plan unless such failure is cured within 30 days or the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the receipt by any member of the ERISA
Group of any notice or the receipt by any Multiemployer Plan from any member of
the ERISA Group of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
(within the meaning of Section 4245 of ERISA) or in reorganization (within the
meaning of Section 4241 of ERISA); or (i)  the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA.

 

13

--------------------------------------------------------------------------------


 

“ERISA Group” means the Parent, any Subsidiary of the Parent and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Parent or any
Subsidiary of the Parent, are treated as a single employer under Section 414 of
the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.01, but only
to the extent that any requirement for notice or lapse of time or any other
condition thereto has been satisfied.

 

“Exchange Act” has the meaning given to that term in Section 10.01(k)(i).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such related
Specified Swap Obligation. If a Specified Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Specified Swap Obligation that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
participation in a Letter of Credit pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or participation in a
Letter of Credit (other than pursuant to an assignment request by the Borrowers
under Section 4.06) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.10, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.10(f) and (d) any United States federal withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of April 30, 2012, among the Partnership, the Parent,
GGP LLC, GGPLP RE Pledgor, GGPLPLLC Pledgor and GGPLP Pledgor, as borrowers, the
Parent and certain subsidiaries of the Parent, as guarantors, various lenders
party thereto from time to time and Wells Fargo Bank, National Association, as
administrative agent and collateral agent, as amended, restated, amended and
restated, supplemented or otherwise modified prior to the date hereof.

 

14

--------------------------------------------------------------------------------


 

“Extended Revolving Loans” has the meaning given to that term in
Section 2.17(a).

 

“Extended Revolving Commitment” has the meaning given to that term in
Section 2.17(a).

 

“Extending Revolving Lender” has the meaning given to that term in
Section 2.17(a).

 

“Extension” has the meaning given to that term in Section 2.17(a).

 

“Extension Offer” has the meaning given to that term in Section 2.17(a).

 

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as reasonably
determined by the Person making a Disposition or other determination of Fair
Market Value; provided that if the Parent or its Subsidiary or Joint Venture
obtains or causes any other Person to obtain a third party appraisal with
respect to any asset by an appraiser reasonably acceptable to the Administrative
Agent having an effective date no more than 180 days prior to the date of
calculation, the Fair Market Value of such asset is to be conclusively
determined by such appraisal.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.05 and any other fees payable by the Borrowers hereunder or under any
other Loan Document.

 

“FFO” means net income (determined in accordance with GAAP), excluding (a) gains
(or losses) from debt restructuring and sales of property, (b) extraordinary or
non-recurring expenses, income, losses or gains (including, for the avoidance of
doubt, gains or losses on debt retirements), and (c) non-cash income and
non-cash charges (including depreciation and amortization, and after adjustments
for unconsolidated partnerships and Joint Ventures (which will be calculated to
reflect funds from operations on the same basis)), as determined and adjusted in
accordance with the standards established from time to time by the National
Association of Real Estate Investment Trusts, but in any case excluding any
write down due to impairment of assets.

 

15

--------------------------------------------------------------------------------


 

“Fitch” means Fitch, Inc. or any successor.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (i) Combined EBITDA for the four fiscal quarter period then ended
to (ii) Fixed Charges for such period.

 

“Fixed Charges” means, for any period, solely with respect to the Parent
Guarantors, the Borrowers and their respective Subsidiaries and the Joint
Ventures (but, in the case of consolidated non-Wholly Owned Subsidiaries and
Joint Ventures of the Parent Guarantors or the Borrowers, only to the extent
allocable (based on economic share and not necessarily the percentage ownership)
to the Parent Guarantors, the Borrowers or their Wholly Owned Subsidiaries), the
sum of the amounts for such period of (i) regularly scheduled payments of
principal of Indebtedness of such Persons (other than any balloon payments),
(ii) Interest Expense, (iii) payments of dividends in respect of Disqualified
Equity Interest of the Borrowers or the Parent Guarantors; and (iv) to the
extent not otherwise included in Interest Expense, dividends and other
distributions paid during such period by the Borrowers or the Parent Guarantors
with respect to preferred stock or preferred operating units (excluding
distributions on convertible preferred units).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fraudulent Transfer Laws” means, collectively, section 548 of the Bankruptcy
Code (11 U.S.C. §548) or any applicable provisions of comparable state law.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or repaid by the Borrowers.

 

“Funding Borrower” means any Borrower that makes any payment or distribution on
any date under this Agreement and the other Loan Documents that exceeds its
Obligation Fair Share as of such date.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (including Statement of Financial Accounting Standards No. 168,
“The FASB Accounting Standards Codification”) or in such other statements by
such other entity as may be approved by a significant segment of the

 

16

--------------------------------------------------------------------------------


 

accounting profession in the United States, which are applicable to the
circumstances as of the date of determination.

 

“GGP Lafayette” means 200 Lafayette, LLC, a Delaware limited liability company
and shall include such Person’s successors and permitted assigns.

 

“GGP Lafayette Borrower Addition Date” means the date on which the Company, with
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed), adds GGP Lafayette as a party to this
Agreement as a Borrower hereunder by the execution and delivery to the
Administrative Agent and the Lenders of duly executed copies of (a) a joinder by
GGP Lafayette, with the acknowledgement of the Administrative Agent and written
consent of the Loan Parties thereto, (b) the GGP Lafayette Mortgage and (c) the
GGP Lafayette Note.  Upon such execution, delivery and consent GGP Lafayette
shall for all purposes be a party hereto as a Borrower as fully as if it had
executed and delivered this Agreement.

 

“GGP Lafayette Loan” shall mean the Loan to the Borrowers in the principal sum
amount of up to $51,800,000.00 which is evidenced by the GGP Lafayette Note.

 

“GGP Lafayette Mortgage” means that certain Consolidated, Amended and Restated
Mortgage, Assignment of Leases and Rents and Security Agreement dated on or
about the GGP Lafayette Borrower Addition Date, by and among GGP Lafayette, as
debtor, and the Administrative Agent, as secured party for the benefit of the
Secured Parties, in respect of the real property commonly known as 200 Lafayette
in New York, New York.

 

“GGP Lafayette Note” means that certain Amended and Restated Promissory Note
dated on or about the GGP Lafayette Borrower Addition Date evidencing the GGP
Lafayette Loan.

 

“GGP Lafayette Release Amount” means $51,800,000.00 (or, if less, the aggregate
principal amount of the GGP Lafayette Note as of the GGP Lafayette Borrower
Addition Date).

 

“GGP Lafayette Release Date” means the date on which all of the following
conditions shall have been satisfied (or otherwise waived by the Administrative
Agent):

 

(a)           receipt by the Administrative Agent of written notice from the
Partnership of its desire to obtain the release or assignment of the GGP
Lafayette Mortgage and the GGP Lafayette Note no later than five (5) Business
Days prior to the date on which such release or assignment is to be effected (as
set forth in such notice);

 

(b)           on the date the Partnership delivers to the Administrative Agent
notice of the proposed release or assignment and on the date of the release or
assignment, no Event of Default exists;

 

(c)           receipt by the Administrative Agent of all necessary release or
assignment documents (in form and substance reasonably acceptable to the
Administrative Agent) to be executed by the Administrative Agent in connection
with the release or assignment of the GGP Lafayette Mortgage and GGP Lafayette
Note; and

 

17

--------------------------------------------------------------------------------


 

(d)           substantially concurrently with the release or assignment of the
GGP Lafayette Mortgage and the GGP Lafayette Note, the Partnership shall have
paid to the Administrative Agent (i) an amount equal to the GGP Lafayette
Release Amount, which amount shall be applied to pay amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.02, plus all amounts due under Section 4.04 as a
result of any payment of outstanding LIBOR Loans prior to the end of any
applicable Interest Period therefor and (ii) all reasonable costs and expenses
of the Administrative Agent in connection with such release or assignment,
including without limitation, reasonable attorney’s fees.

 

“GGP LLC” has the meaning set forth in the introductory paragraph hereof and
shall include such Person’s successors and permitted assigns.

 

“GGP LP II” means GGP Limited Partnership II, a Delaware limited partnership.

 

“GGPLPLLC Pledgor” has the meaning set forth in the introductory paragraph
hereof and shall include such Person’s successors and permitted assigns.

 

“GGPLP Pledgor” has the meaning set forth in the introductory paragraph hereof
and shall include such Person’s successors and permitted assigns.

 

“GGPLP RE Pledgor” has the meaning set forth in the introductory paragraph
hereof and shall include such Person’s successors and permitted assigns.

 

“GGP Property” or “GGP Properties” means any asset owned, leased or operated by
the Parent or any Subsidiary of the Parent (whether a Wholly Owned Subsidiary or
otherwise) or Joint Venture owned by the Parent or any of its Subsidiaries.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall initially include the Parent, the other Parent Guarantors and GGPLP Real
Estate, Inc., a Delaware corporation; provided, however, except to the extent
such Guarantor shall be required to guaranty the Obligations pursuant to
Section 7.12,  upon a Guarantor Release Date applicable to any Guarantor (other
than the Parent) such Guarantor shall be automatically released from its
obligations under the Loan Documents and shall cease to be Guarantor hereunder.

 

“Guarantor Release Date” means, with respect to any Guarantor (other than the
Parent), the date, if any, upon which such Guarantor no longer serves as a
“Guarantor” under and as defined in the Term Loan Agreement.

 

18

--------------------------------------------------------------------------------


 

“Guaranty” means the guaranty executed and delivered pursuant to Section 5.01
and substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or “toxicity”; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; (d) asbestos in any form; (e) toxic mold; and (f) electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty parts per million.

 

“Immaterial Subsidiaries” means, at any time, Subsidiaries that, on a
consolidated basis with their respective Subsidiaries and treated as if all such
Subsidiaries and their respective Subsidiaries were combined and consolidated as
a single Subsidiary, have an aggregate net equity value of $200,000,000 or less.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than deferred compensation to officers and employees and trade
payables and accrued expenses incurred by such Person in the ordinary course of
business) and only to the extent such obligations constitute indebtedness for
purposes of GAAP, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Capitalized Lease Obligations
of such Person, (e) all obligations of such Person, contingent or otherwise, as
an account party or applicant under acceptance, letter of credit or similar
facilities, (f) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Disqualified Equity
Interest of such Person (other than (i) obligations existing on the Closing Date
that any direct or indirect parent of such Person has the right (subject to
satisfaction of applicable securities law requirements, including the filing of
registration statements) to satisfy by delivery of its Equity Interests,
(ii) obligations that any direct or indirect parent of such Person is given the
right to satisfy by delivery of its Equity Interests and (iii) obligations to
redeem trust preferred securities), (g) all Contingent Obligations of such
Person in respect of the foregoing items (a) through (f), (h) all obligations of
the kind referred to in clause (a) through (g) above secured by any Lien on
property owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation (but excluding Liens for taxes not
overdue by more than thirty (30) days or that are being contested in good
faith), and (i) for the purposes of an Event of Default only, the net
obligations of such Person in respect of Derivatives Contracts.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  The amount of any Indebtedness under clause (h) above shall be
limited to the lesser of the amount of such Indebtedness or the Fair Market
Value of the assets securing such Indebtedness, as reasonably

 

19

--------------------------------------------------------------------------------


 

determined by the Borrowers.  For the avoidance of doubt, the Warrants do not
constitute Indebtedness so long as no amendment or waiver to the documentation
governing the Warrants modifies the terms thereof in such a manner that causes
the Warrants to qualify as a Disqualified Equity Interest.

 

“Indemnifiable Amounts” has the meaning given to that term in Section 11.08.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Information Materials” has the meaning given to that term in Section 8.06.

 

“Insolvency Event” means, with respect to any Person, such Person becomes the
subject of a proceeding under any Debtor Relief Law, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided that an Insolvency Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof; provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Interest Expense” means, for any period, total interest expense (including
(a) that portion attributable to Capital Leases in accordance with GAAP,
(b) commissions, discounts, and other fees and charges owed with respect to
letters of credit, and (c) net costs under Derivatives Contracts, including any
termination fee or payment thereunder (provided that notwithstanding the
treatment of such fees or payments under GAAP, such termination fee or payment
shall be amortized on a straight-line basis over the remaining term of the
applicable terminated Derivatives Contracts)) of the Parent Guarantors, the
Borrowers and their respective Subsidiaries and Joint Ventures (but, in the case
of consolidated non-Wholly Owned Subsidiaries and Joint Ventures of the Parent
Guarantors or the Borrowers, only to the extent allocable (based on economic
share and not necessarily the percentage ownership) to the Parent Guarantors,
the Borrowers or their Wholly Owned Subsidiaries), but excluding, however,
(i) any amount not payable in Cash, (ii) one-time payments, (iii) original issue
discount, (iv) fees payable under Sections 3.05(a) and (d), (v) fees and
expenses paid in connection with (A) any Investment, Indebtedness, merger,
consolidation, dissolution, liquidation, or Disposition permitted under Sections
9.02, 9.06 and 9.11, or (B) issuance of Equity Interests, in each case whether
or not consummated, and (vi) any default interest, make-whole or similar
payments required to be paid pursuant to the Plan of Reorganization.

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding

 

20

--------------------------------------------------------------------------------


 

day in the first, second, third or sixth calendar month, or if agreed by all
relevant affected Lenders, first calendar week, thereafter, as the Borrowers may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.

 

Notwithstanding the foregoing:  (i) if any Interest Period would otherwise end
after the Revolving Termination Date, such Interest Period shall end on the
Revolving Termination Date; and (ii) each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, (a) any purchase or other acquisition by
such Person of, a beneficial interest in, any Equity Interest of any other
Person (other than of a Loan Party); and (b) any loan or advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable, loans and advances to directors, officers, or
employees and similar items made or incurred in the ordinary course of business)
or capital contribution by such Person to any other Person, including all
Indebtedness owing to such Person arising from a sale of property by such Person
other than in the ordinary course of its business.  The amount of any Investment
of the type described in clauses (a) and (b) shall be the original cost of such
Investment plus the cost of all additions thereto, minus repayment of or returns
on such Investment, but without any adjustments for increases or decreases in
value, or write- ups, write- downs or write- offs with respect to such
Investment.  Notwithstanding the foregoing, Investments shall not include any
promissory note received in connection with a Disposition.

 

“Investment Grade Credit Rating” means (a) with respect to Fitch, a credit
rating of BBB- or higher, (b) with respect to Moody’s, a credit rating of Baa3
or higher and (c) with respect to S&P, a credit rating of BBB- or higher.

 

“Issuing Bank” means, collectively, Wells Fargo and one or more other Lenders
reasonably acceptable to the Partnership, each in its capacity as an issuer of
Letters of Credit pursuant to Section 2.02.

 

“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit K, among the Borrowers, the Administrative Agent and any Lender becoming
a party to this Agreement or electing to increase its Revolving Commitment
pursuant to Section 2.15.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.02(a).

 

“L/C Disbursements” has the meaning given to that term in Section 3.09(b).

 

21

--------------------------------------------------------------------------------


 

“Lender” means the Persons listed on Schedule I, and any other Person that shall
have become a party to this Agreement as a Lender pursuant to an Assignment and
Assumption, other than any Person that ceases to be a party hereto as a Lender
pursuant to an Assignment and Assumption; provided, however, that the term
“Lender” shall exclude (a) except as otherwise expressly provided herein, any
Lender (or its Affiliates) in its capacity as either a Cash Management Bank or
Derivatives Provider and (b) all Disqualified Institutions.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.02(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuing Bank and the Lenders, and under its sole dominion and
control.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for the rights
and obligations of the parties concerned or at risk with respect to such Letter
of Credit.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrowers at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than any Lender then acting as an Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.02 in the related Letter of Credit, and each Lender
then acting as an Issuing Bank shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Lenders (other than any
Lender then acting as an Issuing Bank) of their participation interests under
such Section.

 

“LIBOR” means, for the Interest Period for any LIBOR Loan and a Base Rate Loan
determined in accordance with clause (c) of the definition thereof, the rate of
interest obtained by dividing (i) the rate of interest per annum determined on
the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of

 

22

--------------------------------------------------------------------------------


 

credit or other assets which includes loans by an office of any Lender outside
of the United States).  If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Day prior to the first day
of the applicable Interest Period for a period equal to such Interest Period. 
Any change in the maximum rate or reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective.

 

“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan) bearing interest at a rate based on LIBOR.

 

“Lien” means, as applied to the property of any Person, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement in respect of the property of a Person, in each case, in the
nature of security (including any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, the Guaranty, the Security
Documents, each Letter of Credit Document and each other document, certificate,
agreement or instrument now or hereafter executed and delivered by, or on behalf
of, a Loan Party for the benefit of any Agent, Issuing Bank or any Lender and
required to be delivered under any of the foregoing (and other than any
Derivatives Contract or Cash Management Agreement).

 

“Loan Party” means each Borrower and each Guarantor.

 

“Management Company” means General Growth Management, Inc., a Delaware
corporation, and any of its successors and assigns that are Affiliates of the
Parent.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Parent and its Subsidiaries, taken as a
whole, (b) the ability of the Loan Parties, taken as a whole, to perform any
obligations under the Loan Documents, (c) the material rights and remedies of
the Lenders, the Issuing Banks and the Administrative Agent, taken as a whole,
under the Loan Documents, or (d) the legality, validity or enforceability of the
Loan Documents, taken as a whole.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents, Secured Cash Management Agreements and Secured Derivatives
Contracts), to which the Parent or its Subsidiaries is a party as to which the
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

 

“Material REIT Subsidiary” means a Material Subsidiary of the Parent that is a
REIT (other than any Subsidiary all or substantially all of whose assets
comprise Specified Properties

 

23

--------------------------------------------------------------------------------


 

or Equity Interests of a Person all or substantially all of whose assets
comprise any Specified Property).

 

“Material Subsidiary” means each Subsidiary of the Parent that is not an
Immaterial Subsidiary.

 

“Maximum Increase Amount” has the meaning given that term in Section 2.15.

 

“Minimum Extension Condition” has the meaning given that term in
Section 2.17(b).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor.

 

“Mortgage Loans” means all loans acquired by the Parent or any of its
Subsidiaries secured by mortgages or deeds of trust on properties that are not
owned by the Parent or any of its Subsidiaries.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six (6) plan years made contributions and has any continuing
liability, contingent or otherwise, including for these purposes any Person
which ceased to be a member of the ERISA Group during such six-year period.

 

“Municipal Financing” means any tax increment financings, sales or real estate
tax rebates, payment in lieu of taxes (PILOTs), special improvement districts,
financings funded by the issuance of bonds or other negotiable instruments
sponsored or issued by a Governmental Authority or quasi-Governmental Authority,
financings related to on-site or off-site infrastructure or public works or any
other financing arrangements for which the Parent or any of its Subsidiaries is
an obligor and a Governmental Authority or quasi-Governmental Authority is the
obligee.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, Secured
Derivatives Contract or Secured Cash Management Agreement) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Cash Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (i) Combined EBITDA for the four fiscal quarter period
then ended to (ii) Interest Expense for such four fiscal quarter period.

 

“Net Indebtedness to Value Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Combined Total Debt as of such date to (b) Value (less
the aggregate amount of Cash and Cash Equivalents subtracted from Indebtedness
pursuant to clause (b) of the definition of Combined Total Debt).

 

24

--------------------------------------------------------------------------------


 

“Net Operating Income” means, for any GGP Property, the difference between
(a) rents and other revenues received in the ordinary course from such GGP
Property (including proceeds of rent loss or business interruption insurance),
proceeds and other income received from such property, including all
pass-through reimbursables (to the extent the expense being reimbursed is
included as an expense in clause (b) below) and percentage rent (but excluding
security or other deposits, early lease termination or other penalties, or other
income of a non-recurring nature except to the extent applied in satisfaction of
tenants’ obligations for rent or other payments due) during the determination
period, less (b) an amount equal to all costs and expenses (excluding interest
expense, income taxes (including any franchise taxes or other similar taxes
based on income, profits or capital), and any expenditures that are capitalized
in accordance with GAAP) incurred as a result of, or in connection with, or
properly allocated to, the operation or leasing of such property during the
determination period; provided, however, that the amount for the expenses for
the management of a property included in clause (b) above shall be set at three
percent (3%) of the amount provided in clause (a) above.  Net Operating Income
shall be calculated on a consolidated basis in accordance with GAAP, and
including (without duplication), in the case of consolidated non-Wholly Owned
Subsidiaries and Joint Ventures of the Parent Guarantors or the Borrowers, to
the extent allocable (based on economic share and not necessarily the percentage
ownership) to the Parent Guarantors, the Borrowers or their Wholly Owned
Subsidiaries.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent) to be
delivered to the Administrative Agent pursuant to Section 2.01(b) evidencing any
Borrower’s request for a borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent) to be
delivered to the Administrative Agent pursuant to Section 2.08 evidencing any
Borrower’s request for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent) to be
delivered to the Administrative Agent pursuant to Section 2.09 evidencing any
Borrower’s request for the Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent)
to be delivered to the Swingline Lender pursuant to Section 2.03(b) evidencing
any Borrower’s request for a Swingline Loan.

 

“Obligation Aggregate Payments” means, with respect to a Borrower as of any date
of determination, an amount equal to (i) the aggregate amount of all payments
and distributions

 

25

--------------------------------------------------------------------------------


 

made on or before such date by such Borrower in respect of this Agreement and
the other Loan Documents (including in respect of Section 3.11) minus (ii) the
aggregate amount of all payments received on or before such date by such
Borrower from the other Borrowers as contributions under Section 3.11.

 

“Obligation Fair Share” means, with respect to a Borrower as of any date of
determination, an amount equal to (i) the ratio of (X) the Obligation Fair Share
Contribution Amount with respect to such Borrower to (Y) the aggregate of the
Obligation Fair Share Contribution Amounts with respect to all Borrowers,
multiplied by (ii) the aggregate amount paid or distributed on or before such
date by all Funding Borrowers under this Agreement and the other Loan Documents
in respect of the Obligations guarantied.

 

“Obligation Fair Share Contribution Amount” means, with respect to a Borrower as
of any date of determination, the maximum aggregate amount of the Obligations of
such Borrower under this Agreement and the other Loan Documents that would not
render its Obligations hereunder or thereunder subject to avoidance as a
fraudulent transfer or conveyance under Fraudulent Transfer Laws; provided that,
solely for purposes of calculating the Obligation Fair Share Contribution Amount
with respect to any Borrower for purposes of Section 3.11, any assets or
liabilities of such Loan Party arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or Obligations of contribution
pursuant to Section 3.11 shall not be considered as assets or liabilities of
such Borrower.

 

“Obligation Fair Share Shortfall” means, with respect to a Borrower as of any
date of determination, the excess, if any, of the Obligation Fair Share of such
Borrower over the Obligation Aggregate Payments of such Borrower.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including the Fees
and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.  For the avoidance of
doubt, “Obligations” shall not include Secured Derivatives Obligations or
Secured Cash Management Obligations.

 

“Occupancy Rate” means, with respect to a GGP Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such GGP
Property actually occupied by tenants paying rent at rates not materially less
than rates generally prevailing at the time the applicable lease was entered
into, pursuant to binding leases as to which no monetary default has occurred
and has continued unremedied for 30 or more days to (b) the aggregate net
rentable square footage of such GGP Property.  For the purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy a
GGP Property notwithstanding a temporary cessation of operations for renovation,
repairs or other temporary reason, or for the purpose of completing tenant build
out or that is otherwise scheduled to be open for business within 90 days of
such date.

 

26

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the United States Treasury
Department.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include such Person’s successors and permitted assigns.

 

“Parent Guarantors” means, collectively, the Parent, GGP LP II, GGP, Inc., a
Delaware corporation, GGP Real Estate Holding I, Inc., a Delaware corporation,
and GGP Real Estate Holding II, Inc., a Delaware corporation.

 

“Participant” has the meaning given that term in Section 12.06(d).

 

“Participant Register” has the meaning given that term in Section 12.06(d).

 

“Partnership” has the meaning set forth in the introductory paragraph hereof and
shall include such Person’s successors and permitted assigns.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
Governmental Authority or other entity of whatever nature.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six (6) years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group and as to which any member of the
ERISA Group has any continuing liability, contingent or otherwise.

 

“Plan of Reorganization” means the Plan Debtors’ Third Amended Joint Plan of
Reorganization Under Chapter 11 of the Bankruptcy Code, as Modified, dated
August 27, 2010, filed by GGP, Inc., the Partnership, GGPLP L.L.C. and certain
other Subsidiaries of the Parent

 

27

--------------------------------------------------------------------------------


 

with the Bankruptcy Court, together with all exhibits, supplements, annexes,
schedules and any other attachments thereto, and confirmed by the Bankruptcy
Court by order entered October 21, 2010.

 

“Post-Default Rate” means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due, the rate otherwise
applicable plus an additional two percent (2.0%) per annum, (b) in respect of
interest, the rate otherwise born by the applicable Loans to which such interest
relates plus an additional two percent (2.0%) per annum and (c) with respect to
Fees that are not paid when due (whether at the payment date in respect thereof,
at stated maturity or by acceleration), a rate per annum equal to the Base Rate
as in effect from time to time plus the Applicable Margin plus an additional two
percent (2.0%) per annum.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402- 1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrowers and the Lenders.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then directly owned by any Loan Party or any Subsidiary
of a Loan Party in any real property.

 

“Real Property Under Construction” means a GGP Property currently or previously
under development until the earlier to occur of:  (a) such GGP Property
achieving an Occupancy Rate of 80% (or greater) of gross leaseable area, and
(b) the 1-year anniversary of the completion of the development of such GGP
Property.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recourse Indebtedness” means any Indebtedness, to the extent that recourse of
the applicable lender for non-payment is not limited to such lender’s Liens on a
particular asset or group of assets (other than in the case of customary
non-recourse carve-outs, including fraud, criminal activity, misapplication of
funds, ad valorem taxes and environmental matters).

 

“Register” has the meaning given that term in Section 12.06(c).

 

28

--------------------------------------------------------------------------------


 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including Regulation D of the Board of
Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy or liquidity requirements. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse each Issuing Bank for any drawing
honored by such Issuing Bank under a Letter of Credit.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Internal
Revenue Code.

 

“REIT Subsidiary” means a Subsidiary of the Parent that is a REIT.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Requisite Lenders” means, as of any date, (a) Lenders having Revolving
Commitments representing more than fifty percent (50%) of the aggregate amount
of the Revolving Commitments of all Lenders, or (b) if the Revolving Commitments
have been terminated or reduced to zero, Lenders holding outstanding Loans and
Letter of Credit Liabilities representing more than fifty percent (50%) of the
principal amount of the aggregate outstanding Loans and Letter of Credit
Liabilities; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded.  For purposes
of this definition, a Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Responsible Officer” means with respect to the Parent, any Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
operating officer, chief legal officer or any executive vice president (or other
individual performing similar functions) of the Parent, such Borrower or such
Subsidiary.

 

“Restricted Junior Payment” means any dividend or other distribution, direct or
indirect, on account of any shares of any Equity Interest of the Partnership or
any Parent Guarantor now or hereafter outstanding, except a dividend payable
solely in shares of Equity

 

29

--------------------------------------------------------------------------------


 

Interest of such Person or of any direct or indirect parent of such Person or in
rights to subscribe for the purchase of such Equity Interest.

 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.01, to participate in Letters of Credit pursuant to Section 2.02(i),
and to participate in Swingline Loans pursuant to Section 2.03(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Lender becoming a party
hereto in accordance with Section 2.15, as the same may be reduced from time to
time pursuant to Section 2.11 or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.06.

 

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

 

“Revolving Loan” means a loan made by a Lender to the Borrowers pursuant to
Section 2.01(a).

 

“Revolving Note” means, to the extent issued pursuant to Section 2.10, a
promissory note executed by the Borrowers substantially in the form of Exhibit
G, and payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means October 23, 2018.

 

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw Hill
Companies, or any successor.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Cash Management Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrowers or any other Loan Party under
or in respect of any Secured Cash Management Agreement, whether direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
and whether or not evidenced by any written confirmation.

 

“Secured Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or

 

30

--------------------------------------------------------------------------------


 

transfer or otherwise, between any Borrower or any other Loan Party and any
Derivatives Provider.

 

“Secured Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrowers or any other Loan Party under
or in respect of any Secured Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all Secured
Derivatives Obligations and (c) all Secured Cash Management Obligations;
provided that the definition of “Secured Obligations” shall not create or
include any guarantee by any Loan Party of (or grant of security interest by any
Loan Party to support, as applicable) any Excluded Swap Obligations of such Loan
Party for purposes of determining any obligations of any Loan Party.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Banks, the Derivatives Providers, the Cash Management Banks, any
other holder from time to time of any of any Secured Obligations and, in each
case, their respective successors and permitted assigns.

 

“Securities Act” means the Securities Act of 1933, together with all rules and
regulations issued thereunder.

 

“Security Document” means the GGP Lafayette Mortgage, any security agreement,
financing statement, or other document, instrument or agreement creating,
evidencing or perfecting the Administrative Agent’s Liens in any of the
Collateral.  For the avoidance of doubt, the only Collateral shall be, from and
after the GGP Lafayette Borrower Addition Date, the real property subject to the
GGP Lafayette Mortgage and, following the GGP Lafayette Release Date, there
shall be no Collateral.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability); (b) such Person is able to pay its debts or
other obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it is engaged.

 

“Special Consideration Properties” means those Real Estate Assets identified as
Special Consideration Properties by the Partnership or any other Borrower to the
Administrative Agent in writing (including by electronic communication) on or
prior to March 30, 2012.

 

“Specified Properties” means any Special Consideration Properties, Real Estate
Assets and/or Subsidiary having an aggregate net equity value less than
$200,000,000.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

31

--------------------------------------------------------------------------------


 

“Stated Amount” means, as of any date of determination, the amount available to
be drawn by a beneficiary under a Letter of Credit; provided, that for all
purposes, other than the calculation of Fees or other amounts due from the
Borrowers in respect of outstanding Letter of Credit Liabilities on any date,
the “Stated Amount” of any Letter of Credit that by its terms or the terms of
any Letter of Credit Documentation related thereto provides for one or more
automatic increases in the stated amount thereof, shall be deemed to be the
maximum amount available to be drawn by a beneficiary under such Letter of
Credit after giving effect to all such increases, whether or not such maximum
amount is in effect at such time.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company, trust, estate or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.03 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.03(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and permitted assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.03.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.

 

“Swingline Note” means, to the extent issued pursuant to Section 2.10, a
promissory note executed by the Borrowers substantially in the form of Exhibit
H, and payable to the order of the Swingline Lender in a principal amount equal
to the amount of the Swingline Commitment as originally in effect and otherwise
duly completed.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term Loan Agreement” means that certain Loan Agreement, dated as of April 26,
2013, among the Parent as borrower, the guarantors party hereto, the lender
party thereto and U.S. Bank National Association, as administrative agent, as
the same may be amended, restated, amended and restated, replaced, refinanced or
otherwise modified from time to time.

 

“Titled Agent” has the meaning given to that term in Section 11.11

 

32

--------------------------------------------------------------------------------


 

 “Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“United States” means the United States of America.

 

“Value” means the sum, without duplication, of (a) Net Operating Income for all
GGP Properties for the immediately preceding four (4) calendar quarters,
capitalized at 6.25% (excluding any GGP Property included on a cost basis
pursuant to clause (c) below) including for purposes of this definition of
Value, the Net Operating Income of international assets, (b) the Fair Market
Value of development and inactive assets owned by the Parent, the Borrowers or
any of their Subsidiaries (Wholly Owned Subsidiaries or otherwise) or Joint
Ventures, including raw land, vacant out-parcels, loans receivable, capital
expenditures and other underutilized assets with de minimis income (at the
lesser of cost or Fair Market Value); (c) the cost basis of new acquisitions of
the Parent, the Borrowers or any of their Subsidiaries (Wholly Owned
Subsidiaries or otherwise) or Joint Ventures (calculated as (i) 100% for assets
owned by any Parent Guarantor, any Borrower or any Wholly Owned Subsidiary of
the Parent Guarantors or the Borrowers and (ii) in the case of consolidated
non-Wholly Owned Subsidiaries and Joint Ventures of the Parent Guarantors or the
Borrowers, only to the extent allocable (based on economic share and not
necessarily the percentage ownership) to the Parent Guarantors, the Borrowers or
their Wholly Owned Subsidiaries for the twelve month period after any such
acquisition); (d) other than for purposes of the Net Indebtedness to Value
Ratio, Cash and Cash Equivalents of the Parent Guarantors, the Borrowers and
their Subsidiaries and Joint Ventures (but, in the case of consolidated
non-Wholly Owned Subsidiaries and Joint Ventures of the Parent Guarantors or the
Borrowers, only to the extent allocable (based on economic share and not
necessarily the percentage ownership) to the Parent Guarantors, the Borrowers or
their Wholly Owned Subsidiaries), in each case as determined in accordance with
GAAP, except as otherwise noted above with respect to non-Wholly Owned
Subsidiary and Joint Venture allocations, without duplication; (e) aggregate
sums spent on the construction of improvements (including land acquisition
costs) for any Real Estate Asset which is raw land, vacant out-parcels or is the
subject of a material construction project, but excluding such sums with respect
to Real Estate Assets subject to material construction projects, if the Parent
elects to include revenues in Net Operating Income (provided that such costs can
be included if the project is a renovation or expansion of a Real Estate Asset
that is otherwise complete and operational, the construction will not impair
ongoing business and operations and the inclusion of such revenues in Net
Operating Income and such aggregate sums in Value is not duplicative); and
(f) the Adjusted EBITDA of the Management Company for the immediately preceding
four (4) fiscal quarters, capitalized at 15%.

 

“Warrants” means the Series A-1 Warrants and Series A-2 Warrants listed on
Schedule 1.01(b) hereto that, in each case, were issued by the Parent pursuant
to the Plan of Reorganization under and in accordance with that certain Warrant
Agreement, dated as of November 9, 2010, between the Parent and Mellon Investor
Services, LLC, as warrant agent.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

33

--------------------------------------------------------------------------------


 

“Wholly Owned Raw Land” shall mean land owned by the Parent or its Wholly Owned
Subsidiaries that is not under development and for which no development is
planned to commence within 12 months after the date on which it was acquired.

 

“Wholly Owned Subsidiary” means, as to any Person or Persons, any Subsidiary of
any of such Person or Persons all of the Equity Interests of which (other than
directors’ qualifying shares and, in the case of any REIT Subsidiary, non-
participating preferred equity with a base liquidation preference of no more
than $180,000) is owned by such Person or Persons directly or indirectly.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

Section 1.02                                                     General;
References to Central Time.

 

(a)                                 Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.  Financial statements
required to be delivered by the Parent to the Administrative Agent pursuant to
Section 8.01 and 8.02 shall be prepared in accordance with GAAP as in effect at
the time of such preparation.  Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
(i) utilize accounting principles and policies in conformity with GAAP and
(ii) shall not give effect to any election made by the Parent or any of its
Subsidiaries under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value
Indebtedness or other liabilities of any Loan Party or any Subsidiary of any
Loan Party or any Joint Venture at “fair value.”  If at any time any change in
GAAP (or the application thereof) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and the Parent or the
Partnership shall so request, the Administrative Agent and the Partnership shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (and the application
thereof) (subject to the approval of the Requisite Lenders), provided that,
(i) until so amended, such ratio or requirement shall continue to be computed in
conformity with those accounting principles and policies in effect before giving
effect to such change in GAAP or the application thereof, (ii) such amendment
shall not require the payment of any fee and (iii) the Borrowers shall provide
to the Administrative Agent a reconciliation between calculations made before
and after giving effect to such change in GAAP (and the application thereof). 
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated, amended and restated,
or otherwise modified from time to time to the extent not otherwise prohibited
hereby and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the

 

34

--------------------------------------------------------------------------------


 

singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrowers or a Subsidiary of such Subsidiary and a reference
to an “Affiliate” means a reference to an Affiliate of the Borrowers.  Titles
and captions of Articles, Sections, subsections and clauses in this Agreement
are for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

(b)                                 The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

(c)                                  The terms lease and license shall include
sub-lease and sub-license, as applicable.  Unless otherwise indicated, all
references to time are references to Central time.

 

(d)                                 Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up for five (5)).

 

(e)                                  Unless otherwise expressly provided herein,
(a) references to organizational documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements
and other modifications not prohibited by any Loan Document; and (b) references
to any law, statute, treaty, rule, regulation, code, etc.  shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law, statute, treaty, rule, regulation,
code, etc.

 

(f)                                   When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

35

--------------------------------------------------------------------------------


 

Article II.                                         CREDIT FACILITY

 

Section 2.01                                                     Revolving
Loans.

 

(a)                                 Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, each Lender severally and not
jointly agrees to make Revolving Loans to the Borrowers during the period from
and including the Closing Date to but excluding the Revolving Termination Date,
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, such Lender’s Revolving Commitment.  Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof.  Each borrowing and Continuation under
Section 2.08 of, and each Conversion under Section 2.09 of Base Rate Loans into,
LIBOR Loans shall be in an aggregate minimum of $3,000,000 and integral
multiples of $500,000 in excess of that amount.  Notwithstanding the immediately
preceding two sentences but subject to Section 2.14, a borrowing of Revolving
Loans may be in the aggregate amount of the unused Revolving Commitments. 
Within the foregoing amount limitations and subject to the terms and conditions
of this Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans.

 

(b)                                 Requests for Revolving Loans.  Not later
than 11:00 a.m. Central time at least one (1) Business Day prior to a borrowing
of Revolving Loans that are to be Base Rate Loans and not later than 11:00 a.m.
Central time at least three (3) Business Days prior to a borrowing of Revolving
Loans that are to be LIBOR Loans, the Borrowers shall deliver to the
Administrative Agent a Notice of Borrowing or telephonic notice to the
Administrative Agent.  Any such telephonic notice shall include all information
required to be included in a Notice of Borrowing and shall be promptly confirmed
in writing by the Borrowers pursuant to a Notice of Borrowing sent to the
Administrative Agent on the same day of the giving of the telephonic notice. 
Each Notice of Borrowing shall specify the aggregate principal amount of the
Revolving Loans to be borrowed, the date such Revolving Loans are to be borrowed
(which must be a Business Day), the Type of the requested Revolving Loans, and
if such Revolving Loans are to be LIBOR Loans, the initial Interest Period for
such Revolving Loans.  Except as otherwise expressly provided herein, each
Notice of Borrowing shall be irrevocable once given and binding on the
Borrowers.  Prior to delivering a Notice of Borrowing, the Borrowers may
(without specifying whether a Revolving Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrowers with the most
recent LIBOR available to the Administrative Agent.  The Administrative Agent
shall provide such quoted rate to the Borrowers on the date of such request or
as soon as possible thereafter (but in any event no later than one (1) Business
Day thereafter).

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a Notice of Borrowing under subsection (b) above, the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrowers with the Administrative Agent at the Principal Office, in immediately
available funds not later than 9:00 a.m. Central time on the date of such
proposed borrowing of Revolving Loans.  Subject to fulfillment of all applicable
conditions set forth in Section 5.02, the Administrative Agent shall make
available to the Borrowers in the account specified in the Transfer Authorizer
Designation Form, not later than 1:00 p.m. Central time on

 

36

--------------------------------------------------------------------------------


 

the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Lenders. 
With respect to Revolving Loans to be made after the Closing Date, unless the
Administrative Agent shall have been notified by any Lender that such Lender
will not make available to the Administrative Agent a Revolving Loan to be made
by such Lender in connection with any borrowing, the Administrative Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrowers the amount of such Revolving Loan to
be provided by such Lender.  In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrowers severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrowers but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans.  If any Borrower and such Lender shall pay the amount of such
interest to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period.  If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing.  Any payment
by any Borrowers shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

 

Section 2.02                                                     Letters of
Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, the Issuing Banks, on behalf of the Lenders, agree
to issue for the account of the Borrowers during the period from and including
the Closing Date to, but excluding, the date five (5) days prior to the
Revolving Termination Date, one or more standby or commercial letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $100,000,000 (the “L/C Commitment Amount”).

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the form of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be reasonably acceptable to the applicable Issuing Bank and
the applicable Borrower.  Notwithstanding the foregoing, in no event may any
Letter of Credit have an expiration date beyond the earlier of (A) the one-year
anniversary of the issuance of such Letter of Credit (unless otherwise agreed by
the relevant Issuing Bank) and (B) the one-year anniversary of the Revolving
Termination Date; provided, however, (i) a Letter of Credit may contain a
provision providing for the automatic extension or “evergreen” renewal of the
expiration date for additional one-year periods in the absence of a notice of
non-renewal from such Issuing Bank, but in no event shall any such provision
permit the extension of the expiration date of such Letter of Credit beyond the
date set forth in subclause (B) above and (ii)  no later than five (5) days
prior to the Revolving Termination Date,

 

37

--------------------------------------------------------------------------------


 

(x) the Borrowers have Cash Collateralized each Letter of Credit, if any, with
an expiration date beyond the Revolving Termination Date in an amount equal to
100% of the Letter of Credit Liabilities with respect to each such Letter of
Credit or (y) the Borrowers have otherwise provided for such Letter of Credit
Liabilities pursuant to arrangements reasonably satisfactory to the applicable
Issuing Bank.  The initial Stated Amount of each Letter of Credit shall be at
least $5,000 (or such lesser amount as may be acceptable to the applicable
Issuing Bank and the Partnership).

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrowers shall give the applicable Issuing Bank and the
Administrative Agent written notice at least three (3) Business Days (or such
shorter period as may be agreed to by the applicable Issuing Bank in any
particular instance) prior to the requested date of issuance of a Letter of
Credit such notice to describe in reasonable detail the proposed terms of such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date.  The Borrowers shall also execute and deliver such
customary applications and agreements for standby or commercial letters of
credit, and other forms as are customarily or reasonably requested from time to
time by the applicable Issuing Bank.  Provided the Borrowers have given the
notice prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction or
waiver of any applicable conditions precedent set forth in Section 5.02, the
applicable Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the applicable beneficiary.  The
Issuing Banks shall not at any time be obligated to issue any Letter of Credit
if such issuance would conflict with, or cause any such Issuing Bank or any
Lender to exceed any limits imposed by, any Applicable Law.  References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.  Upon the written request of any Borrower, the
applicable Issuing Bank shall deliver to such Borrower a copy of each Letter of
Credit issued by such Issuing Bank within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document is
inconsistent with a term of this Agreement, the terms of this Agreement shall
control.  For the avoidance of doubt, no Letter of Credit Document shall
(a) (i) contain any representations and warranties, covenants or events of
default not set forth in this Agreement and any representations and warranties,
covenants and events of default shall be subject to the same qualifiers,
exceptions and exclusions as those set forth in this Agreement or (ii) provide
for any collateral security or Liens and (b) to the extent contained therein,
any such provision shall be rendered void and any such qualifiers, exceptions
and exclusions shall be incorporated therein mutatis mutandis.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
any Issuing Bank of any demand for payment from the beneficiary of a Letter of
Credit, the applicable Issuing Bank shall promptly notify the Borrowers and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that such
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrowers in any respect from the applicable Reimbursement
Obligation.  The Borrowers hereby absolutely and unconditionally agree to pay
and reimburse each Issuing Bank for the amount of each demand for payment under
the Letter of Credits issued by such Issuing Bank within two

 

38

--------------------------------------------------------------------------------


 

(2) Business Days of receipt of notice from such Issuing Bank that payment is to
be made by such Issuing Bank to the beneficiary thereunder, without presentment,
demand, protest or other formalities of any kind.  Upon receipt by any Issuing
Bank of any payment in respect of any Reimbursement Obligation, the applicable
Issuing Bank shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of subsection (i) below such Lender’s
Revolving Commitment Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in subsection (d) above, the Borrowers shall advise the
Administrative Agent and the Issuing Banks whether or not the Borrowers intend
to borrow hereunder to finance its obligation to reimburse the Issuing Banks for
the amount of the related demand for payment and, if the Borrowers do, the
Borrowers shall submit a timely Notice of Borrowing.  If the Borrowers fail to
so advise the Administrative Agent and the applicable Issuing Bank, or if the
Borrowers fail to reimburse such Issuing Bank for a demand for payment under a
Letter of Credit within two (2) Business Days after the date such demand is
made, the failure of which such Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Section 5.02 would permit the making of Revolving Loans, the Borrowers shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
10:00 a.m. Central time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply.  The minimum amount limitations set forth in the second sentence of
Section 2.01(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

 

(f)                                   Effect of Letters of Credit on Revolving
Commitments.  Upon the issuance by any Issuing Bank of any Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Lender shall be deemed to be utilized for all purposes of
this Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.

 

(g)                                  Issuing Bank’s Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit and
making payments under such Letters of Credit against such documents, the Issuing
Banks shall only be required to use the same standard of care as it uses in
connection with examining documents presented in connection with drawings under
letters of credit in which it has not sold participations and making payments
under such letters of credit.  As between the Issuing Banks and the  Borrowers,
the Borrowers assume all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. 
In furtherance and not in limitation of the foregoing, none of the Issuing
Banks, Administrative Agent or any of the Lenders shall be responsible for, and
any Borrower’s obligations in respect of Letters of Credit shall not be affected
in any manner by:  (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument

 

39

--------------------------------------------------------------------------------


 

transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic communication, telecopy or otherwise, whether or
not they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any Letter of Credit, or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any Letter of Credit, or of the
proceeds of any drawing under any Letter of Credit; or (viii) any consequences
arising from causes beyond the control of such Issuing Bank, Administrative
Agent or the Lenders.  None of the above shall affect, impair or prevent the
vesting of any of the Issuing Banks’ or Administrative Agent’s rights or powers
hereunder.  The Borrowers also agree that the Issuing Banks and the Lenders
shall not be responsible for, and the Borrowers’ Reimbursement Obligation under
Section 2.02(d) shall not be affected by, among other things, any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of such Borrower against any beneficiary of such Letter of Credit or
any such transferee.  The Issuing Banks shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Bank’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Borrowers agree that any action taken or omitted by
the applicable Issuing Bank under or in connection with any Letter of Credit
issued by such Issuing Bank or the related Letter of Credit Documents, if done
in the absence of gross negligence or willful misconduct shall be binding on
such Borrower and shall not result in any liability of any Issuing Bank or any
Lenders to such Borrower.  The responsibility of the Issuing Banks to the
Borrowers in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.  Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrowers may have with respect to the gross negligence or willful misconduct of
the Administrative Agent, any Issuing Bank or any Lender with respect to any
Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by an Issuing
Bank of any amendment, supplement or other modification to any Letter of Credit
issued by such Issuing Bank (other than an amendment, renewal or extension which
does not increase the Stated Amount of such Letter of Credit) shall be subject
to the same conditions applicable under this Agreement to the issuance of new
Letters of Credit (including that the request therefor be made through the
related Issuing Bank), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders shall have consented thereto.  In
connection with any such amendment, supplement or other modification, the
Borrowers shall pay the fees, if any, payable under the last sentence of
Section 3.05(c).

 

40

--------------------------------------------------------------------------------


 

(i)                                     Lenders’ Participation in Letters of
Credit.  Immediately upon the issuance by any Issuing Bank of any Letter of
Credit each Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from such Issuing Bank, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Revolving Commitment Percentage of the liability of such Issuing Bank
with respect to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to such Issuing Bank to pay and discharge
when due, such Lender’s Revolving Commitment Percentage of such Issuing Bank’s
liability under such Letter of Credit.  In addition, upon the making of each
payment by a Lender to the Administrative Agent for the account of an Issuing
Bank in respect of any Letter of Credit pursuant to subsection (j) below, such
Lender shall, automatically and without any further action on the part of such
Issuing Bank, the Administrative Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to such Issuing Bank by the Borrowers in respect of such Letter of Credit
and (ii) a participation in a percentage equal to such Lender’s Revolving
Commitment Percentage in any interest or other amounts payable by the Borrowers
in respect of such Reimbursement Obligation (other than the Fees payable to such
Issuing Bank pursuant to the second and the last sentences of Section 3.05(c)).

 

(j)                                    Payment Obligation of Lenders.  Each
Lender severally agrees to pay to the Administrative Agent, for the account of
each Issuing Bank, on demand in immediately available funds in Dollars the
amount of such Lender’s Revolving Commitment Percentage of each drawing paid by
such Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrowers pursuant to
subsection (d) above; provided, however, that in respect of any drawing under
any Letter of Credit, the maximum amount that any Lender shall be required to
fund, whether as a Revolving Loan or as a participation, shall not exceed such
Lender’s Revolving Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.02(e) is received by a Lender not
later than 9:00 a.m. Central time, then such Lender shall make such payment
available to the Administrative Agent not later than 2:00 p.m. Central time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 11:00 a.m. Central time on the next
succeeding Business Day.  Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of each Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including (i) the failure of any other Lender to make
its payment under this subsection, (ii) the financial condition of the Borrowers
or any other Loan Party, (iii) the existence of any Default or Event of Default
or (iv) the termination of the Revolving Commitments.  Each such payment to the
Administrative Agent for the account of the Issuing Banks shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

(k)                                 Information to Lenders.  Promptly following
any change in Letters of Credit outstanding, the relevant Issuing Bank shall
deliver to the Administrative Agent, who shall promptly deliver the same to each
Lender and the Borrowers, a notice describing the aggregate Stated Amount of all
Letters of Credit outstanding at such time.  Upon the request of any Lender
(through the Administrative Agent) from time to time, the Issuing Banks shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then

 

41

--------------------------------------------------------------------------------


 

outstanding.  Other than as set forth in this subsection, the Issuing Banks
shall have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of any Issuing Bank
to perform its requirements under this subsection shall not relieve any Lender
from its obligations under subsection (j) above.

 

Section 2.03                                                     Swingline
Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, the Swingline Lender agrees to make Swingline Loans to the
Borrowers, during the period from the Closing Date to but excluding the
Swingline Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, $50,000,000.  If at any time the aggregate
principal amount of the Swingline Loans outstanding at such time exceeds the
Swingline Commitment in effect at such time, the Borrowers shall immediately pay
the Administrative Agent for the account of the Swingline Lender the amount of
such excess.  Subject to the terms and conditions of this Agreement, the
Borrowers may borrow, repay and reborrow Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrowers shall give the Administrative Agent and the Swingline Lender
notice pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall be
delivered to the Swingline Lender no later than 1:00 p.m. Central time on the
proposed date of such borrowing.  Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrowers pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender by telecopy  or electronic
communication on the same day of the giving of such telephonic notice.  Not
later than 3:00 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction or waiver of the applicable conditions set forth in
Section 5.02 for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrowers in Dollars, in immediately
available funds, at the account specified by the Borrowers in the Notice of
Swingline Borrowing.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans, or at such lower rate or
rates as the Borrowers and the Swingline Lender may otherwise agree from time to
time in writing.  Interest on Swingline Loans is solely for the account of the
Swingline Lender (except to the extent a Lender acquires a participating
interest in a Swingline Loan pursuant to subsection (e) below).  All accrued and
unpaid interest on Swingline Loans shall be payable on the dates and in the
manner provided in Section 2.04 with respect to interest on Base Rate Loans
(except as the Swingline Lender and the Borrowers may otherwise agree in writing
in connection with any particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $500,000 and integral multiples of
$250,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrowers.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrowers shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the

 

42

--------------------------------------------------------------------------------


 

Borrowers may agree in writing).  To the extent that any Swingline Loan remains
outstanding five (5) Business Days after the date such Swingline Loan was
advanced, the Swingline Lender shall, on behalf of the Borrowers (which hereby
irrevocably direct the Swingline Lender to act on their behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan on such date.  The
minimum amount limitations contained in the second sentence of
Section 2.01(a) shall not apply to any borrowing of such Revolving Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
9:00 a.m. Central time at least one Business Day prior to the proposed date of
such borrowing.  Promptly after receipt of such notice of borrowing of Revolving
Loans from the Swingline Lender under the immediately preceding sentence, the
Administrative Agent shall notify each Lender of the proposed borrowing.  Not
later than 9:00 a.m. Central time on the proposed date of such borrowing, each
Lender will make available to the Administrative Agent at the Principal Office
for the account of the Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Lender.  The Administrative
Agent shall pay the proceeds of such Revolving Loans to the Swingline Lender,
which shall apply such proceeds to repay such Swingline Loan.  Each Lender
acknowledges and agrees that its obligation to refund Swingline Loans in
accordance with the terms of this Section is absolute and unconditional and
shall not be affected by any circumstances whatsoever, including
non-satisfaction of the conditions set forth in Article V. If the Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including the existence of any of the Defaults or
Events of Default described in Sections 10.01(e) or (f), each Lender shall
purchase from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the Swingline Lender in Dollars and in
immediately available funds.  A Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including any of the Defaults or Events of Default
described in Sections 10.01(e) or (f)), or the termination of any Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Administrative Agent, any Lender, any Borrower or
any other Loan Party, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate.  If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein).

 

43

--------------------------------------------------------------------------------


 

Section 2.04                                                     Rates and
Payment of Interest on Loans.

 

(a)                                 Rates.  The Borrowers promise to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Base Rate Loans; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for LIBOR Loans;

 

Notwithstanding the foregoing, while an Event of Default exists pursuant to
Section 10.01(a), 10.01(e) or 10.1(f), the Borrowers shall pay to the
Administrative Agent for the account of each Lender and each Issuing Bank, as
the case may be, interest at the Post-Default Rate on the outstanding principal
amount of the Loans that are overdue, overdue interest, overdue Reimbursement
Obligations and/or any overdue Fees.

 

(b)                                 Payment of Interest.  All accrued and unpaid
interest on each Base Rate Loan shall be due and payable in arrears on the first
day of each January, April, July and October during the term of this Agreement
commencing with January 1, 2014; and interest on each LIBOR Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period.  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrowers for all purposes,
absent manifest error.

 

(c)                                  Borrower Information Used to Determine
Applicable Interest Rates.  The parties understand that the applicable interest
rate for the Obligations and certain fees set forth herein may be determined
and/or adjusted from time to time based upon certain financial ratios and/or
other information to be provided or certified to the Lenders by the Borrowers
(the “Borrower Information”).  If, prior to the termination of this Agreement in
accordance with Section 12.11, it is subsequently determined that any such
Borrower Information was incorrect at the time it was delivered to the
Administrative Agent as the result of fraud or intentional misrepresentation as
determined by a court of competent jurisdiction in a final non-appealable
judgment, and if the applicable interest rate or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify the Borrowers in writing of any
additional interest and fees due because of such recalculation, and the
Borrowers shall pay such additional interest or fees due to the Administrative
Agent, for the account of each Lender, within five (5) Business Days of receipt
of such written notice.  Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, and this provision
shall not in any way limit any of the Administrative Agent’s, any Issuing
Bank’s, or any Lender’s other rights under this Agreement.

 

44

--------------------------------------------------------------------------------


 

Section 2.05                                                     Number of
Interest Periods.

 

Without the consent of the Administrative Agent, there may be no more than eight
(8) different Interest Periods for LIBOR Loans outstanding at the same time.

 

Section 2.06                                                     Repayment of
Revolving Loans.

 

The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Termination
Date.

 

Section 2.07                                                     Prepayments.

 

(a)                                 Optional.  Subject to Section 4.04, the
Borrowers may prepay any Loan at any time without premium or penalty.  The
Borrowers shall give the Administrative Agent at least (i) one (1) Business
Day’s prior written notice of the prepayment of any Base Rate Loan and
(ii) three (3) Business Days’ prior written notice of the prepayment of any
LIBOR Loan.  Each voluntary prepayment of (x) Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 (or lesser outstanding amount) and
integral multiples of $500,000 (or lesser outstanding amount) in excess thereof
and (y) LIBOR Loans shall be in an aggregate minimum amount of $3,000,000 (or
lesser outstanding amount) and integral multiples of $500,000 (or lesser
outstanding amount).

 

(b)                                 Mandatory.

 

(i)                                     Revolving Commitment Overadvance.  If at
any time the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Revolving Commitments, the
Borrowers shall immediately upon demand pay to the Administrative Agent for the
account of the Lenders then holding Revolving Commitments (or if the Revolving
Commitments have been terminated, then holding outstanding Revolving Loans,
Swingline Loans and/or Letter of Credit Liabilities), the amount of such excess.

 

(ii)                                  Application of Mandatory Prepayments. 
Amounts paid under subsection (b)(i) above shall be applied to pay all amounts
of principal outstanding on the Loans and any Reimbursement Obligations pro rata
in accordance with Section 3.02 and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  If the
Borrowers are required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrowers shall pay all amounts due under Section 4.04.

 

Section 2.08                                                     Continuation.

 

So long as no Event of Default exists, the Borrowers may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan. 
Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$3,000,000 and integral multiples of

 

45

--------------------------------------------------------------------------------


 

$500,000 in excess of that amount, and each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period.  Each selection of a new Interest Period shall be made by the
Borrowers giving to the Administrative Agent a Notice of Continuation or
telephonic notice thereof not later than 11:00 a.m. Central time three
(3) Business Days prior to the date of any such Continuation.  Any such
telephonic notice shall include all information required to be included in a
Notice of Continuation and shall be promptly confirmed in writing by the
Borrowers pursuant to a Notice of Continuation sent to the Administrative Agent
on the same day of the giving of the telephonic notice.  Any such written notice
by the Borrowers of a Continuation shall be by telecopy, electronic
communication or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Except as expressly provided herein, each Notice of Continuation
shall be irrevocable by and binding on the Borrowers once given.  Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation.  If the Borrowers shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, such Loan will automatically, on the last day of the current Interest
Period therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if an Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.09 or the
Borrowers’ failure to comply with any of the terms of such Section.

 

Section 2.09                                                     Conversion.

 

The Borrowers may on any Business Day, upon the Borrowers’ giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic communication or
other similar form of communication, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if an Event of Default exists.  Each Conversion of
Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$3,000,000 and integral multiples of $500,000 in excess of that amount.  Each
such Notice of Conversion or telephonic notice thereof shall be given not later
than 11:00 a.m. Central time three (3) Business Days prior to the date of any
proposed Conversion in the case of a Conversion to LIBOR Loans and one
(1) Business Day otherwise.  Any such telephonic notice shall include all
information required to be included in a Notice of Conversion and shall be
promptly confirmed in writing by the Borrowers pursuant to a Notice of
Conversion sent to the Administrative Agent on the same day of the giving of the
telephonic notice.  Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall
specify (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Except
as expressly provided herein, each Notice of Conversion shall be irrevocable by
and binding on the Borrowers once given.

 

46

--------------------------------------------------------------------------------


 

Section 2.10                                                     Evidence of
Obligations; Notes.

 

(a)                                 Notes.  To the extent any Lender has
notified the Administrative Agent that it wishes to receive a Revolving Note,
the Revolving Loans made by such Lender shall, in addition to this Agreement and
the records referenced in clause (b) below, also be evidenced by a Revolving
Note, payable to the order of such Lender in a principal amount equal to the
amount of its Revolving Commitment as originally in effect and otherwise duly
completed.  To the extent the Swingline Lender has notified the Administrative
Agent that it wishes to receive a Swingline Note, the Swingline Loans made by
the Swingline Lender to the Borrowers shall, in addition to this Agreement and
the records referenced in clause (b) below, also be evidenced by a Swingline
Note payable to the order of the Swingline Lender.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrowers, and each payment made on account of the principal
thereof, shall be evidenced by and recorded by such Lender on its books and such
entries shall be binding on the Borrowers absent manifest error; provided,
however, that (i) the failure of a Lender to make any such record shall not
affect the obligations of the Borrowers under any of the Loan Documents and
(ii) if there is a discrepancy between such records of a Lender and the
statements of accounts maintained by the Administrative Agent pursuant to
Section 3.08 and 12.06(c), in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.08 and
12.06(c) shall be controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrowers of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrowers, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrowers shall, at their own expense, execute and deliver to such Lender a new
Note dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.11                                                     Voluntary
Reductions of the Revolving Commitment.

 

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all Swingline Loans) at
any time and from time to time without penalty or premium upon not less than
three (3) Business Days prior written notice to the Administrative Agent of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction (which in the case of any partial
reduction of the Revolving Commitments shall not be less than $1,000,000 and
integral multiples of $1,000,000 in excess of that amount in the aggregate, and
shall be irrevocable once given and effective only upon receipt by the
Administrative Agent); provided that any such notice may be conditioned on the
consummation of a refinancing or other transaction and may be rescinded or
postponed on or prior to the proposed commitment reduction date if such
refinancing or other transaction is not consummated or is delayed (“Commitment
Reduction Notice”).  Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Lender of the

 

47

--------------------------------------------------------------------------------


 

proposed termination or Revolving Commitment reduction.  The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased (other than pursuant to Section 2.15) or reinstated.  The Borrowers
shall pay all interest and fees on the Revolving Loans accrued to the date of
such reduction or termination of the Revolving Commitments to the Administrative
Agent for the account of the Lenders, including but not limited to any
applicable compensation due to each Lender in accordance with Section 4.04.

 

Section 2.12                                                     [Reserved].

 

Section 2.13                                                     Expiration Date
of Letters of Credit Past Revolving Commitment Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the existence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrowers
shall provide Cash Collateral for each such Letter of Credit in accordance with
Section 2.02(b).

 

Section 2.14                                                     Amount
Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Banks shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.11 shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.

 

Section 2.15                                                     Increase in
Revolving Commitments.

 

The Borrowers shall have the right to request increases in the aggregate amount
of the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Commitments shall not exceed $1,500,000,000 (the “Maximum Increase Amount”). 
Each such increase in the Revolving Commitments must be an aggregate minimum
amount of $25,000,000 and integral multiples of $5,000,000 in excess thereof (or
such lesser amount which shall be approved by the Administrative Agent or such
lesser amount that shall constitute the difference between the Maximum Increase
Amount obtained prior to such date).  The Administrative Agent, in consultation
with the Borrowers, shall manage (unless it waives such right pursuant to
written notice thereof to the Partnership) all aspects of the syndication of the
proposed new Revolving Commitments, including identifying each new Eligible
Assignee to whom any portion of the new Revolving Commitments shall be
allocated, the timing of all offers to Lenders and other Eligible Assignees and
the acceptance of commitments, the amounts offered and the compensation
provided; provided, that (i) the Administrative Agent will consult with
Borrowers with respect to the syndication of the proposed new Revolving
Commitments, (ii) any allocation to any Eligible Assignee that is not a Lender,
Affiliate of a Lender or an Approved Fund shall be subject to the consent of
Borrowers,

 

48

--------------------------------------------------------------------------------


 

Administrative Agent and each Issuing Bank that is the issuer of Letters of
Credit having an aggregate Stated Amount in excess of $5,000,000 (in the case of
Borrowers, in their sole discretion, and, in the case of Administrative Agent,
not to be unreasonably withheld or delayed) and (iii) any allocation to a
Lender, an Affiliate of any Lender or an Approved Fund shall be subject to the
consent of Borrowers in their reasonable discretion and each Issuing Bank that
is the issuer of Letters of Credit having an aggregate State Amount in excess of
$5,000,000.  No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment or provide a new Revolving Commitment, and any new Eligible
Assignee becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee.  If a new Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Lender hereunder (or in
the case of an existing Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Lenders its Revolving Commitment
Percentage (determined with respect to the Lenders’ respective Revolving
Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Lenders, in same day funds, an amount equal to the
sum of (A) the portion of the outstanding principal amount of such Revolving
Loans to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.02(j) that have not been
repaid by the Borrowers, plus (C) interest accrued and unpaid to and as of such
date on such portion of the outstanding principal amount of such Revolving
Loans.  The Borrowers shall pay to the Lenders amounts payable, if any, to such
Lenders under Section 4.04 as a result of the prepayment of any such Revolving
Loans.  Effecting the increase of the Revolving Commitments under this
Section is subject to the following conditions precedent:  (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the Parent shall have delivered a written certificate confirming compliance
on a pro forma basis with the financial covenants set forth in Section 9.01 as
of the date of the most recently ended fiscal quarter for which financial
statements have been delivered under Section 8.01 or 8.02 both before and after
giving effect to any such increase and (z) the Administrative Agent shall have
received each of the following, in form and substance reasonably satisfactory to
the Administrative Agent (it being understood that deliveries in substantially
the same form and substance consistent with those delivered pursuant to
Section 5.01 shall be satisfactory):  (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all corporate, partnership, member or other necessary action taken by the
Borrowers to authorize such increase and (B) all corporate, partnership, member
or other necessary action taken by each Guarantor authorizing the guaranty of
such increase; (ii) an opinion of counsel to the Borrowers and the Guarantors,
and addressed to the Administrative Agent and the Lenders covering such matters
as reasonably requested by the Administrative Agent; (iii) to the extent
applicable and requested by any Lender, new Revolving Notes executed by the
Borrowers and payable to any new Lenders, and/or replacement Revolving Notes
executed by the Borrowers and payable to any existing Lenders increasing their
Revolving Commitments, in the amount of such Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments and (iv) a Joinder Agreement.

 

49

--------------------------------------------------------------------------------


 

Section 2.16                                                     Funds Transfer
Disbursements.

 

(a)                                 Generally.  Each Borrower hereby authorizes
the Administrative Agent to disburse the proceeds of any Loan made by the
Lenders or any of their Affiliates pursuant to the Loan Documents as requested
by an authorized representative of such Borrower to any of the accounts
designated in the Transfer Authorizer Designation Form.  The Borrowers hereby
agree to be bound by any Notice of Borrowing: (i) authorized or transmitted by
the Borrowers; or (ii) made in the Borrowers’ name and accepted by the
Administrative Agent in good faith and in compliance with these Transfer
Authorizer Designation Form, even if not properly authorized by the Borrowers. 
The Borrowers further agree and acknowledge that the Administrative Agent may
rely solely on any bank routing number or identifying bank account number or
name provided by the Borrowers to effect a wire or funds transfer even if the
information provided by the Borrowers identifies a different bank or account
holder than named by the Borrowers.  The Administrative Agent is not obligated
or required in any way to take any actions to detect errors in information
provided by the Borrowers.  If the Administrative Agent takes any actions in an
attempt to detect errors in the transmission or content of any Transfer
Authorizer Designation Form or takes any actions in an attempt to detect
unauthorized Notices of Borrowing, the Borrowers agree that no matter how many
times the Administrative Agent takes these actions the Administrative Agent will
not in any situation be liable for failing to take or correctly perform these
actions in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrowers.

 

(b)                                 Funds Transfer.  The Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each transfer will be made.  The Administrative Agent may delay or
refuse to accept a funds transfer request if the transfer would: (i) violate the
terms of this authorization, (ii) require use of a bank prohibited by any
Governmental Authority, (iii) cause the Administrative Agent or any Lender to
violate any Federal Reserve or other regulatory risk control program or
guideline or (iv) otherwise cause the Administrative Agent or any Lender to
violate any Applicable Law.

 

(c)                                  Limitation of Liability.  None of the
Administrative Agent, any Issuing Bank or any Lender shall be liable to any
Borrower or any other parties for (i) errors, acts or failures to act of others,
including other entities, banks, communications carriers or clearinghouses,
through which the Borrowers’ transfers may be made or information received or
transmitted, and no such entity shall be deemed an agent of the Administrative
Agent, any Issuing Bank or any Lender or (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s, any
Issuing Bank’s or any Lender’s control.

 

Section 2.17                                                     Extension.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrowers to all Lenders (including any Lender in its
separate capacity as an Issuing Bank) having Revolving Commitments with a like
Revolving Termination Date on a pro rata basis and on the same terms

 

50

--------------------------------------------------------------------------------


 

to each such Lender, the Borrowers are hereby permitted to consummate from time
to time transactions with individual Lenders and Issuing Banks that accept the
terms contained in such Extension Offers to extend the then effective Revolving
Termination Date in respect of each such Lender’s Revolving Commitments (and, if
applicable, any such Lender’s obligation to issue Letters of Credit pursuant to
such extended Revolving Commitments) and otherwise modify the terms of such
Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Revolving Commitments (and related outstandings)) (each, an “Extension”, and
each group of Revolving Commitments, as applicable, in each case as so extended,
as well as the original Revolving Commitments (in each case not so extended),
being a “tranche”; any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied:  (i) no Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders or as of the effective date of any such Extension, (ii) except as to
interest rates, fees and extended final maturity (which shall be determined by
the Borrowers and set forth in the relevant Extension Offer), the Revolving
Commitment of any Lender that agrees to an Extension (an “Extending Revolving
Lender”) with respect to all or a portion of such Revolving Commitment extended
(an “Extended Revolving Commitment”), and the related outstandings (“Extended
Revolving Loans”), shall be a Revolving Commitment (or related outstandings, as
the case may be) with substantially the same terms as the original Revolving
Commitments (and related outstandings); provided that (1) the Borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Revolving Commitments (and related outstandings), (B) repayments
required upon the Revolving Termination Date applicable to any non-extending
Revolving Commitments and (C) repayments made in connection with a permanent
repayment and termination of commitments) of Revolving Loans with respect to
Extended Revolving Commitments after the effective date of any Extension shall
be made on a pro rata basis with all other Revolving Commitments, (2) subject to
the provisions of clauses (e) and (f) below to the extent dealing with Swingline
Loans and Letters of Credit which mature or expire after any Revolving
Termination Date when there exists Extended Revolving Commitment with a later
Revolving Termination Date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Commitments in
accordance with their percentage of the Revolving Commitments (and except as
provided in clauses (e) and (f) below, without giving effect to changes thereto
on an earlier Revolving Termination Date with respect to Swingline Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Commitments with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Borrowers shall be
permitted to permanently repay and terminate commitments of any such tranche of
Revolving Commitments on a better than pro rata basis as compared to any other
tranche of Revolving Commitments with a later Revolving Termination Date than
such tranche of Revolving Commitments, (4) assignments and participations of
Extended Revolving Commitments shall be governed by the same assignment and
participation provisions applicable to the Revolving Commitments and (5) at no
time shall there be Revolving Commitments hereunder (including Extended
Revolving Commitments) which have more than three different Revolving
Termination Dates, (iii) if the aggregate principal of Revolving Commitments in
respect of which Lenders shall have accepted the

 

51

--------------------------------------------------------------------------------


 

relevant Extension Offer shall exceed the maximum aggregate principal amount of
Revolving Commitments, as the case may be, offered to be extended by the
Borrowers pursuant to such Extension Offer, then the Revolving Commitments, as
the case may be, of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (iv) all documentation in respect of such Extension shall be
consistent with the foregoing, (v) any applicable Minimum Extension Condition
(as defined below) shall be satisfied unless waived by the applicable Borrower,
and (vi) each of the Administrative Agent and each Issuing Bank (to the extent
such Issuing Bank elects in its sole discretion to continue as an Issuing Bank
pursuant to such Extension) shall have consented to such Extension.

 

(b)                                 With respect to all Extensions consummated
by the Borrowers pursuant to this Section 2.17, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.07 and (ii) an Extension Offer is required to be in a minimum amount
of $200,000,000, provided that the Borrowers may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a greater minimum amount of Revolving Commitments of any or all applicable
tranches be tendered.  The Administrative Agent and the Lenders hereby consent
to the transactions contemplated by this Section 2.17  (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Revolving Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including Sections 3.02, 3.03 and 12.07, but excluding this
Section 2.17) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.17; provided
that in no event shall any such waiver be deemed to apply to any Event of
Default that shall have occurred and is continuing.

 

(c)                                  Except to the extent set forth in
clause (a)(vi) above, no consent of any Lender, any Issuing Bank or the
Administrative Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Revolving Commitments (or a portion thereof); provided that no
Issuing Bank shall have any obligation to issue, amend, modify, renew or extend
any Letter of Credit pursuant to any Extended Revolving Commitment unless it
shall have expressly consented thereto in its capacity as an Issuing Bank.  All
Extended Revolving Commitments and all obligations in respect thereof shall be
Obligations and Secured Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents. 
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrowers as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Revolving Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.17, including
any modification of the definition of “Revolving Termination Date”.  In
addition, if so provided in such amendment, participations in Letters of Credit
expiring on or after the Revolving Termination Date shall be re-allocated from
the Lenders holding Revolving Commitments to the Lenders holding Extended
Revolving Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by

 

52

--------------------------------------------------------------------------------


 

the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Extended Revolving Commitments and
the terms of such participation interests (including the fees applicable
thereto) shall be adjusted accordingly.  The effective date of any Extension,
which shall be subject to the satisfaction of the conditions set forth in
clause (a) above, shall be set forth in any such amendment.

 

(d)                                 In connection with any Extension, the
Borrowers shall provide the Administrative Agent at least ten (10) Business Days
(or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior written notice thereof

 

(e)                                  If the Revolving Termination Date in
respect of any tranche of Revolving Commitments occurs at a time when another
tranche or tranches of Revolving Commitments is or are in effect with a later
Revolving Termination Date, then on the earliest occurring Revolving Termination
Date all then outstanding Swingline Loans shall be repaid in full on such date
(and there shall be no adjustment to the participations in such Swingline Loans
as a result of the occurrence of such Revolving Termination Date); provided,
however, that if on the occurrence of such earliest Revolving Termination Date
(after giving effect to any repayments of Loans and any reallocation of Letter
of Credit participations as contemplated in Section 2.02), there shall exist
sufficient unutilized Extended Revolving Commitments so that the respective
outstanding Swingline Loans could be incurred pursuant the Extended Revolving
Commitments which will remain in effect after the occurrence of such Revolving
Termination Date, then there shall be an automatic adjustment on such date of
the participations in such Swingline Loans and the same shall be deemed to have
been incurred solely pursuant to the relevant Extended Revolving Commitments as
of the effective date of the applicable Extension, and such Swingline Loans
shall not be so required to be repaid in full on such earliest Revolving
Termination Date.

 

(f)                                   If the Revolving Termination Date in
respect of any tranche of Revolving Commitments occurs prior to the expiration
of any Letter of Credit, then (i) if one or more other tranches of Revolving
Commitments in respect of which the Revolving Termination Date shall not have
occurred are then in effect, such Letters of Credit shall, solely to the extent
the applicable Issuing Bank in respect of such Letter of Credit shall have
consented to such Extension in its capacity as an Issuing Bank, automatically be
deemed to have been issued (including for purposes of the obligations of the
Lenders to purchase participations therein and to make Loans and payments in
respect thereof pursuant to Section 2.02 under (and ratably participated in by
the Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated)) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit.  Commencing with the Revolving Termination Date of any tranche of
Revolving Commitments, the sublimit for Letters of Credit shall be agreed with
the Lenders and the Issuing Banks consenting thereto under the extended
tranches.

 

53

--------------------------------------------------------------------------------


 

Article III.                                    PAYMENTS, FEES AND OTHER GENERAL
PROVISIONS

 

Section 3.01                                                     Payments.

 

(a)                                 Payments by the Borrowers.  Except to the
extent otherwise provided herein, all payments of principal, interest, Fees and
other amounts to be made by the Borrowers under this Agreement, the Notes or any
other Loan Document shall be made in Dollars, in immediately available funds,
without setoff, deduction or counterclaim, to the Administrative Agent at the
Principal Office, not later than 1:00 p.m. Central time on the date on which
such payment shall become due (or such later time on such date as the
Administrative Agent may determine in its sole discretion) (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day).  Subject to Section 10.05, the Borrowers shall, at the
time of making each payment under this Agreement or any other Loan Document,
specify to the Administrative Agent the amounts payable by the Borrowers
hereunder to which such payment is to be applied.  Each payment received by the
Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender.  Each payment received by the
Administrative Agent for the account of an Issuing Bank under this Agreement
shall be paid to such Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank.  In the event the Administrative Agent fails to pay such amounts to such
Lender or such Issuing Bank, as the case may be, within one Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect.  If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

(b)                                 Presumptions Regarding Payments by the
Borrowers.  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the Lenders or the Issuing Banks, as the case may be, the amount due.  In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders or the Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent on demand that amount so distributed to such Lender or
such Issuing Bank, with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

54

--------------------------------------------------------------------------------


 

Section 3.02                                                     Pro Rata
Treatment.

 

Except to the extent otherwise provided herein:  (a) each borrowing from the
Lenders under Sections 2.01(a), 2.02(e) and 2.03(e) shall be made from the
Lenders, each payment of the Fees under Sections 3.05(a), 3.05(b), and the first
sentence of 3.05(c) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Revolving Commitments under
Section 2.11 shall be applied to the respective Revolving Commitments of the
Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.09, if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with their respective Revolving Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Section 4.05) shall be made pro rata among the
Lenders according to the amounts of their respective Revolving Loans and the
then current Interest Period for each Lender’s portion of each such Loan of such
Type shall be coterminous; (e) the Lenders’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.03, shall be in
accordance with their respective Revolving Commitment Percentages; and (f) the
Lenders’ participation in, and payment obligations in respect of, Letters of
Credit under Section 2.02, shall be in accordance with their respective
Revolving Commitment Percentages.  All payments of principal, interest, Fees and
other amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.03(e),
in which case such payments shall be pro rata in accordance with such
participating interests).

 

Section 3.03                                                     Sharing of
Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrowers under this Agreement or shall obtain payment on any
other Obligation owing by the Borrowers or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrowers or any other Loan Party to a Lender
(other than any payment in respect of Secured Derivatives Obligations or Secured
Cash Management Obligations) not in accordance with the terms of  this Agreement
and such payment should be distributed to the Lenders in accordance with
Section 3.02 or Section 10.05, as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the

 

55

--------------------------------------------------------------------------------


 

benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.02 or Section 10.05, as applicable.  To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrowers agree that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation. 
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrowers.  Notwithstanding the foregoing, the provisions of this
Section 3.03 shall not be construed to apply to (i) any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for the
assignment of, or sale of a participation in, any of its Loans or participations
in Letters of Credit to any assignee or Participant.

 

Section 3.04                                                     Several
Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.05                                                     Fees.

 

(a)                                 Closing Fee.  On the Closing Date, the
Borrowers agree to pay to the Administrative Agent and each Lender all Fees as
have been agreed to in writing by the Partnership, the Arrangers and the
Lenders.

 

(b)                                 Commitment Fees.  During the period from the
Closing Date to but excluding the Revolving Termination Date, the Borrowers
agree to pay to the Administrative Agent for the account of the Lenders a fee
equal to the average daily unused portion of the Revolving Commitment of the
Lenders (other than the Defaulting Lenders) multiplied by 0.20% per annum.  Such
fee shall be payable quarterly in arrears on the first day of each January,
April, July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero.  For the avoidance of doubt,
for purposes of calculating an unused commitment fee, the outstanding principal
balance of Swingline Loans shall not be factored into the computation.

 

(c)                                  Letter of Credit Fees.  The Borrowers agree
to pay to the Administrative Agent for the account of each Lender a letter of
credit fee equal to the product of a rate per annum equal to the Applicable
Margin for LIBOR Loans multiplied by the daily average Stated Amount of each
Letter of Credit.  In addition to such Fees, the Borrowers shall pay to each
Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit issued by such Issuing Bank equal to an amount as separately
agreed between the Borrowers and such Issuing

 

56

--------------------------------------------------------------------------------


 

Bank (but in any event not to exceed 0.125%).  The Fees provided for in this
subsection shall be nonrefundable and payable in arrears (i) quarterly on the
first day of each January, April, July and October during the course of this
Agreement and (ii) on the Revolving Termination Date or, if earlier, the date
the Revolving Commitments are terminated or reduced to zero.  The Borrowers
shall pay directly to each Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged or
incurred by such Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued by such Issuing Bank or any other transaction relating thereto.

 

(d)                                 Administrative and Other Fees.  The
Borrowers agree to pay the administrative and other Fees of the Administrative
Agent as agreed to in writing from time to time by the Borrowers and the
Administrative Agent.

 

Section 3.06                                                     Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or, in the case of Base Rate Loans when the Base Rate is
determined by the Prime Rate, 365 or 366 days) and the actual number of days
elapsed.

 

Section 3.07                                                     Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrowers or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrowers shall notify the respective Lender in writing that the
Borrowers elect to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrowers not contract for or pay
and the Lenders not contract for or receive, directly or indirectly, in any
manner whatsoever, interest in excess of that which may be lawfully paid by the
Borrowers under Applicable Law.  The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrowers for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Sections 2.04(a)(i) and (ii) and, with respect to Swingline Loans,
in Section 2.03(c).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, commitment fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges, other than charges for the use of money, shall be fully
earned and nonrefundable when due.

 

57

--------------------------------------------------------------------------------


 

Section 3.08                                                     Statements of
Account.

 

The Administrative Agent will account to the Borrowers monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents.  The accounts or records maintained by
the Administrative Agent shall be conclusive, absent manifest error, of the
amount of Loans, Letters of Credit Liabilities and other extensions of credit
hereunder and the interest and payments thereon.  The failure of the
Administrative Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrowers from any of its obligations hereunder.

 

Section 3.09                                                     Defaulting
Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XI, or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 3.03 shall be
retained by the Administrative Agent and applied (in the case of clauses first,
second, third, sixth and eighth) at such time or times as may be determined by
the Administrative Agent in the following order of priority:  first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below (which
amounts, for the avoidance of doubt, reduce on a dollar-for-dollar basis any
Fronting Exposure which has been Cash Collateralized by the Borrowers); fourth,
as the Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize each Issuing Bank’s and Swingline Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with
subsection (e) below; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, to the payment
of any amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed

 

58

--------------------------------------------------------------------------------


 

by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2.02(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article V were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Lenders pro rata in accordance with their respective Revolving Commitment
Percentages (determined without giving effect subsection (d) below).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.05(b) for any period during which
that Lender is a Defaulting Lender (and the Borrowers shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive Fees payable under Section 3.05(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the Stated Amount of Letters of Credit for which it has
provided Cash Collateral pursuant to subsection (e) below.

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding
clause (i) or (ii), the Borrowers shall (x) pay to each Non- Defaulting Lender
that portion of any such Fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swingline Loans that has been reallocated to such Non- Defaulting
Lender pursuant to subsection (d) below, (y) pay to each Issuing Bank and
Swingline Lender, as applicable, the amount of any such Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender that has not been
Cash Collateralized by the Borrowers, and (z) not be required to pay the
remaining amount of any such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) no Event of Default shall be
continuing and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.  No reallocation

 

59

--------------------------------------------------------------------------------


 

hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in
subsection (d) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under Applicable Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, with respect only to
Letter of Credit Liabilities, Cash Collateralize each Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), the Borrowers shall Cash Collateralize such Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to subsection (d) above and any Cash Collateral provided by such Defaulting
Lender).

 

(iii)                               The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Liabilities, to be applied pursuant to
clause (iv) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the applicable Issuing Bank as herein provided, or that
the total amount of such Cash Collateral is less than such Issuing Bank’s
Fronting Exposure with respect to all Defaulting Lenders, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Liabilities (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce each Issuing Bank’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this
subsection (e) following (x) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (y) the determination by the Administrative Agent and the

 

60

--------------------------------------------------------------------------------


 

applicable Issuing Bank that there exists excess Cash Collateral; provided that,
subject to subsection (b) above, the Person providing Cash Collateral and such
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; provided further that to the
extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall be returned to the Borrowers or otherwise applied in accordance
with Applicable Law.

 

(f)                                   Defaulting Lender Cure.  If the Borrowers,
the Administrative Agent and each Issuing Bank that is the issuer of Letters of
Credit having an aggregate Stated Amount in excess of $5,000,000 agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral posted by a Defaulting
Lender), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to
subsection (d) above), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, renew or increase any Letter of Credit
issued by such Issuing Bank unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

(h)                                 Remedies Cumulative.  The rights and
remedies against a Defaulting Lender under this Section 3.09 are in addition to
all other rights and remedies which the Borrowers may have, at law or in equity,
against the Defaulting Lender as a result of it becoming a Defaulting Lender
including any claim for breach of contract.

 

Section 3.10                                                     Taxes; Foreign
Lenders.

 

(a)                                 Issuing Bank.  For purposes of this
Section 3.10, the term “Lender” includes any Issuing Bank.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by Applicable Law.  If any Applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the

 

61

--------------------------------------------------------------------------------


 

applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes.  The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrowers.  The Loan
Parties shall indemnify each Recipient, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 3.10(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

62

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender (including for this purpose, the
Administrative Agent) that is a United States person shall deliver to the
Borrowers and the Administrative Agent, as applicable, on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of IRS Form W-8BEN; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide certification on behalf of each such direct and indirect partner;

 

63

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrowers and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrowers or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.10 (including by the payment of additional amounts pursuant to this
Section 3.10), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an

 

64

--------------------------------------------------------------------------------


 

indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Indemnification of the Administrative
Agent.  Each Lender shall severally indemnify the Administrative Agent within
thirty (30) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).  The agreements in
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.10 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with the USA Patriot Act of 2001
(Public Law 107-56), prior to any Lender or Participant that is organized under
the laws of a jurisdiction outside of the United States becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.

 

Section 3.11                                                     Co-Borrowers.

 

(a)                                 Joint and Several Liability.  All
Obligations of the Borrowers under this Agreement and the other Loan Documents
shall be joint and several Obligations of each Borrower.  Anything contained in
this Agreement and the other Loan Documents to the contrary notwithstanding, the
Obligations of each Borrower hereunder, solely to the extent that such Borrower
did not receive proceeds of Loans from any borrowing hereunder, shall be limited
to a maximum aggregate amount equal to the largest amount that would not render
its Obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Fraudulent Transfer

 

65

--------------------------------------------------------------------------------


 

Laws, in each case after giving effect to all other liabilities of such
Borrower, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Borrower
in respect of intercompany Indebtedness to any other Loan Party to the extent
that such Indebtedness would be discharged in an amount equal to the amount paid
by such Loan Party hereunder or under any other Loan Document) and after giving
effect as assets to the value (as determined under the applicable provisions of
the Fraudulent Transfer Laws) of any rights to subrogation or contribution of
such Borrower pursuant to (i) Applicable Law or (ii) any agreement providing for
an equitable allocation among such Borrower and other Affiliates of any Loan
Party of Obligations arising under the Guaranty by such parties.

 

(b)                                 Subrogation.  Until the Obligations shall
have been paid in full in, each Borrower shall withhold exercise of any right of
subrogation, contribution (other than as provided below) or any other right to
enforce any remedy that it now has or may hereafter have against the other
Borrowers or any other Guarantor of the Obligations.  Each Borrower further
agrees that, to the extent the waiver of its rights of subrogation, contribution
and remedies as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any such rights such Borrower may have
against the other Borrowers, any collateral or security or any such other
Guarantor, shall be junior and subordinate to any rights the Administrative
Agent may have against the other Borrowers, any such collateral or security, and
any such other Guarantor.  The Borrowers together desire to allocate among
themselves, in a fair and equitable manner, their Obligations arising under this
Agreement and the other Loan Documents.  Accordingly, each Funding Borrower
shall be entitled to a contribution from the other Borrowers in the amount of
such other Borrowers’ Obligation Fair Share Shortfalls as of such date, with the
result that all such contributions will cause each Borrower’s Obligation
Aggregate Payments to equal its Obligation Fair Share as of such date.  The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Borrower.  The allocation among Borrowers of their Obligations as set forth in
this Section 3.11 shall not be construed in any way to limit the liability of
any Borrower hereunder or under any Loan Document.

 

(c)                                  Obligations Absolute.  Each Borrower hereby
waives, for the benefit of the Secured Parties, to the maximum extent permitted
by Applicable Law:  (a) any right to require any Secured Party, as a condition
of payment or performance by such Borrower, to (i) proceed against any other
Borrower, any Guarantor of the Obligations or any other Person, (ii) proceed
against or exhaust any security held from any other Borrower, any Guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Secured Parties in favor of any
other Borrower or any other Person, or (iv) pursue any other remedy in the power
of any Beneficiary whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of any other
Borrower or any Guarantor including any defense based on or arising out of the
lack of validity or the unenforceability of the Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any other Borrower or any Guarantor from any cause other than payment in full of
the Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Secured Party’s errors or omissions in the administration of the
Obligations, except behavior

 

66

--------------------------------------------------------------------------------


 

which amounts to gross negligence or willful misconduct or failure to duly
credit to Borrowers payments actually received by Lenders in full satisfaction
of the Obligations (and which payments are not being contested or subject to
ongoing proceedings for or an order directing disgorgement or reimbursement to
Borrowers); (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Borrower’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Borrower’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims (except after payment in full of the Obligations, which payments
are not being contested or subject to ongoing proceedings for or an order
directing disgorgement or reimbursement to Borrowers), and (iv) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default under
this Agreement, the Secured Derivatives Contracts, the Secured Cash Management
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Obligations or any agreement related
thereto, notices of any extension of credit to Borrowers and notices of any of
the matters referred to in the Guaranty and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof (other than payment in full of the Obligations,
which payments are not being contested or subject to ongoing proceedings for or
an order directing disgorgement or reimbursement to Borrowers).

 

(d)                                 Notwithstanding anything to the contrary in
this Section 3.11, no recourse under or with respect to the Obligations shall be
had against GGP Lafayette in an amount in excess of the GGP Lafayette Loan (plus
accrued interest thereon in accordance with the terms hereof); provided that in
no event shall any Loan be made to or for the benefit of GGP Lafayette other
than the GGP Lafayette Loan.

 

Article IV.                                     YIELD PROTECTION, ETC.

 

Section 4.01                                                     Additional
Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that compliance with any Regulatory Change has or could have the effect of
reducing the rate of return on such Lender’s capital or on the capital of any
holding company of such Lender, as a consequence of, or with reference to, such
Lender’s Revolving Commitments or its making or maintaining Loans or
participating in Letters of Credit to a level below the rate which such Lender
or such corporation controlling such Lender could have achieved but for such
compliance with such Regulatory Change (taking into account the policies of such
Lender or such corporation with regard to capital), then the Borrowers shall,
from time to time, within thirty (30) days after written demand by such Lender,
pay to such Lender additional amounts sufficient to compensate such Lender or
such corporation controlling such Lender to the extent that such Lender
determines such reduction on the rate of return of capital is allocable to such
Lender’s obligations hereunder (which determination shall be made in good faith
(and not on any arbitrary or capricious basis)

 

67

--------------------------------------------------------------------------------


 

and consistent with similarly situated customers of the applicable Lender after
consideration of such factors as such Lender then reasonably determines to be
relevant).

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection but subject to the
provisions of Section 3.10 (which shall be controlling with respect to the
matters covered thereby), the Borrowers shall within thirty (30) days after
written demand by the Administrative Agent, pay to the Administrative Agent for
the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender (which determination shall
be made in good faith (and not on any arbitrary or capricious basis) and
consistent with similarly situated customers of such Lender after consideration
of such factors as such Lender then reasonably determines to be relevant) for
any costs incurred by such Lender that it determines are attributable to its
making, Continuing, Converting into or maintaining of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
obligation to make any LIBOR Loans hereunder (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:  (i) subjects any Recipient to any
Taxes (other than (A) Indemnified Taxes covered by Section 3.10 and (B) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, (ii) imposes or modifies any reserve, compulsory loan,
special deposit or similar requirements or imposes any insurance charge against
assets, deposits or credit extended or participated in by such Lender (other
than Regulation D of the Board of Governors of the Federal Reserve System or
other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including the Revolving
Commitments of such Lender hereunder) or (iii) has or would have the effect of
reducing the rate of return on capital of such Lender to a level below that
which such Lender could have achieved but for such Regulatory Change (taking
into consideration such Lender’s policies with respect to capital adequacy).

 

(c)                                  [Reserved]

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrowers under the preceding
subsections of this Section (without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any tax, reserve, special deposit,
capital adequacy, liquidity or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to any Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by such
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
within thirty (30) days after written demand by such Issuing Bank or such
Lender, the Borrowers shall pay immediately to such Issuing Bank or,

 

68

--------------------------------------------------------------------------------


 

in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by such Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate such Issuing Bank or
such Lender for such increased costs or reductions in amount (which
determination shall be made in good faith (and not on any arbitrary or
capricious basis) and consistent with similarly situated customers of applicable
the Issuing Bank or Lender after consideration of such factors as such Issuing
Bank or Lender then reasonably determines to be relevant).

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank and each
Lender, as the case may be, agrees to notify the Borrowers of any event
occurring after the Closing Date entitling the Administrative Agent, such
Issuing Bank and such Lender to compensation under any of the preceding
subsections of this Section or Section 3.10 as promptly as practicable;
provided, however, that the failure of the Administrative Agent, any Issuing
Bank or any Lender to give such notice shall not release the Borrowers from any
of their obligations hereunder (and in the case of a Lender, to the
Administrative Agent).  The Administrative Agent, each Issuing Bank and each
Lender, as the case may be, agrees to furnish to the Borrowers (and in the case
of an Issuing Bank, a Lender or a Participant, to the Administrative Agent as
well) a certificate setting forth the basis and amount of each request for
compensation under this Section.  Determinations by the Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error.  Notwithstanding anything in Section 3.10 or this Section 4.01
to the contrary, Borrowers shall not be required to compensate a Lender, Issuing
Bank or Participant pursuant to such Sections for any amount incurred or
reductions suffered more than ninety (90) days prior to the date that such
Lender, Issuing Bank or Participant obtains actual knowledge of the event that
gives rise to such claim (except that, if the change giving rise to such claim
is retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 4.02                                                     Suspension of
LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein or is otherwise unable to determine LIBOR; or

 

(b)                                 the Administrative Agent is advised by the
Requisite Lenders that they have reasonably determined (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to such Lenders of making or maintaining LIBOR Loans for such Interest
Period;

 

then the Administrative Agent shall give the Borrowers and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and

 

69

--------------------------------------------------------------------------------


 

shall not, make additional LIBOR Loans, Continue LIBOR Loans or Convert Loans
into LIBOR Loans and the Borrowers shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan.  Any Notice of Borrowing  or
Conversion/Continuation Notice given by the Borrowers with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
or Converted into a request for borrowing of Base Rate Loans at the Borrowers’
option, in each case, without payment of any amount under Section 4.04.

 

Section 4.03                                                     Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine in good faith (which determination shall be conclusive and binding on
all the parties hereto but shall be made only after consultation with the
Borrowers and the Administrative Agent) that it is unlawful for such Lender to
honor its obligation to make or maintain LIBOR Loans hereunder, then such Lender
shall promptly notify the Borrowers thereof (with a copy of such notice to the
Administrative Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.05 shall be applicable) and the Borrowers shall, on the
last day of each current Interest Period for each outstanding LIBOR Loan or if
earlier, any such date as shall be required by Applicable Law, either prepay
such Loan or Convert such Loan into a Base Rate Loan.  Any Notice of Borrowing
or Conversion/Continuation Notice given by the Borrowers with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded or Converted into a request for borrowing of Base Rate Loans at the
Borrowers’ option, solely with respect to the affected Lender, in each case,
without payment of any amount under Section 4.04.  Nothing in this Section 4.03
shall affect the obligation of any other Lender to make or maintain Loans, or to
Convert Loans to, LIBOR Loans in accordance with the terms hereof.

 

Section 4.04                                                     Compensation.

 

The Borrowers shall pay to the Administrative Agent for the account of each
Lender, upon the written request of such Lender (which request shall set forth
the basis for requesting such amounts), for all reasonable losses, expenses and
liabilities which such Lender may sustain which are attributable to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including acceleration) on a date other than the last day of the
Interest Period for such Loan; or

 

(b)                                 any failure by the Borrowers for any reason
(other than with respect to such Lender failing to fund its obligations pursuant
to a Notice of Borrowing) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation (except as
set forth in Sections 4.02 and 4.03).

 

Such loss, cost or expense shall be deemed to be the amount reasonably
determined by the Administrative Agent to be the excess, if any, of (i) the
amount of interest which would have

 

70

--------------------------------------------------------------------------------


 

accrued on the principal amount of such Loan had such event not occurred, at the
rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, Convert or Continue, for the period that
would have been the Interest Period for such Loan) over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate determined by the Administrative Agent by reference to Reuters
Screen LIBOR01 Page (or any applicable successor page) at the commencement of
such period for Dollar deposits of a comparable amount and period.  Upon the
Borrowers’ request, the Administrative Agent shall provide the Borrowers with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof.  Any such statement shall be
conclusive absent manifest error.

 

Section 4.05                                                     Treatment of
Affected Loans.  If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 4.02 or 4.03 then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section  4.02 or 4.03 on such earlier date as such Lender may
specify to the Borrowers with a copy to the Administrative Agent) and, unless
and until such Lender or the Administrative Agent gives notice as provided below
that the circumstances specified in Section 4.02 or 4.03 that gave rise to such
Conversion no longer exist:

 

(i)                                     to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrowers (with a copy to the Administrative
Agent) that the circumstances specified in Section  4.03 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Revolving Commitments.  If the Administrative Agent gives such notice
to the Borrowers that the circumstances specified in Section 4.02 that gave rise
to the Conversion of LIBOR Loans pursuant to this Section no longer exist (and
the Administrative Agent agrees to do so promptly upon such circumstances
ceasing to exist), then such Base Rate Loans shall then be eligible to be
Converted at the Borrowers’ request in accordance with the provisions of
Section 2.09.

 

71

--------------------------------------------------------------------------------


 

Section 4.06                                                     Affected
Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10 or 4.01, (b) the
obligation of any Lender to make LIBOR Loans or to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended pursuant to Section 4.03,
(c) any Lender does not approve any amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 12.07 at any time that the consent of the Requisite Lenders has been
obtained to such amendment, modification, termination, waiver or consent,
(d) any Lender has become a Defaulting Lender or (e) any Lender is subject to an
Insolvency Event, then, the Borrowers may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Revolving Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.06(b) for a purchase price equal to (without
duplication) (x) the aggregate principal balance of all Loans then owing to the
Affected Lender, plus (y) the aggregate amount of payments previously made by
the Affected Lender under Section 2.02(j) that have not been repaid, plus
(z) any accrued but unpaid interest thereon and accrued but unpaid Fees owing to
the Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee; provided that the Borrowers may not make
such demand with respect to any such Lender that is also an Issuing Bank (unless
such Issuing Bank is a Defaulting Lender) unless, prior to the effectiveness of
the demanded assignment, arrangements reasonably satisfactory to such Issuing
Bank (including (x) the furnishing of a back-up standby letter of credit in form
and substance, and issued by an issuer reasonably satisfactory to such Issuing
Bank or (y) Cash Collateralizing the Stated Amount of all such Letters of Credit
held by such Issuing Bank (or such outstanding Letter of Credit has been
cancelled)) have been made with respect to each outstanding Letter of Credit
issued by such Issuing Bank (or such outstanding Letter of Credit has been
cancelled).  Each of the Administrative Agent (to the extent reasonably
requested therefor) and the Affected Lender shall cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender nor any Titled
Agent be obligated in any way whatsoever to find an Eligible Assignee.  The
terms of this Section shall not in any way limit the Borrowers’ obligation to
pay to any Affected Lender compensation owing to such Affected Lender pursuant
to this Agreement (including pursuant to Section 3.10 or 4.01) with respect to
any period up to the date of replacement.  Each Lender agrees that if the
Borrowers exercise their option hereunder to cause an assignment by such Lender
as an Affected Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 12.06.  In the event that
a Lender does not comply with the requirements of the immediately preceding
sentence within one (1) Business Day of such notice, such Affected Lender shall
be deemed to have approved such assignment, and such deemed approval shall be
effective for purposes of documenting an assignment pursuant to Section 12.06
without any action by any other party hereto (including the Administrative
Agent) and the Administrative Agent shall record the same.

 

Section 4.07                                                     Change of
Lending Office.

 

Each Lender (which term shall include the Issuing Bank for purposes of this
Section 4.07) agrees that it will (as promptly as practicable upon becoming
aware) use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to

 

72

--------------------------------------------------------------------------------


 

(a) designate an alternate Lending Office with respect to any of its Loans
affected by the matters or circumstances described in Section 3.10, 4.01 or 4.03
or take such measures as such Lender may deem reasonable to reduce the liability
of the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion and (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the additional amounts which would otherwise
be required to be paid to such Lender or results thereunder pursuant to
Section 3.10, 4.01 or 4.03 would be reduced or alleviated.  In no event shall a
Lender be required to establish a Lending Office located in the United States to
comply with the requirements of this Section.

 

Section 4.08                                                     Assumptions
Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

Article V.                                          CONDITIONS PRECEDENT

 

Section 5.01                                                     Initial
Conditions Precedent.

 

The effectiveness of this Agreement on the date hereof (and the obligation of
the Lenders to effect or permit the occurrence of initial making of a Loan or
the issuance of a Letter of Credit on the date of such effectiveness, if any) is
subject to the satisfaction or waiver of the following conditions precedent:

 

The Administrative Agent shall have received each of the following:

 

(i)                                     counterparts of this Agreement executed
by each Loan Party party hereto;

 

(ii)                                  to the extent requested by the relevant
Lender, Revolving Notes executed by the Borrowers, payable to each applicable
Lender and complying with the terms of Section 2.10(a) and the Swingline Note
executed by the Borrowers;

 

(iii)                               the Guaranty executed by each of the
Guarantors initially party thereto;

 

(iv)                              [intentionally omitted];

 

(v)                                 an opinion of Weil, Gotshal & Manges LLP,
counsel to the Borrowers and the other Loan Parties, addressed to the
Administrative Agent and the Lenders as to such matters as the Administrative
Agent may reasonably request;

 

73

--------------------------------------------------------------------------------


 

(vi)          an opinion of in-house counsel to the Loan Parties, addressed to
the Administrative Agent and the Lenders as to such matters as the
Administrative Agent may reasonably request;

 

(vii)         the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

 

(viii)        a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party;

 

(ix)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrowers, authorized to execute and deliver on behalf of the
Borrowers Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

 

(x)           copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(xi)          a Transfer Authorizer Designation Form effective as of the Closing
Date;

 

(xii)         [intentionally omitted];

 

(xiii)        UCC, tax, judgment and lien search reports with respect to each
Loan Party in all necessary or appropriate jurisdictions; provided, the
Administrative Agent hereby confirms that the search reports required by this
clause (xiii) have been received;

 

(xiv)        evidence that the Fees, if any, then due and payable under
Section 3.05, and, to the extent invoiced prior to the Closing Date, all other
fees, expenses and reimbursement amounts due and payable to the Arranger, the
Administrative Agent and any of the Lenders, including the fees and expenses of
counsel to the Administrative Agent, have been paid;

 

(xv)         [intentionally omitted];

 

(xvi)        a certificate of the Chief Financial Officer of the Parent and the
Partnership to the effect that (A) all representations and warranties of the
Loan Parties contained in this Agreement and the other Loan Documents are true
and correct, in all

 

74

--------------------------------------------------------------------------------


 

material respects (except to the extent any representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects), as of
the Closing Date (except to the extent such representations or warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date)), (B) upon
giving effect to the transactions hereunder as of the Closing Date, no Default
or Event of Default has occurred and is continuing, (C) since December 31, 2012
no event or condition has occurred or arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect
and (D) all governmental and material third party approvals necessary in
connection with the transactions contemplated hereby and all material
governmental and third party approvals necessary in connection with the
continuing operations of the Parent and its Subsidiaries shall have been
obtained and be in full force and effect; and

 

(xvii)       the Borrowers and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

 

Section 5.02                                                     Conditions
Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue, amend, extend or otherwise modify Letters of Credit (other than any
amendment, modification, renewal or extension of a Letter of Credit which does
not increase the Stated Amount of such Letter of Credit) are each subject to the
further conditions precedent that:  (a) no Default or Event of Default shall
exist as of the date of the making of such Loan or date of issuance of such
Letter of Credit or would exist immediately after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Loan or date of issuance, amendment, extension or other modification of
such Letter of Credit with the same force and effect as if made on and as of
such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, or in the case of a Swingline Loan, the Swingline
Lender shall have received a timely Notice of Swingline Borrowing.  In addition,
the Borrowers shall be deemed to have represented to the Administrative Agent
and the Lenders at the time any Loan is made or any Letter of Credit is issued,
amended, extended or otherwise modified that all conditions to the making of
such Loan or the issuing, amending, extended or otherwise modifying of such
Letter of Credit if any contained in this Article V have been satisfied.  Unless
set forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Administrative Agent and
the other Lenders that the conditions precedent for initial Loans set forth in
Sections 5.01 and 5.02 that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.

 

75

--------------------------------------------------------------------------------


 

Article VI.            REPRESENTATIONS AND WARRANTIES

 

Section 6.01                                                     Representations
and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue,
amend, extend or otherwise modify Letters of Credit (other than any amendment,
modification, renewal or extension of a Letter of Credit that does not increase
the Stated Amount of such Letter of Credit) each Loan Party represents and
warrants to the Administrative Agent, each Issuing Bank and each Lender as
follows:

 

(a)           Organization; Power; Qualification.  Each of the Parent and its
Subsidiaries is a corporation, partnership or other legal entity (i) duly
organized or formed and validly existing under the jurisdiction of its
incorporation or formation, except (A) as a result of a transaction permitted by
Section 9.06 or (B) where the failure of such Person (other than the Loan
Parties) to be so organized or validly existing has not had, and could not
reasonably be expected to have, a Material Adverse Effect, (ii) has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being, excepted where the failure of such Person
(other than the Loan Parties) to do so has not had, and could nor reasonably be
expected to have, a Material Adverse Effect and (iii) is qualified and is in
good standing in its jurisdiction of organization and in each jurisdiction where
necessary to carry out its business and operations, except in such jurisdictions
where the failure to be so qualified or in good standing could reasonably be
expected to have, in each instance, a Material Adverse Effect.

 

(b)           Ownership Structure.  Schedule 6.01(b) correctly sets forth in all
material respects the ownership interest of the Parent and each of its
Subsidiaries and their respective Subsidiaries and Joint Ventures as of the
Closing Date.

 

(c)           Authorization of Loan Documents and Borrowings; Enforceability of
Loan Documents.  Each Borrower has the right and power, and has taken all
necessary action to authorize it, to borrow and obtain other extensions of
credit hereunder.  Each Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby.  The Loan
Documents to which the Borrowers or any other Loan Party is a party have been
duly executed and delivered by each Loan Party party thereto and each is a legal
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its respective terms, except as the same may be limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance by each Loan Party of this Agreement and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not: 
(i) violate in any material respect any Applicable Law (including all
Environmental Laws) relating to the Parent or its Subsidiaries, or order,
judgment

 

76

--------------------------------------------------------------------------------


 

or decree of any court binding upon the Parent or any of its Subsidiaries;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Parent or its Subsidiaries; (iii) conflict in
any material respect with, result in a material breach of or constitute (with
due notice or lapse of time or both) a material default under any Material
Contract; or (iv) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the
Parent or any of its Subsidiaries other than in favor of the Administrative
Agent for its benefit and the benefit of the Secured Parties.

 

(e)           Compliance with Law; Governmental Approvals.  Each of the Parent
and its Subsidiaries is in compliance with each Governmental Approval and all
other Applicable Laws relating to it, except for non-compliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  As of the Closing Date, each of the
Parent and its Subsidiaries has good and marketable title to, or a valid
leasehold interest in, all of its real and personal properties necessary or used
in the ordinary course of business, except for any defects in title that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  None of Loan Parties has outstanding Liens on any of its
properties or assets, nor are there any security agreements to which it is a
party, except for Liens permitted in accordance with Section 9.12.

 

(g)           Material Contracts.  Neither Parent nor any of its Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Material Contracts,
and no condition exists which, with the giving of notice or the lapse of time or
both, could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

 

(h)           Litigation.  Except as set forth on Schedule 6.01(h), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened in writing) against or in
any other way relating adversely to or affecting the Parent or any of its
Subsidiaries or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
could reasonably be expected to have a Material Adverse Effect.  There are no
strikes or work stoppages in progress or threatened, in writing, relating to,
the Parent or any of its Subsidiaries except for those which could not
reasonably be expected to have a Material Adverse Effect.

 

(i)            Taxes.  All federal and other material tax returns of the Parent
and its Subsidiaries required by Applicable Law to be filed have been duly filed
(taking into account any extension of the due date thereof), and all federal,
state and other taxes, assessments and other governmental charges or levies
upon, the Parent and its Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except as otherwise
permitted under Section 7.05.

 

(j)            Financial Statements.  The Parent has furnished to each Lender
copies of the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal

 

77

--------------------------------------------------------------------------------


 

years ended December 31, 2011 and December 31, 2012, and the related audited
consolidated statements of income and cash flow for the fiscal years ended on
such dates, with the opinion thereon of Deloitte & Touche LLP.  Such financial
statements (including in each case related schedules and notes) were prepared
and in all material respects present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods.

 

(k)           No Material Adverse Effect; Solvency.  Since December 31, 2012,
there has been no event, change, circumstance or occurrence that could
reasonably be expected to have a Material Adverse Effect.  Each of (i) the
Parent and its Subsidiaries, taken as a whole, and (ii) the Loan Parties, taken
as a whole, in each case, are Solvent.

 

(l)            ERISA.

 

(i)            Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect:  (i) each Benefit Arrangement
is in compliance with the applicable provisions of ERISA, the Internal Revenue
Code and other Applicable Laws; and (ii) each Qualified Plan has received a
favorable determination letter or is entitled to rely on an opinion letter from
the IRS or an application for such a letter has been submitted to the IRS with
respect thereto and nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 

(ii)           Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect:  (i) no ERISA Event has
occurred or is expected to occur; and (ii) there are no pending, or to the best
knowledge of any Loan Party, threatened, claims, actions or lawsuits or other
action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement, other than routine claims for benefits in the
ordinary course of business.

 

(m)          Environmental Laws.  Each of the Parent and its Subsidiaries: 
(i) is in compliance with all Environmental Laws applicable to its business,
operations and the GGP Properties, (ii) has obtained all Governmental Approvals
which are required under Environmental Laws, and each such Governmental Approval
is in full force and effect, and (iii) is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not reasonably be expected to
have a Material Adverse Effect, no Loan Party has any knowledge of, or has
received notice of, any past, present, or threatened releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to the Parent or any of its Subsidiaries,
their respective businesses, operations or with respect to the Properties, may: 
(x) cause or contribute to a violation of or noncompliance with Environmental
Laws, (y) cause or contribute to any other common- law or legal claim or other
liability, or (z) cause any of the GGP Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure

 

78

--------------------------------------------------------------------------------


 

document under any Environmental Law and, with respect to the immediately
preceding clauses (x) through (z) is based on or related to the on-site or
off-site manufacture, generation, processing, distribution, use, treatment,
storage, disposal, transport, removal, clean up or handling, or the emission,
discharge, release or threatened release of any Hazardous Material, or any other
requirement under Environmental Law.  There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, demand letter, order, lien,
investigation, or proceeding pending or, to any Loan Party’s knowledge,
threatened, in writing against the Parent or any of its Subsidiaries relating in
any way to Environmental Laws which, reasonably could be expected to have a
Material Adverse Effect.  As of the Closing Date, none of the GGP Properties is
listed on or formally proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law of
sites requiring or undergoing investigation or remediation in respect of a
liability under Environmental Laws that would reasonably be expected to result
in a Material Adverse Effect.  To any Loan Party’s knowledge, no Hazardous
Materials generated at or transported from the GGP Properties are or have been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.

 

(n)           Investment Company.  None of the Parent nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.

 

(o)           Margin Stock.  None of the Parent nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

 

(p)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than any financial
projections, other forward looking statements and information of a general
economic or industry specific-nature) furnished to the Administrative Agent or
Lender in connection with the Loan Documents by or on behalf of the Parent or
any of its Subsidiaries, or on your or their respective behalf, when taken as a
whole, neither contained at the time furnished any untrue statement of a
material fact nor omitted to state a material fact (known to the Parent or
Borrowers, in the case of any document not furnished by any of them) necessary
in order to make the statements contained herein or therein not materially
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Parent or
Borrowers to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material.

 

(q)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of the Parent or any of its Subsidiaries constitutes “plan assets” within the
meaning of ERISA, the Internal

 

79

--------------------------------------------------------------------------------


 

Revenue Code and the respective regulations promulgated thereunder, other than
amounts deducted from employee compensation and temporarily held by the Parent
or any of its Subsidiaries prior to being contributed to employee benefit plans
in which employees of the Parent or any of its Subsidiaries participate. 
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute non-exempt “prohibited transactions” under ERISA or the Internal
Revenue Code.

 

(r)            Sanctioned Persons.  None of the Parent or any of its
Subsidiaries nor, to the knowledge of the Parent or any Borrower, (i) any
director, officer, agent or employee of the Parent or any of its Subsidiaries,
or (ii) any Affiliate that is Controlled by the Parent or any of its
Subsidiaries, or (iii) any other Affiliate of the Parent (except to the extent
in the case of this clause (iii) that the Parent has complied with the filing or
notification requirements, if any, under OFAC in connection with or as a result
of such Person’s acquisition of Equity Interests of the Parent), is currently
subject to any United States sanctions administered by OFAC.  Borrowers will not
directly or indirectly use the proceeds of the Loans or otherwise make available
such proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any United States sanctions administered by OFAC.

 

(s)            REIT Status.  The Parent (i)  qualifies as, and has elected to be
treated as, a REIT and its proposed method of operation is in compliance with
all requirements and conditions imposed under the Internal Revenue Code
necessary to maintain its status as a REIT, (ii) has not revoked its election to
be taxed as a REIT and such election has not been terminated, and (iii) has not
engaged in any “prohibited transaction” as defined for purposes of
Section 857(b)(6) of the Internal Revenue Code that could have a Material
Adverse Effect.

 

(t)            Insurance.  The insurance coverage required by Section 7.04 has
been obtained and is in effect.

 

(u)           Security Interests.  Each of the Security Documents creates, as
security for the Secured Obligations, a valid and enforceable Lien on all of the
Collateral, superior to and prior to the rights of all Persons and subject to no
other Liens (except for Customary Permitted Encumbrances to the extent arising
under Applicable Law), in favor of the Administrative Agent for its benefit and
the benefit of the other Secured Parties.

 

Section 6.02                                                     Survival of
Representations and Warranties, Etc.

 

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Closing Date, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances expressly and specifically
permitted hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance, amendment, extension or
other modification of the Letters of Credit.

 

80

--------------------------------------------------------------------------------


 

Article VII.           AFFIRMATIVE COVENANTS

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made), any Lender shall have any Revolving Commitment hereunder, or there
shall exist any Letter of Credit that has not been Cash Collateralized
(including by “grandfathering” into future credit facilities), unless the
Requisite Lenders shall otherwise consent in the manner provided for in
Section 12.07, each Loan Party shall comply with the following covenants:

 

Section 7.01                                                     Preservation of
Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.06, each Loan Party shall, and
shall cause each of its Material Subsidiaries to, (a) preserve and maintain
(i) its respective existence and (ii) all rights and franchises, licenses and
permits material to its business in the jurisdiction of its incorporation or
formation and qualify, (b) remain qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization; provided no Loan Party
(other than the Parent and each Borrower with respect to its existence) or any
of its Material Subsidiaries shall be required to preserve any such existence,
right, franchise, license or permit if (x) such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person or to the Lenders
or (y) solely in the case of rights, franchises, licenses and permits, the
failure to maintain such could not reasonably be expected to have a Material
Adverse Effect.

 

Section 7.02                                                     Compliance with
Applicable Law.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all Applicable Law, including the obtaining of all Governmental Approvals, in
each case, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect.

 

Section 7.03                                                     Maintenance of
Property.

 

Except (a) with respect to Special Consideration Properties, or (b) as otherwise
permitted under Section 9.06, each Loan Party shall, and shall cause each of its
Material Subsidiaries to, (i) protect and preserve all of its respective
material properties and maintain in good repair, working order and condition all
such material properties as determined in the Parent’s reasonable business
judgment, ordinary wear and tear and casualty and condemnation excepted, and
(ii) from time to time make or cause to be made all needed and appropriate
repairs, renewals and replacements to such properties as determined in the
Parent’s reasonable business judgment.

 

Section 7.04                                                     Insurance.

 

The Parent shall maintain or cause to be maintained insurance (in the case of
property insurance, on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts (giving
effect to self-insurance) and on such terms and conditions as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law.

 

81

--------------------------------------------------------------------------------


 

Section 7.05                                                     Payment of
Taxes.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to (other than
with respect to obligations that upon becoming a Lien would constitute a
Customary Permitted Encumbrance under clause (a) or (b) of the definition
thereof) pay and discharge all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, in each case, (x) prior to such obligation becoming, or having
a reasonable likelihood of becoming, a Lien upon any of its properties or
assets, or (y) within 30 days from the date such obligations first become
overdue; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim (a) which is being
contested in good faith by appropriate proceedings for which adequate reserves
have been established on the books of such Person in accordance with GAAP or
(b) to the extent the non-payment of any such tax, assessment, charge, levy or
claim could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

Section 7.06                                                     Books and
Records; Inspections.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries shall be
made to enable the preparation of financial statement entries in conformity in
all material respects with GAAP.  Each Loan Party shall, and shall cause each of
its Subsidiaries to, permit authorized representatives designated by the
Administrative Agent or any Lender (when accompanying the Administrative Agent)
to visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
such Loan Party or Subsidiary thereof and, upon request of the Administrative
Agent in accordance with this Section 7.06, shall instruct its accountants to
discuss the financial affairs of the Borrowers, any other Loan Party or any
other Subsidiary with such Person), all at such reasonable times during business
hours and as often as may reasonably be requested and so long as no Event of
Default exists, with reasonable prior notice; provided, that (a) no Loan Party
shall be required to pay the expense of any such visit, except to the extent
such visit is made by the Administrative Agent during the occurrence and
continuance of an Event of Default and (b) unless an Event of Default exists,
only one (1) such visit shall be permitted during any fiscal year.

 

Section 7.07                                                     Use of
Proceeds.

 

The proceeds of the Loans and Letters of Credit may be used to finance working
capital and general corporate purposes of the Parent and its Subsidiaries
(including for capital expenditures, acquisitions, refinancing of permitted
Indebtedness, Investments, Restricted Junior Payments and any other purpose, in
each case not prohibited by the Loan Documents).  No portion of the proceeds of
any extension of credit under this Agreement shall be used in any manner that
causes such extension of credit under this Agreement or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System or any other regulation thereof.

 

82

--------------------------------------------------------------------------------


 

Section 7.08                                                     Environmental
Matters.

 

The Parent shall, and shall cause each of its Subsidiaries to, and the Parent
shall use, and shall cause each of its Subsidiaries to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
GGP Properties to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Parent shall, and shall cause each of its Subsidiaries to, promptly take all
actions and pay or arrange to pay all costs necessary for it and for the GGP
Properties to comply with all Environmental Laws and or relevant governmental
orders, including actions to remove and dispose of all Hazardous Materials and
to clean up the Properties as required under Environmental Laws or any
applicable governmental orders, in each case to the extent the failure to take
such actions or make such payment, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  The Parent shall, and
shall cause each of its Subsidiaries to, promptly take all actions necessary to
prevent the imposition of, or remove (or contest) any Liens on any of their
respective properties arising out of or related to any Environmental Laws, in
each case to the extent the failure to take such actions, or remove or contest
such Liens, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 

Section 7.09                                                     Further
Assurances.

 

At each Loan Party’s reasonable cost and expense and upon written request of the
Administrative Agent, the Loan Parties shall, and shall cause each other
Subsidiary thereof, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 7.10                                                     Material
Contracts.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply in
all material respects with the representations, warranties, covenants and
agreements expressed as binding upon any such Person under any Material
Contract; provided that any material breach shall not constitute a default under
this Section 7.10 if such breach is cured within thirty (30) days after the
applicable Loan Party or Subsidiary obtains knowledge of such failure.

 

Section 7.11                                                     REIT Status.

 

The Parent and each of its Material REIT Subsidiaries shall (a) maintain its
status as a REIT under the Internal Revenue Code, (b) not revoke its election to
be taxed as a REIT or cause or allow such election to be terminated, and (c) not
engage in any “prohibited transaction” as defined for purposes of
Section 857(b)(6) of the Internal Revenue Code that could reasonably be expected
to have a Material Adverse Effect; provided, however, that the foregoing shall
not prohibit any Material REIT Subsidiary from engaging in any transaction
permitted under Section 9.06 or otherwise failing to maintain its election to be
taxed as a REIT, in each case, so

 

83

--------------------------------------------------------------------------------


 

long as such action does not result in a material adverse tax impact that is not
reasonably compensated or offset by other material benefits to the Parent or its
Subsidiaries from such action.

 

Section 7.12                                                     Additional
Guarantees.

 

In the event that any Subsidiary of the Parent (a) owns, directly or indirectly,
any Equity Interest issued by the Partnership or (b) guarantees unsecured
Indebtedness of the Parent or the Partnership, the Borrowers shall within 30
days (or such longer period as the Administrative Agent may decide in its
reasonable discretion) after (x) such Subsidiary acquiring, directly or
indirectly, such Equity Interest issued by the Partnership in the case of
clause (a), and (y) such Subsidiary guaranteeing such Indebtedness of the Parent
or the Partnership in the case of clause (b), cause such Subsidiary, if not
already a Guarantor, to become a Guarantor by executing and delivering to the
Administrative Agent a joinder to the Guaranty in substantially the form
attached thereto, and take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents, instruments, agreements,
certificates, corporate documents and opinions reasonably requested by the
Administrative Agent.  With respect to each Subsidiary required to become a
Guarantor which is formed or acquired after the Closing Date, the Borrowers
shall promptly send to the Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of the Parent, and (ii) all of the data required to be set forth in
Schedule 6.01(b) with respect to all Subsidiaries of the Parent.

 

Article VIII.         INFORMATION

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made), any Lender shall have any Revolving Commitment hereunder, or there
shall exist any Letter of Credit that has not been Cash Collateralized
(including by “grandfathering” into future credit facilities), unless the
Requisite Lenders shall otherwise consent in the manner provided for in
Section 12.07, the Borrowers and the Parent shall furnish (or shall cause to be
furnished) to the Administrative Agent for distribution to each of the Lenders:

 

Section 8.01                                                     Quarterly
Financial Statements.

 

As soon as available and in any event within sixty (60) days after the end of
each of the first, second and third fiscal quarters of the Parent, commencing
with the fiscal quarter ending September 30, 2013, the unaudited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such period
and the related unaudited consolidated statements of income and cash flows of
the Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
executive officer or chief financial officer of the Parent to present fairly, in
accordance with GAAP, in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year end audit
adjustments).

 

84

--------------------------------------------------------------------------------


 

Section 8.02                                                     Year- End
Statements.

 

As soon as available and in any event within one hundred and five (105) days
after the end of each fiscal year of the Parent, the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
executive officer or chief financial officer of the Parent to present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by the report thereon of Deloitte & Touche
LLP, any other “Big Four” accounting firm selected by the Parent, or any other
independent certified public accountants of recognized national standing
selected by the Parent and reasonably satisfactory to the Administrative Agent
(which report and/or the accompanying financial statements shall be unqualified
as to going concern and scope of audit).

 

Section 8.03                                                     Compliance
Certificate.

 

At the time the financial statements are furnished pursuant to Sections 8.01 and
8.02, a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed on behalf of the Parent by the chief financial officer of
the Parent (a) setting forth in reasonable detail as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether the Parent was in compliance with the covenants
contained in Section 9.01; and (b) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred and the steps being taken by the Parent with
respect to such event, condition or failure.

 

Section 8.04                                                     Other
Information.

 

(a)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

(b)           To the extent the Parent or any Borrower is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any Subsidiary of a Loan Party or any of their
respective properties, assets or businesses which could reasonably be expected
to have a Material Adverse Effect;

 

(c)           Prompt notice of the occurrence of any event which has had, or
could reasonably be expected to have, a Material Adverse Effect;

 

(d)           Prompt notice of the occurrence of any Default or Event of
Default;

 

85

--------------------------------------------------------------------------------


 

(e)           Promptly, after the Parent or any Borrower obtains knowledge
thereof, notice of the occurrence of any of the following:  any Borrower, any
Loan Party or any Subsidiary of a Loan Party shall receive (i)  written notice
that any violation of or noncompliance with any Environmental Law has or may
have been committed or is threatened in writing; (ii) written notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) any written notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby or (iv) written notice of any other
fact, circumstance or condition that could reasonably be expected to form the
basis of an environmental claim, and the matters covered by notices referred to
clauses (i) through (iii) above, in each case only to the extent that such
occurrence, could reasonably be expected to have a Material Adverse Effect;

 

(f)            Promptly upon reasonable request by the Administrative Agent
(which request shall not be made more than one (1) time during any calendar
year), a schedule setting forth in all material respects the ownership interest
of the Parent and each of its Subsidiaries and their respective Subsidiaries and
Joint Ventures as of a date not more than thirty (30) days prior to the date of
such request;

 

(g)           Promptly upon reasonable request by the Administrative Agent
(which request shall not be made more than one (1) time during any calendar
year), a reasonably detailed list, stating the names of the insurance companies,
the amounts and rates of the insurance, the dates of the expiration thereof and
the properties and risks covered thereby, which delivery may be satisfied in
full by the delivery of customary Accord forms in respect of such insurance; and

 

(h)           Such other information and data with respect to the Parent or any
of its Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender (acting through the Administrative Agent).

 

Section 8.05                                                     Electronic
Delivery of Certain Information.

 

(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.sec.gov <http://www.sec.gov> or a website sponsored or hosted by the
Administrative Agent or the Parent) provided that the foregoing shall not apply
to (i) notices to any Lender (or any Issuing Bank) pursuant to Article II and
(ii) any Lender that has notified the Administrative Agent and the Borrowers
that it cannot or does not want to receive electronic communications.  The
Administrative Agent or any Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent or a Loan Party
posts such documents or the documents become available on a commercial website
and the Administrative Agent or such

 

86

--------------------------------------------------------------------------------


 

Loan Party notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. Central time on the opening of business
on the next business day for the recipient.  Notwithstanding anything contained
herein, promptly upon the reasonable request of the Administrative Agent, the
Borrowers shall provide paper copies of the certificate required by Section 8.03
to the Administrative Agent and shall deliver paper copies of any documents to
the Administrative Agent for any Lender that reasonably requests such paper
copies and provided that such documents shall be deemed delivered to the
Administrative Agent and the Lenders upon electronic delivery to the
Administrative Agent.  Except for the certificates required by Section 8.03, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by any Loan Party with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery of paper copies and maintaining its paper or electronic
documents.

 

(b)           Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrowers by the
Administrative Agent.

 

Section 8.06                                                     Public/Private
Information.

 

The Borrowers shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrowers.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrowers to the
Administrative Agent (for further deliver to the Lenders) (collectively,
“Information Materials”) pursuant to this Article.  Such Information Materials
shall be deemed to be Private Information unless such Information Materials are
marked “Public Information”.

 

Section 8.07                                                     USA Patriot Act
Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as the Administrative Agent for all Lenders hereunder) may
from time-to-time request, and the Borrowers shall, and shall cause the other
Loan Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

 

87

--------------------------------------------------------------------------------


 

Article IX.            NEGATIVE COVENANTS

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made), any Lender shall have any Revolving Commitment hereunder, or there
shall exist any Letter of Credit that has not been Cash Collateralized
(including by “grandfathering” into future credit facilities), unless the
Requisite Lenders shall otherwise consent in the manner provided for in
Section 12.07, each Loan Party shall comply with the following covenants:

 

Section 9.01                                                     Financial
Covenants.

 

(a)           Maximum Net Indebtedness to Value Ratio.  The Parent shall not
permit the Net Indebtedness to Value Ratio as of the last day of any fiscal
quarter, beginning with the fiscal quarter ending September 30, 2013, to exceed
0.65 to 1.00.

 

(b)           Minimum Net Cash Interest Coverage Ratio.  The Parent shall not
permit the Net Cash Interest Coverage Ratio as of the last day of any fiscal
quarter to be less than (i) for each fiscal quarter beginning with the fiscal
quarter ending September 30, 2013 through the fiscal quarter ending on
December 31, 2013, 1.60 to 1.00 and (ii) for the fiscal quarter ending March 31,
2014 and each fiscal quarter thereafter, 1.70 to 1.00.

 

(c)           Minimum Fixed Charge Coverage Ratio.  The Parent shall not permit
the Fixed Charge Coverage Ratio as of the last day of any fiscal quarter to be
less than (i) for each fiscal quarter beginning with the fiscal quarter ending
September 30, 2013 through the fiscal quarter ending on June 30, 2016, 1.40 to
1.00 and (ii) for the fiscal quarter ending September 30, 2016 and each fiscal
quarter thereafter, 1.50 to 1.00.

 

Section 9.02                                                     Permitted
Investments.  The Loan Parties shall not, and shall not permit any Subsidiary
to, make any Investment, except that such Persons may make any Investment
subject to the limitations set forth below:

 

Permitted Investment

 

Limitations

 

 

 

Wholly Owned Raw Land

 

No Wholly Owned Raw Land shall be acquired if the Value represented by such
Investment, together with all Wholly Owned Raw Land then owned by the Parent and
its Subsidiaries, exceeds 5% of total Value (including such Wholly Owned Raw
Land).

 

 

 

Individual GGP Properties

 

No individual GGP Property or Equity Interests in a Person owning an individual
GGP Property shall be acquired without the consent of the Administrative Agent
and the Requisite Lenders if the Value represented by such Investment exceeds
25% of total Value (including such GGP Property).

 

 

 

Equity Interests of Joint Ventures in which the Parent or any Wholly-Owned

 

All such Equity Interests owned as of the Closing Date and set forth on
Schedule 9.02 shall be permitted. No such Equity Interests shall be acquired
without the consent of the

 

88

--------------------------------------------------------------------------------


 

Subsidiary is not a general partner or managing member

 

Administrative Agent and the Requisite Lenders if the Value of such Investment,
together with all other such Equity Interests then owned by the Parent and its
Subsidiaries that is acquired after the Closing Date exceeds 5% of total Value
(including such Equity Interests).

 

 

 

Equity Interests of Joint Ventures in which the Parent or any Wholly-Owned
Subsidiary is a general partner or managing member

 

No such Equity Interests shall be acquired without the consent of the
Administrative Agent and the Requisite Lenders if the Value of such Investment,
together with all other such Equity Interests then owned by the Parent and its
Subsidiaries, exceeds 55% of total Value (including such Equity Interests).

 

 

 

Real Property Under Construction

 

The Value of all Real Property Under Construction shall not, at any given time,
exceed 15% of total Value (including such Real Property Under Construction).

 

 

 

First lien priority Mortgage Loans acquired by the Parent, the Borrowers and
their respective Subsidiaries

 

The Value of all such Mortgage Loans shall not exceed 5% of total Value.

 

 

 

Cash and Cash Equivalents

 

Unlimited

 

For the avoidance of doubt, notwithstanding anything herein to the contrary, the
foregoing shall not proscribe any Investment reasonably required in the minimum
amount necessary for Parent and each of its REIT Subsidiaries to maintain its
qualification as a REIT.

 

Section 9.03                                                     Restricted
Junior Payments.  Neither the Partnership nor any Parent Guarantor shall,
directly or indirectly, make or pay any Restricted Junior Payment in any fiscal
year:

 

(a)           in excess of the sum of (i) 95% of FFO of the Parent Guarantors,
the Borrowers and their respective Subsidiaries and Joint Ventures (but only to
the extent allocable to the Parent Guarantors or the Borrowers or their Wholly
Owned Subsidiaries (based on economic share and not necessarily percentage
ownership) in the case of consolidated non-Wholly Owned Subsidiaries and Joint
Ventures) plus (ii) any realized gain resulting from Dispositions during such
fiscal year;

 

(b)           to acquire Equity Interests of the Parent, unless no Default or
Event of Default exists;

 

(c)           during any period while an Event of Default exists pursuant to
Section 10.01(a); and

 

(d)           during any period that any other material non-monetary Event of
Default exists.

 

89

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (i) the Partnership and the Parent Guarantors
shall be permitted at all times to make Restricted Junior Payments required in
order to enable the Parent or any REIT Subsidiary to continue to qualify as a
REIT and to avoid entity level taxes and (ii) to the extent constituting a
Restricted Junior Payment, the Partnership and the Parent Guarantors may make
Investments not otherwise prohibited under the Loan Documents.  For purposes of
clarity, the Partnership and the Parent Guarantors may make Restricted Junior
Payments to enable the Parent to make Restricted Junior Payments permitted
hereby.

 

Section 9.04                                                     Negative
Pledge.

 

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
create or suffer to exist any Lien on any of the Equity Interests issued by any
Borrower or any Parent Guarantor, except for Customary Permitted Encumbrances
arising under Applicable Law.

 

Section 9.05                                                     Transactions
with Affiliates.

 

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
directly or indirectly, engage in any transaction with any Affiliate of the
Parent or any of its Subsidiaries, other than:

 

(a)           any such transaction that is for fair market value and on terms no
less favorable to such Loan Party or such Subsidiary than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;

 

(b)           transactions existing on the Closing Date;

 

(c)           the payment of customary fees and expenses, indemnification,
incentive plans and similar items paid to members of the board of directors (or
similar governing body) of the Parent and its Subsidiaries;

 

(d)           the payment of customary indemnification plans for partners of the
Parent and its Subsidiaries;

 

(e)           employment and compensation arrangements for directors, officers,
employees and members of management of the Parent and its Subsidiaries
(including base salary and incentives);

 

(f)            transactions in the ordinary course of business in accordance
with the Consolidated Cash Management System;

 

(g)           reimbursement of travel, moving and similar expenses in the
ordinary course of business or otherwise permitted hereunder;

 

(h)           loans and advances to directors, officers and employees in the
ordinary course of business or as otherwise permitted hereunder;

 

(i)            (i) guarantees of Indebtedness not otherwise prohibited by the
Loan Documents and (ii) other customary guarantees in the ordinary course of
business;

 

90

--------------------------------------------------------------------------------


 

(j)            transactions constituting Restricted Junior Payments permitted
under Section 9.03;

 

(k)           dispositions of Equity Interests in order to qualify members of
the board of directors (or similar governing body) of any Loan Party or any of
their Subsidiaries if required by Applicable Law or contract; and

 

(l)            transactions between the Parent and its Subsidiaries and Joint
Ventures to the extent permitted under the Loan Documents.

 

Section 9.06                                                     Merger,
Consolidation; Dispositions.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, (a) enter
into any transaction of merger or consolidation; (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution); (c) make any
Disposition; provided, however, that:

 

(i)            any Loan Party (other than the Partnership or the Parent) or any
Subsidiary may liquidate or dissolve to the extent that such liquidation or
dissolution is deemed to be in the best interest of the Loan Parties and their
Subsidiaries as reasonably determined by the management of the Loan Parties and
is not materially adverse to the interests of the Administrative Agent, the
Issuing Banks or the Lenders;

 

(ii)           any Loan Party or a Subsidiary of a Loan Party may merge,
consolidate, liquidate or dissolve with another Loan Party or any other Person
(including any Subsidiary) in order to effect an Investment permitted under
Section 9.02 so long as (A) in a transaction involving the Partnership, the
Partnership is the survivor, (B) in a transaction involving a Loan Party (other
than the Partnership), such Loan Party is the survivor, or, if the survivor is
not a Loan Party, such survivor shall expressly assume the obligations of such
Loan Party under the Loan Documents, (C) in a transaction involving the Parent,
the Parent is the survivor, or if the Parent is not the survivor, (1) the
survivor shall expressly assume the obligations of the Parent under the Loan
Documents in a manner reasonable satisfactory to the Administrative Agent,
(2) no Default or Event of Default shall occur after giving effect to such
transaction, and (3) the Loan Parties shall be in pro forma compliance with the
financial covenants set forth in Section 9.01 (after giving effect to such
transaction) as of the end of the fiscal quarter most recently ended for which
financial statements (and the related Compliance Certificate) have been
delivered pursuant to Section 8.01 or Section 8.02 and shall provide a
certificate of a Responsible Officer to such effect; and (D) in a transaction
involving a non-Wholly Owned Subsidiary of the Partnership, such non-Wholly
Owned Subsidiary is the survivor, or if such non-Wholly Owned Subsidiary is not
the survivor, such transaction constitutes an Investment permitted under
Section 9.02;

 

(iii)          any Loan Party or any Subsidiary of a Loan Party may merge,
liquidate, dissolve or consolidate in connection with a Disposition otherwise
permitted hereunder;

 

(iv)          any Loan Party may effect a Disposition so long as after giving
effect to such Disposition, the Parent shall be in pro forma compliance with the
financial covenants set forth in Section 9.01 (after giving effect to such
transaction) as of the end

 

91

--------------------------------------------------------------------------------


 

of the fiscal quarter most recently ended for which financial statements (and
the related Compliance Certificate) have been delivered pursuant to Section 8.01
or Section 8.02;

 

(v)           any Loan Party may effect Dispositions to any other Person of
Equity Interests of any REIT Subsidiary constituting preferred equity with a
base liquidation preference of no more than $180,000 in the aggregate for any
such REIT Subsidiary; and

 

(vi)          to the extent constituting Dispositions, any Loan Party may make
any Investment permitted by Section 9.02, make any Restricted Junior Payment
permitted by Section 9.03, and grant any Lien permitted by Section 9.12.

 

Section 9.07                                                     Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Closing Date.

 

Section 9.08                                                     Modifications
of Organizational Documents.

 

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
amend, supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification is materially adverse
to the interests of the Administrative Agent, the Issuing Banks or the Lenders
or their respective interests in and under the Loans, the Collateral, or the
Loan Documents.

 

Section 9.09                                                     Derivatives
Contracts.

 

The Loan Parties shall not, and shall not permit any of their Subsidiaries to,
(i) enter into any Derivatives Contracts other than Derivatives Contracts
entered into by the Borrowers, any such Loan Party or any such Subsidiary in the
ordinary course of business and which establish, a hedge to mitigate risks to
which such Borrower, Loan Party or other Subsidiary is or reasonably expects to
be exposed to in the conduct of its business or management of its liabilities or
(ii) guarantee any Derivatives Contract unless such Derivatives Contract has
been entered into in the ordinary course of business by the applicable
counterparty in respect of which such guarantee is provided and such Derivatives
Contract establishes a hedge to mitigate risks to which such counterparty is or
reasonably expects to be exposed in the conduct of its business or management of
its liabilities.

 

Section 9.10                                                     Conduct of
Business

 

From and after the Closing Date, no Loan Party shall, nor shall it permit any of
its Subsidiaries to, make any changes in the nature of the business conducted by
the Parent and its Subsidiaries on and as of the Closing Date, other than to the
extent reasonably related or ancillary thereto, and except as permitted under
Sections 9.02 and 9.06.

 

Section 9.11                                                     Indebtedness

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
incur or assume any Indebtedness; provided that (a) subject, in the case of
Combined Recourse Indebtedness, to

 

92

--------------------------------------------------------------------------------


 

the limitations set forth in clause (b) below, any such Loan Party and its
Subsidiaries may incur Indebtedness so long as after giving effect to such
incurrence of such Indebtedness, the Parent shall be in pro forma compliance
with the financial covenants set forth in Section 9.01 (after giving effect to
such transaction) as of the end of the fiscal quarter most recently ended for
which financial statements (and the related Compliance Certificate) have been
delivered pursuant to Section 8.01 or Section 8.02 and (b) the Parent and its
Subsidiaries may incur Combined Recourse Indebtedness in an aggregate amount not
to exceed (x) 10% of Value at the time of incurrence (after giving effect to
such incurrence) or (y) 10% of Value as of the end of any fiscal quarter of the
Parent.

 

Section 9.12                                                     Liens.

 

No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind of the Loan Parties or any Subsidiary of a Loan Party, whether
now owned or hereafter acquired, except:

 

(a)                                 Liens in favor of the Administrative Agent
for the benefit of the Secured Parties, if any, granted pursuant to the Loan
Documents;

 

(b)                                 Liens securing Indebtedness permitted
pursuant to Section 9.11;

 

(c)                                  Liens securing Capitalized Lease
Obligations; and

 

(d)                                 Customary Permitted Encumbrances.

 

Article X.                                         DEFAULT

 

Section 10.01                                              Events of Default.

 

Each of the following shall constitute an Event of Default:

 

(a)                                 Default in Payment.  The Borrowers shall
fail to pay (i) when due (whether at stated maturity, by reason of acceleration
or otherwise) the principal of any of the Loans; or (ii) any interest on any of
the Loans or any Fee or other amount hereunder within five (5) days after the
date when due.

 

(b)                                 Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any covenant on its part to be performed or observed and contained in
Article IX; or

 

(ii)                                  Any Loan Party shall fail to perform or
observe any covenant on its part to be performed or observed and contained in
Section 7.01(a) (as it relates to the Partnership and the Parent), 7.07, 7.11,
8.01, 8.02, 8.03 or 8.04(d) and, in the case of Section 8.01, 8.02 or 8.03, such
failure shall continue for a period of fifteen (15) days after the date

 

93

--------------------------------------------------------------------------------


 

upon which any Borrower or other Loan Party has received written notice of such
failure from the Administrative Agent; or

 

(iii)                               Any Loan Party shall fail to perform or
observe any covenant contained in this Agreement or any other Loan Document to
which it is a party (except as otherwise mentioned in this Section), and such
failure shall continue for a period of thirty (30) days after the date upon
which the Parent has received written notice of such failure from the
Administrative Agent.

 

(c)                                  Misrepresentations.  Any representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
shall at any time prove to have been incorrect in any material respect when
furnished or made or deemed made.

 

(d)                                 Indebtedness Cross- Default.  Any Borrower,
any other Loan Party or any Subsidiary of a Loan Party shall default (after
giving effect to any applicable cure periods, waivers or forbearance) in the
observance or performance of any term or condition under any other agreement
relating to any Recourse Indebtedness (other than the Loans and Reimbursement
Obligations) having an aggregate outstanding principal amount (or, in the case
of any Derivatives Contract, having a Derivatives Termination Value), in each
case, individually or in the aggregate, with all other Recourse Indebtedness
(for the avoidance of doubt, any hybrid Indebtedness shall be included only as
to recourse portion of such Indebtedness) as to which such default exists, of
$100,000,000 or more and, prior to the acceleration of the Obligations hereunder
in accordance with the terms of this Agreement, such Indebtedness has not been
paid in full or waived or cured in accordance with the terms of the documents
governing such Indebtedness (in each case excluding such defaults solely
relating to any Specified Property or any Subsidiary or Subsidiaries all or
substantially all of whose assets comprise Specified Properties or Equity
Interests of a Person all or substantially all of whose assets comprise any
Specified Property).

 

(e)                                  Voluntary Bankruptcy Proceeding.  (x) Any
Borrower, any other Loan Party or any Material Subsidiary of the Parent (other
than any Specified Property or any Subsidiary or Subsidiaries all or
substantially all of whose assets comprise Specified Properties or Equity
Interests of a Person all or substantially all of whose assets comprise any
Specified Property) shall:  (i) commence a voluntary case under the Bankruptcy
Code or other federal bankruptcy laws; (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding- up, or composition or
adjustment of debts; (iii) consent to any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in subsection (f) below; (iv) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) make a general assignment for the benefit of
creditors, or (vi) be generally unable, or fail, or shall admit in writing its
inability, to pay its debts as such debts become due, or (y) the board of
directors (or similar governing body) of the Parent, any Borrower or any
Material Subsidiary of the Parent (other than any Specified Property or any
Subsidiary or Subsidiaries all or substantially all of whose assets comprise
Specified Properties or Equity Interests of a Person all or substantially all of
whose assets comprise any Specified

 

94

--------------------------------------------------------------------------------


 

Property) or any committee thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referenced to in this
clause (e).

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against any Borrower, any other Loan
Party or any Material Subsidiary of the Parent (other than any Specified
Property or any Subsidiary or Subsidiaries all or substantially all of whose
assets comprise Specified Properties or Equity Interests of a Person all or
substantially all of whose assets comprise any Specified Property) in any court
of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code or
other federal bankruptcy laws or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding- up, or
composition or adjustment of debts and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or similar official of
such Person, or of all or any substantial part of the assets, domestic or
foreign, of such Person, and such appointment shall continue for ninety
(90) consecutive days.

 

(g)                                  Revocation of Loan Documents.  (i) Any Loan
Party shall challenge or repudiate in writing (A) any Loan Document to which it
is a party (or that it has no liability under such Loan Documents to which it is
a party) or (B) in the case of clause (i), the validity or perfection of any
Lien on any Collateral purported to be covered by the Loan Documents (other than
with respect to satisfaction in full of the Obligations and releases of such
Liens in accordance with the terms of the Loan Documents, to the extent such
loss of perfection results from an act or omission of the Administrative Agent
or such loss of perfection may be remedied by the filing of appropriate
documentation without the loss of priority (other than non-consensual Customary
Permitted Encumbrances)), or (ii) any Loan Document shall cease to be in full
force and effect or shall be deemed null and void (other than with respect to
satisfaction in full of the Obligations and releases of such Liens in accordance
with the terms of the Loan Documents, to the extent such loss of perfection
results from an act or omission of the Administrative Agent or such loss of
perfection may be remedied by the filing of appropriate documentation without
the loss of priority (other than non-consensual Customary Permitted
Encumbrances)).

 

(h)                                 Judgment.  Other than with respect to
non-Recourse Indebtedness, a final judgment or order for the payment of money
shall be entered against any Borrower, any other Loan Party, or any Material
Subsidiary (other than judgments solely relating to the Specified Properties or
any Subsidiary or Subsidiaries all or substantially all of whose assets comprise
Specified Properties or Equity Interests of a Person all or substantially all of
whose assets comprise any Specified Property) by any court or other tribunal and
(i) such judgment or order shall continue for a period of sixty (60) days
without being paid, vacated, discharged, stayed satisfied or bonded pending
appeal and (ii) the amount of such judgment or order for which any applicable
insurer has denied coverage exceeds, individually or together with all other
such judgments or orders entered against the Loan Parties, $100,000,000.

 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against a substantial
portion of the property of any Borrower, any other Loan Party or any Material
Subsidiary (other than any Specified Property or any Subsidiary or Subsidiaries
all or substantially all of whose assets comprise Specified Properties or Equity
Interests of a Person all or substantially all of whose assets comprise any
Specified Property), and such warrant,

 

95

--------------------------------------------------------------------------------


 

execution or process shall not be stayed, dismissed, bonded or discharged for a
period of sixty (60) days.

 

(j)                                    ERISA.  Any ERISA Event shall have
occurred that results or could reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect.

 

(k)                                 Change of Control.

 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than Brookfield Asset Management Inc. and
its Affiliates, is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 40% of
the total voting power of the then outstanding voting stock of the Parent; or

 

(ii)                                  during any period of twelve
(12) consecutive months ending after the Closing Date, individuals who at the
beginning of any such twelve (12) month period constituted the board of
directors of the Parent (together with any new directors whose election by such
board or whose nomination for election by the shareholders of the Parent was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Parent then in office (other than
vacancies); or

 

(iii)                               the Parent shall cease to own, directly or
indirectly, more than fifty percent (50%) of the Equity Interests of the
Partnership.

 

Section 10.02                                              Remedies Upon Event
of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1(e) or (f) with respect to any Loan
Party, (1)(A) the principal of, and all accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by each of the Borrowers on behalf of itself and
the other Loan Parties, and (2) the Revolving Commitments and the Swingline
Commitment and the obligation of the Issuing Banks to issue Letters of Credit
hereunder, shall all immediately and automatically terminate.

 

96

--------------------------------------------------------------------------------


 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent, at the direction of the Requisite
Lenders, shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each of the Borrowers on behalf of itself and the other Loan Parties, and
(2) terminate the Revolving Commitments and the Swingline Commitment and the
obligation of the Issuing Banks to issue Letters of Credit hereunder.

 

(iii)                               Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(iv)                              Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

Section 10.03                                              [Reserved].

 

Section 10.04                                              Marshaling; Payments
Set Aside.

 

None of the Administrative Agent, any Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Secured Obligations.  To the
extent that any Loan Party makes a payment or payments to the Administrative
Agent, any Issuing Bank or any Lender, or the Administrative Agent, any Issuing
Bank or any Lender enforce their security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the Secured
Obligations, Secured Derivatives Obligations or Secured Cash Management
Obligations, or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

Section 10.05                                              Allocation of
Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrowers hereunder or
thereunder, shall be applied in the following order and priority:

 

97

--------------------------------------------------------------------------------


 

(a)                                 amounts due to the Administrative Agent, the
Issuing Banks and the Lenders in respect of expenses due under Section 12.02
until paid in full, and then Fees;

 

(b)                                 payments of interest on Swingline Loans;

 

(c)                                  payments of interest on all other Loans and
Reimbursement Obligations to be applied for the ratable benefit of the Lenders
and the Issuing Banks;

 

(d)                                 payments of principal of Swingline Loans;

 

(e)                                  payments of principal of all other Loans,
Reimbursement Obligations and other Letter of Credit Liabilities, payments of
the Derivatives Termination Value in respect of any and all Secured Derivatives
Contracts and payment obligations then due and owing under any Secured Cash
Management Agreement, to be applied for the ratable benefit of the Lenders and
the Issuing Banks, Derivatives Providers or Cash Management Banks, as the case
may be, pro rata; provided, however, to the extent that any amounts available
for distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be Cash
Collateralized by the Borrowers and paid to the Administrative Agent for deposit
into the Letter of Credit Collateral Account;

 

(f)                                   amounts due to the Administrative Agent
and the Lenders pursuant to Section 12.10;

 

(g)                                  payments of all other Obligations and other
amounts due under any of the Loan Documents, Secured Cash Management Agreements
and Secured Derivatives Contracts, if any, to be applied for the ratable benefit
of the Lenders, the applicable Derivatives Providers and the Cash Management
Banks; and

 

(h)                                 any amount remaining after application as
provided above, shall be paid to the Borrowers or whomever else may be legally
entitled thereto.

 

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

 

Section 10.06                                              Letter of Credit
Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrowers hereby pledge and grants to the Administrative Agent,
for the ratable benefit of the Administrative Agent, the Issuing Banks and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Letter of Credit Collateral Account and the balances from
time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below).  The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Issuing Banks
as provided herein.  Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section.

 

98

--------------------------------------------------------------------------------


 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Lenders;
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrowers and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the applicable
Issuing Bank for the payment made by such Issuing Bank to the beneficiary with
respect to such drawing or the payee with respect to such presentment.

 

(d)                                 [Reserved]

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrowers, deliver to the Borrowers within five
(5) Business Days after the Administrative Agent’s receipt of such request from
the Borrowers, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Letter of
Credit Collateral Account as exceeds the aggregate amount of Letter of Credit
Liabilities at such time.  When all of the non-contingent Obligations shall have
been paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrowers, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)                                   The Borrowers shall pay to the
Administrative Agent from time to time such customary fees as the Administrative
Agent normally charges for similar services in connection with the
Administrative Agent’s administration of the Letter of Credit Collateral Account
and investments and reinvestments of funds therein.

 

Section 10.07                                              [Reserved].

 

Section 10.08                                              Rights Cumulative.

 

The rights and remedies of the Administrative Agent, the Issuing Banks, the
Lenders, the Cash Management Banks and the Derivatives Providers under this
Agreement, each of the other Loan Documents, Secured Cash Management Agreements
and Secured Derivatives Contracts shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Administrative Agent and
the other Secured Parties may be selective and no failure or delay by the
Administrative Agent and the other Secured Parties in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.

 

99

--------------------------------------------------------------------------------


 

Article XI.                                    THE ADMINISTRATIVE AGENT

 

Section 11.01                                              Appointment and
Authorization.

 

(a)                                 Appointment and Authorization of
Administrative Agent.  Each Lender hereby irrevocably appoints and authorizes
the Administrative Agent to take such action as contractual representative on
such Lender’s behalf and to exercise such powers under this Agreement and the
other Loan Documents as are specifically delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto.  Not in limitation of the foregoing, each Lender authorizes
and directs the Administrative Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein.  Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, use of such terms is merely a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Administrative Agent
shall deliver to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII that the Parent is not otherwise required to deliver directly to
the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrowers, any other Loan Party or any other
Affiliate of the Loan Parties, pursuant to this Agreement or any other Loan
Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.  As to any matters not expressly
provided for by the Loan Documents (including enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the

 

100

--------------------------------------------------------------------------------


 

other Loan Documents in accordance with the instructions of the Requisite
Lenders, or where applicable, all the Lenders.

 

Section 11.02                                              Wells Fargo as
Lender.

 

Wells Fargo, as a Lender, Cash Management Bank or as a Derivatives Provider, as
the case may be, shall have the same rights and powers under this Agreement and
any other Loan Document and under any Secured Cash Management Agreement and any
Secured Derivatives Contract, as the case may be, as any other Lender, Cash
Management Bank or Derivatives Provider and may exercise the same as though it
were not the Administrative Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity.  Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrowers, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to any Secured Party.  Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrowers for
services in connection with this Agreement, any Secured Cash Management
Agreement or any Secured Derivatives Contract, or otherwise without having to
account for the same to the Issuing Banks, the other Lenders, any Cash
Management Bank or any other Derivatives Providers.  The Issuing Banks and the
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Borrowers, other Loan Parties,
other Subsidiaries and other Affiliates thereof (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

Section 11.03                                              Collateral Matters;
Discharge of Guarantors

 

(a)                                 Each Lender hereby authorizes the
Administrative Agent, without the necessity of any notice to or further consent
from any Lender, from time to time to take any action with respect to any
Collateral or Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to any of the Loan
Documents.

 

(b)                                 The Lenders hereby authorize and instruct
the Administrative Agent to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Revolving
Commitments and payment and satisfaction in full of all of the Obligations
(other than (x) contingent indemnification obligations not yet due and payable
and (y) obligations and liabilities under Letters of Credit that are Cash
Collateralized (including by “grandfathering” in to future credit facilities));
(ii) as expressly permitted by, but only in accordance with, the terms of the
applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Requisite Lenders (or such greater number of Lenders as this
Agreement or any other Loan Document may expressly provide).  Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section.

 

(c)                                  Upon any sale and transfer of Collateral
permitted pursuant to the terms of this Agreement, and upon at least three
(3) Business Days’ prior written request by the Borrowers,

 

101

--------------------------------------------------------------------------------


 

the Administrative Agent shall (and is hereby irrevocably authorized and
instructed by the Lenders to) execute such documents as may be necessary to
evidence the release of the Liens granted to the Administrative Agent for its
benefit and the benefit of the Secured Parties herein or pursuant hereto upon
the Collateral that was sold or transferred; provided, however, such release
shall not (i) entail any consequence other than the release of such Liens
without recourse or warranty and (ii) in any manner discharge, affect or impair
the Secured Obligations or any Liens upon (or obligations of the Borrowers or
any other Loan Party in respect of) all interests retained by the Borrowers or
any other Loan Party, including the proceeds of such sale or transfer, all of
which shall continue to constitute part of the Collateral.  In the event of any
sale or transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Administrative Agent shall be authorized to deduct all of the
expenses reasonably incurred by the Administrative Agent from the proceeds of
any such sale, transfer or foreclosure.

 

(d)                                 The Administrative Agent shall have no
obligation whatsoever to the Secured Parties or to any other Person to assure
that the Collateral exists or is owned by the Borrowers, any other Loan Party or
any other Subsidiary of a Loan Party or is cared for, protected or insured or
that the Liens granted to the Administrative Agent herein or pursuant hereto
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except to the extent resulting from its gross negligence or willful misconduct.

 

(e)                                  If any or all of the Equity Interests of
any Guarantor hereunder shall be the subject of a Disposition, merger,
consolidation, liquidation, winding up or dissolution permitted under
Section 9.06(i) through (iv), the obligations of such Guarantor hereunder shall
automatically be discharged and released without any further action by the
Administrative Agent, any Issuing Bank, any Lender or any other Person effective
as of the time of such Disposition, merger consolidation, liquidation, winding
up or dissolution.

 

(f)                                   By their acceptance of the benefits of the
Security Documents, each Lender that is at any time itself a Cash Management
Bank or a Derivatives Provider, or having an Affiliate that is a Cash Management
Bank or a Derivatives Provider, hereby, for itself, and on behalf of any such
Affiliate, in its capacity as a Cash Management Bank or Derivatives Provider,
irrevocably appoints and authorizes the Administrative Agent as its collateral
agent, to take such action as contractual representative on such Cash Management
Bank’s and Derivatives Provider’s behalf and to exercise such powers under the
Security Documents as are specifically delegated to the Administrative Agent by
the terms of this Section 11.03 and any Security Document, together with such
powers as are reasonably incidental thereto; provided, that, except with respect
to the Collateral, this subsection (f) shall not affect any of the terms of a
Secured Cash Management Agreement or Secured Derivatives Contract or restrict a
Cash Management Bank or Derivatives Provider from taking any action permitted by
a Secured Cash Management Agreement or Secured Derivatives Contract, as
applicable.  For the avoidance of doubt, all references in this

 

102

--------------------------------------------------------------------------------


 

Section 11.03 to “Lender” or “Lenders” shall be deemed to include each Lender
(and Affiliate thereof) in its capacity as a Cash Management Bank or Derivatives
Provider.

 

(g)                                  Upon the occurrence of the GGP Lafayette
Release Date, (i) the Administrative Agent shall (and is hereby irrevocably
authorized and instructed by the Lenders to) execute such documents as may be
necessary to evidence the release or assignment of the Liens granted to the
Administrative Agent for its benefit and the benefit of the Secured Parties
herein or pursuant hereto pursuant to the GGP Lafayette Mortgage and GGP
Lafayette Note; provided, however, such release or assignment shall not
(x) entail any consequence other than the release or assignment of such Liens
without recourse or warranty and (y) in any manner discharge, affect or impair
the Secured Obligations or any Liens upon (or obligations of the Borrowers or
any other Loan Party in respect of) all interests retained by the Borrowers or
any other Loan Party and (ii) GGP Lafayette shall be automatically discharged
and released without further action by the Administrative Agent, any Issuing
Bank, any Lender or any other Person, effective as of the time of the
Administrative Agent’s receipt of the GGP Lafayette Release Amount on the GGP
Lafayette Release Date.

 

Section 11.04                                              [Reserved].

 

Section 11.05                                              Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
reasonable description of the matter or issue as to which such determination,
approval, consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrowers or the other
Loan Parties in respect of the matter or issue to be resolved, and (d) shall
include the Administrative Agent’s recommended course of action or determination
in respect thereof.  Solely with respect to any request for consent or approval
requiring only the consent of the Requisite Lenders pursuant to Section 12.07,
unless a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication (which communication shall
include a reasonably conspicuous notation regarding the deemed effectiveness
thereof absent such lender’s consent), such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

Section 11.06                                              Notice of Events of
Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrowers or other Loan Parties referring
to this Agreement, describing

 

103

--------------------------------------------------------------------------------


 

with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default.”  If any Lender (excluding the Lender which
is also serving as the Administrative Agent) becomes aware of any Default or
Event of Default, it shall promptly send to the Administrative Agent such a
“notice of default”.  Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

Section 11.07                                              Administrative
Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment.  Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrowers or any other
Loan Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel:  (a) makes any warranty or representation to any Lender,
any Issuing Bank or any other Person, or shall be responsible to any Lender, any
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by any Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrowers or other Persons, or to inspect
the property, books or records of the Borrowers or any other Person; (c) shall
be responsible to any Lender or the Issuing Banks for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any Collateral covered thereby or the perfection or priority
of any Lien in favor of the Administrative Agent on behalf of the Secured
Parties in any such Collateral; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic communication) believed by it
to be genuine and signed, sent or given by the proper party or parties.  The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final non-appealable judgment.

 

104

--------------------------------------------------------------------------------


 

Section 11.08                                              Indemnification of
Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so) pro rata in accordance with such Lender’s respective Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, reasonable out-of-pocket costs and expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Administrative Agent (in its capacity as Administrative Agent but not as a
Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so)
promptly upon demand for its ratable share of any out- of- pocket expenses
(including the reasonable fees and expenses of the counsel to the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out- of- pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrowers shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 11.09                                              Lender Credit
Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys- in- fact or other Affiliates has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any

 

105

--------------------------------------------------------------------------------


 

review of the affairs of the Borrowers, any other Loan Party or any other
Subsidiary or Affiliate thereof, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Issuing Bank or
any Lender.  Each of the Lenders and the Issuing Banks acknowledges that it has
made its own credit and legal analysis and decision to enter into this Agreement
and the transactions contemplated hereby, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on the financial statements of the Borrowers, the other Loan
Parties, the other Subsidiaries and other Affiliates thereof, and inquiries of
such Persons, its independent due diligence of the business and affairs of the
Borrowers, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents.  The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrowers or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrowers, any other Loan Party or any
other Subsidiary thereof.  Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and the Issuing
Banks by the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrowers, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys- in- fact or other
Affiliates.  Each of the Lenders and the Issuing Banks acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

 

Section 11.10                                              Successor
Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrowers and (b) to the extent that the Administrative Agent has become the
subject to an Insolvency Event, be removed by the Borrowers, in each case, upon
ten (10) days’ prior notice by the applicable party.  Upon any such resignation
or removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Event of Default under
Section 10.01(a) or, with respect to the Borrowers only, Section 10.01(e) or
(f) exists, be subject to the Partnership’s reasonable approval, which approval
shall not be unreasonably withheld.  If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
current Administrative Agent’s giving of notice of resignation, or removal by
the Borrowers, then the current Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent, which
shall be a Lender, if any Lender

 

106

--------------------------------------------------------------------------------


 

shall be willing to serve, and otherwise shall be an Eligible Assignee with
total capital and surplus in an amount equal to at least $1,000,000,000 and
provided no Event of Default under Section 10.01(a) or, with respect to the
Borrowers only, Section 10.01(e) or (f) exists, be subject to the Partnership’s
reasonable approval, which approval shall not be unreasonably withheld.  Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Administrative Agent, and the current Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  From and after the date of the current Administrative Agent’s
resignation or removal, such Administrative Agent’s obligation to issue Letters
of Credit shall cease.  After any Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article XI shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of this Agreement
as well as activities as Administrative Agent.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub- agents.

 

Section 11.11                                              Titled Agents.

 

Each of the Co-Syndication Agents and Co-Documentation Agents (each a “Titled
Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders.  The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, any Issuing Bank, the Borrowers or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.

 

Section 11.12                                              Secured Derivatives
Contracts and Secured Cash Management Agreements.

 

No Cash Management Bank or Derivatives Providers that obtains the benefits of
Section 10.05 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to,

 

107

--------------------------------------------------------------------------------


 

Secured Cash Management Agreements and Secured Derivatives Contracts unless the
Administrative Agent has received written notice of such Secured Cash Management
Agreements and Secured Derivatives Contracts, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Derivatives Provider, as the case may be.

 

Article XII.                               MISCELLANEOUS

 

Section 12.01                                              Notices.

 

Unless otherwise provided herein (including as provided in Section 8.05),
communications provided for hereunder shall be in writing and shall be mailed,
telecopied, or delivered to (a) the Loan Parties, the Administrative Agent, the
Issuing Banks or the Swingline Lender at such Person’s address as set forth on
Schedule 12.01 and (b) any other Lender at such Lender’s address as set forth in
the applicable Administrative Questionnaire, or, as to each party, such other
address as shall be designated by such party in a written notice to the other
parties delivered in compliance with this Section; provided, a Lender or an
Issuing Bank shall only be required to give notice of any such other address to
the Administrative Agent and the Borrowers.  All such notices and other
communications shall be effective (i) if mailed, upon the first to occur of
receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrowers or the Administrative Agent, the Issuing Banks and Lenders at the
addresses specified; (ii) if telecopied, when transmitted; (iii) if hand
delivered or sent by overnight courier, when delivered; or (iv) if delivered in
accordance with Section 8.05 to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.  Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent, any Issuing Bank or any Lender under Article II shall be
effective only when actually received.  None of the Administrative Agent, any
Issuing Bank or any Lender shall incur any liability to any Loan Party (nor
shall the Administrative Agent incur any liability to the Issuing Banks or the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Administrative Agent, such Issuing Bank or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder.  Failure of
a Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to another Person.

 

Section 12.02                                              Expenses.

 

The Borrowers agree, within thirty (30) days of written demand therefor,
together with documentation supporting such reimbursement request, to pay or
reimburse (a) the Administrative Agent for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, delivery and administration of, and any amendment,
waiver, supplement or modification to, any of the Loan Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
actual

 

108

--------------------------------------------------------------------------------


 

reasonable and documented out-of-pocket fees and disbursements of counsel to the
Administrative Agent and all costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and (b) the
Administrative Agent, the Issuing Banks and the Lenders for all their reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement of the Loan Documents or the Loans made or Letters of Credit issued
hereunder, including any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any Insolvency
Event, including the reasonable fees and disbursements of legal counsel and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents; provided that in the case
of clauses (a) and (b) any such legal fees and expenses shall be limited to the
actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Administrative Agent, the Issuing Banks and the
Lenders, taken as a whole (and if necessary, one local counsel in any relevant
material jurisdiction to such Persons, taken as a whole).

 

Section 12.03                                              [Reserved].

 

Section 12.04                                              Setoff.

 

Subject to Section 3.03 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrowers hereby authorize the Administrative Agent, each Issuing Bank and each
Lender, at any time or from time to time while an Event of Default exists,
without notice to the Borrowers or to any other Person, any such notice being
hereby expressly waived, but in the case of an Issuing Bank or a Lender, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank or such Lender to or for the credit or the account of the Borrowers
against and on account of any of the Obligations, irrespective of whether or not
any or all of the Loans and all other Obligations have been declared to be, or
have otherwise become, due and payable as permitted by Section 10.02, and
although such Obligations shall be contingent or unmatured.  Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.09 and, pending such payment, shall be
segregated by such Defaulting Lender from its funds and deemed to be held in
trust for the Administrative Agent and the other Secured Parties.

 

Section 12.05                                              Litigation;
Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR
BY REASON OF ANY

 

109

--------------------------------------------------------------------------------


 

OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWERS, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE BORROWERS, EACH OTHER LOAN PARTY
AND EACH OTHER PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING OR IN RESPECT OF ANY COLLATERAL SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE BORROWERS HEREBY WAIVE PERSONAL SERVICE
OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND
AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE BORROWERS AT ITS
ADDRESS FOR NOTICES PROVIDED FOR HEREIN BY UNITED STATES POSTAL SERVICE,
CERTIFIED MAIL, RETURN RECEIPT REQUESTED.

 

(d)                                 THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE

 

110

--------------------------------------------------------------------------------


 

HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF
ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.06                                              Successors and
Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of their
rights or obligations hereunder other than in accordance with Section 9.06
hereof without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) below, (ii) by way of participation in accordance
with the provisions of subsection (d) below or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
subsection (f) below (and, subject to the last sentence of subsection (b) below,
any other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Lender’s Revolving Commitment and the Loans at
the time owing to it, or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of the Revolving Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment (in
each case, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 in the case of any assignment of a Revolving Commitment,
unless each of the Administrative Agent and the Borrowers otherwise consent
(each such consent not to be unreasonably withheld); provided, however, that if,
after giving effect to such assignment, the amount of the Commitment held by

 

111

--------------------------------------------------------------------------------


 

such assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000 in the case of a
Commitment or Revolving Loans, then such assigning Lender shall assign the
entire amount of its Revolving Commitment and the Loans at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment, except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Partnership (such consent
not to be unreasonably withheld) shall be required unless (x) an Event of
Default set forth in Section 10.01(a) or, with respect to the Borrowers only,
Section  10.01(e) or 10.01(f) shall exist at the time of such assignment or
(y) such assignment is to a Lender; provided that consent of the Partnership
shall be required at all times for an assignment to a Disqualified Institution;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld) shall be required if such assignment is
to a Person that is not already a Lender with a Commitment, an Affiliate of such
a Lender or an Approved Fund with respect to such a Lender; and

 

(C)                               the consent of the Swingline Lender, and any
Issuing Bank that is the issuer of Letters of Credit having an aggregate Stated
Amount in excess of $5,000,000 shall be required for any assignment in respect
of a Revolving Commitment.

 

(iv)                              Assignment and Acceptance; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; provided
that (A) no such processing and recordation fee shall be payable in the case of
an assignment to an assignee that is a Lender or an Affiliate of a Lender prior
to the consummation of such assignment and (B) the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment.  If requested by the transferor Lender or the assignee,
upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrowers shall make appropriate arrangements so
that new Notes are issued to the assignee and such transferor Lender, as
appropriate; provided, further, that such transferor Lender shall have returned
to the Borrowers any Notes that are being reissued in favor of the assignee, to
the extent applicable, in accordance with Section 2.10(c).

 

(v)                                 No Assignment to the Borrowers or Affiliates
of the Borrowers.  No such assignment shall be made to the Borrowers or any of
the Borrowers’ Affiliates or Subsidiaries.

 

112

--------------------------------------------------------------------------------


 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           No Assignment to Disqualified Institutions. 
Unless otherwise consented to by the Partnership pursuant to
Section 12.06(b)(iii)(A), no assignment shall be made to a Disqualified
Institution.

 

(viii)                        No Assignment to Defaulting Lenders.  No
assignment shall be made to a Defaulting Lender or any of its Subsidiaries or to
any Person who, upon becoming a Lender, would constitute any of the foregoing.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) below, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.04, 12.02 and 12.10 and the other provisions of this
Agreement and the other Loan Documents as provided in Section 12.11 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or a release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be null and void and the Borrowers may exercise any and all
rights and remedies in respect thereof including specific performance.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers and any Lender (with
respect to any entry relating to such Lender’s Loans), at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person, a Disqualified
Institution or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries
thereof) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall

 

113

--------------------------------------------------------------------------------


 

remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or consent of this
Agreement set forth in Sections 12.07(b) (to the extent affecting its interest)
or (c).  Subject to subsection (e) below, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.10, 4.01 and 4.04 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant agrees to be subject to the provisions of Section 4.06 and 4.07 as
if it were an assignee under paragraph (b) of this Section 12.06.  Each Lender
that sells a participation pursuant to this Section 12.06(d) shall maintain a
register on which it records the name and address of each participant and the
principal amounts of each participant’s participation interest (each, a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to Borrowers,
Administrative Agent or any other Person (including the identity of any
Participant or any information relating to a participant’s interest in the
Revolving Commitments, Loans, Letters of Credit or other Obligations) except to
the extent necessary to establish that such Revolving Commitments, Loans,
Letters of Credit or other Obligations are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and/or to
establish that any such Participant is not a Disqualified Institution.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of a participation for all purposes under this
Agreement, notwithstanding any notice to the contrary.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Sections 3.10 and 4.01 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent and express agreement that Section 3.10 and 4.01 shall entitle
such Participant to a greater payment.  A Participant shall not be entitled to
the benefits of Section 3.10 unless the Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers and the Administrative Agent, to comply with
Section 3.10(f) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto; provided, further that no such pledge or assignment may be made to
secure obligations of such Lender to a Disqualified Institution.

 

(g)                                  No Registration.  Each Lender agrees that,
without the prior written consent of the Borrowers and the Administrative Agent,
it will not make any assignment hereunder in any

 

114

--------------------------------------------------------------------------------


 

manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States or of any other
jurisdiction.

 

Section 12.07                                              Amendments and
Waivers.

 

(a)                                 Generally.  Subject to Section 2.15,
Section 2.17 and subsections (b), (c), (e) and (f) below, (i) any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, (ii) any term of this Agreement or of any
other Loan Document may be amended, (iii) the performance or observance by the
Borrowers, any other Loan Party or any other Subsidiary thereof of any terms of
this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

 

(b)                                 Consent of Lenders Directly Affected.  In
addition to the requirements of subsection (a) above, but subject to
subsections (c), (e) and (f) below, no amendment, waiver or consent shall,
unless in writing, and signed by each of the Lenders directly and adversely
affected thereby (or the Administrative Agent at the written direction of such
Lenders), do any of the following:

 

(i)                                     increase the Revolving Commitments of
the Lenders (excluding any increase as a result of an assignment of Commitments
permitted under Section 12.06 and any increases contemplated under
Section 2.15); provided that no amendment or waiver of any covenant, condition
precedent, Default or Event of Default, or mandatory prepayment or commitment
reduction obligation hereunder shall constitute an increase in any Revolving
Commitment of any Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest (other than any waiver of the Post-Default
Rate) that will be charged on the outstanding principal amount of, any Loans, or
reduce the amount of any Fees payable to the Lenders hereunder; provided that no
amendment of any definition of any ratio used in the calculation of such rates
of interest or Fees shall constitute a reduction in the such rate of interest or
Fees; and

 

(iii)                               extend the “Revolving Termination Date”;
provided that no amendment or waiver of any covenant, condition precedent,
Default or Event of Default, or mandatory prepayment or commitment reduction
obligation hereunder shall constitute an extension of the Revolving Termination
Date.

 

(c)                                  Consent of All Lenders.  In addition to the
requirements of subsection (a) above, but subject to subsections (e) and
(f) below, no amendment, waiver or consent shall, unless in writing, and signed
by each Lender (or the Administrative Agent at the written direction of such
Lenders), do any of the following

 

115

--------------------------------------------------------------------------------


 

(i)                                     modify the definition of “Revolving
Commitment Percentage” or amend or otherwise modify the provisions of
Section 3.02; provided, that with the consent solely of the Requisite Lenders,
(x) additional extensions of credit pursuant hereto (which may or may not be new
money tranches) may be included in the determination of “Revolving Commitment
Percentage” on substantially the same basis as the Revolving Commitments and the
Revolving Loans are included on the Closing Date or (y) such terms and any
provisions in any Loan Document requiring pro rata payments, distributions or
commitment reductions may be amended on customary terms in connection with
(1) such additional extension of credit referred to in clause (x) or (2) “amend
and extend” transactions;

 

(ii)                                  amend this Section 12.07;

 

(iii)                               reduce the voting percentages set forth in
the definition of the term “Requisite Lenders”; provided, that with the consent
solely of the Requisite Lenders, (x) additional extensions of credit pursuant
hereto (which may or may not be new money tranches) may be included in the
determination of “Requisite Lenders” on substantially the same basis as the
Revolving Commitments and the Revolving Loans are included on the Closing Date
or (y) such terms and any provisions in any Loan Document requiring pro rata
payments, distributions or commitment reductions may be amended on customary
terms in connection with (1) such additional extension of credit referred to in
clause (x) or (2) “amend and extend” transactions;

 

(iv)                              release all or substantially all of the value
of the Guaranty, except as contemplated by Section 11.03(e); and

 

(v)                                 release or dispose of all or substantially
all of the Collateral unless released or disposed of as permitted by, and in
accordance with, Section 11.03.

 

(d)                                 Amendment of the Administrative Agent’s
Duties, Etc.  No amendment, waiver or consent unless in writing and signed by
the Administrative Agent shall affect the rights or duties of the Administrative
Agent under this Agreement or any of the other Loan Documents.  Any amendment,
waiver or consent relating to Section 2.03 or the obligations of the Swingline
Lender under this Agreement or any other Loan Document shall require the written
consent of the Swingline Lender.  Any amendment, waiver or consent relating to
Section 2.02 or the obligations of the Issuing Banks under this Agreement or any
other Loan Document shall require the written consent of the Issuing Banks.  Any
amendment, waiver or consent with respect to any Loan Document that alters the
ratable treatment of Obligations arising under the Loan Documents, Secured
Obligations arising under Secured Hedge Agreements and Secured Obligations
arising Cash Management Agreements in each case in a manner materially adverse
to any Cash Management Bank or Derivatives Provider with Secured Obligations
then outstanding shall require the written consent of any such Person.  No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon and any amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose set forth
therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.

 

116

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 12.07 or any Loan Document, (a) the Borrowers and the
Administrative Agent may, without the input or consent of any other Lender,
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Partnership and the Administrative
Agent to effect the provisions of Section 2.15 and Section 2.17 (including any
definitions relating to or necessary to effectuate the foregoing), (b) if the
Administrative Agent and the Partnership have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrowers
shall be permitted (and the Administrative Agent is hereby expressly authorized
on behalf of the Lenders) to amend such provision; and (c) guarantees and
collateral security documents and related documents executed by the Loan Parties
in connection with this Agreement may be amended, restated, amended and
restated, supplemented or waived without the consent of any Lender if such
amendment, restatement, amendment and restatement, supplement or waiver is
delivered in order to (x) comply with local law or advice of local counsel,
(y) cure ambiguities, omissions, mistakes or defects or (z) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

 

(f)                                   In addition, notwithstanding the
foregoing, in addition to any credit extensions effected pursuant to
Section 2.15 and any transaction permitted by Section 2.17, this Agreement
(including this Section 12.07, Section 3.02 and 3.03) may be amended (or amended
and restated) with the written consent of the Requisite Lenders, the
Administrative Agent and the Borrowers solely to (i) add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and Fees in respect
thereof to share in the benefits of this Agreement and the other Loan Documents
on a pari passu or subordinated basis with the Revolving Commitments and the
accrued interest and Fees in respect thereof and (ii) include appropriately the
Lenders holding such credit facilities in the definition of “Revolving
Commitments” and any determination of the Requisite Lender and other definitions
relating to such new credit facilities.

 

Section 12.08                                              Nonliability of the
Administrative Agent and Lenders.

 

The relationship between the Borrowers, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrowers and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrowers, any Subsidiary or any other Loan Party. 
None of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrowers to review or inform the Borrowers of any matter
in connection with any phase of the Borrowers’ business or operations.

 

Section 12.09                                              Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below); provided, that nothing
herein shall prevent

 

117

--------------------------------------------------------------------------------


 

any such Person from disclosing such Information:  (a) to its Affiliates and to
its and its Affiliates’ respective directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
applicable Lender shall be responsible for such compliance) on substantially the
terms set forth in this Section or as is otherwise reasonably acceptable to the
Borrowers and the Arranger; (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Eligible Assignee or Participant in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder; provided that the
disclosure of any such information to any such Lenders or prospective Lenders or
Participants or prospective Participants referred to herein shall be made
subject to the acknowledgment and acceptance by such Lender or prospective
Lender or Participant or prospective Participant that such information is being
disseminated on a confidential basis, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations or (iii) any actual or prospective credit
insurance provider relating to the Borrowers and their obligations (in each case
of clause (i), (ii) and (iii), other than to a Disqualified Institution); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal, judicial or
administrative proceedings, or as otherwise required by Applicable Law (in which
case, such Person shall, to the extent permitted by law, inform the Borrowers
promptly in advance thereof); (d) in connection with any action or proceeding to
enforce the terms of this Agreement or any other Loan Document; (e) to the
extent such Information (i) is or becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
after due inquiry from a source other than the Borrowers or any Affiliate of any
such Borrower; (f) to bank trade publications, such information to consist
solely of the structure and amount of the facilities provided hereunder, role of
the agents and arrangers and other information customarily found in such
publications; (g) to any other party hereto; (h) in the case of the
Administrative Agent, on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement, and (i) with the consent of the Borrowers. 
Notwithstanding the foregoing, the Administrative Agent, each Issuing Bank and
each Lender may disclose any such confidential information, without notice to
the Borrowers or any other Loan Party, to Governmental Authorities or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) in connection with any regulatory
examination of the Administrative Agent, such Issuing Bank or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent,
such Issuing Bank or such Lender.  As used in this Section, the term
“Information” means all information received from the Borrowers, any other Loan
Party, any other Subsidiary or Affiliate thereof or on their behalf (including
information received pursuant to inspections pursuant to Section 7.06) relating
to any Loan Party, any Subsidiary or Affiliate thereof or any of their
respective businesses in contemplation of, in connection with or pursuant to the
Loan Documents and the credit facilities contemplated hereunder.

 

118

--------------------------------------------------------------------------------


 

Section 12.10                                              Indemnification.

 

(a)                                 The Borrowers shall and hereby agree to
indemnify and hold harmless the Administrative Agent, the Lenders and the
Issuing Banks and each of their respective Affiliates, directors, officers,
employees, representatives, advisors and agents and sub-agents, trustees,
administrators and other Persons acting in similar capacities, and each of their
respective permitted successors and assigns (each, an “Indemnified Party”) from
and against any and all actions, suits, losses, claims, damages, liabilities and
expenses of any kind or nature (including legal expenses), joint or several, to
which such Indemnified Party may become subject or that may be incurred or
asserted or awarded against such Indemnified Party, in each case arising out of
or in connection with or by reason of (including in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) any matters contemplated by this Agreement, the
transactions contemplated or any directly related transaction or (ii) the use or
the contemplated use of the proceeds of the Loans and Letters of Credit, and
will reimburse each Indemnified Party for all out-of-pocket expenses (including
reasonable attorneys’ fees, expenses and charges) within thirty (30) days
following the written demand (together with invoices or other customary backup
documentation supporting such reimbursement request) as they are incurred in
connection with any of the foregoing; provided that in all cases legal fees and
expenses shall be limited to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to the Administrative
Agent, the Lenders and the Issuing Banks, taken as a whole, and, solely in the
case of an actual conflict of interest, one additional counsel to all such
affected Indemnified Parties taken as a whole, and, if reasonably necessary, of
one local counsel in any relevant material jurisdiction to such Indemnified
Parties, taken as a whole); provided, further, that no Indemnified Party will
have any right to indemnification for any of the foregoing to the extent
resulting from (x) such Indemnified Party’s gross negligence, bad faith, willful
misconduct or material breach of this Agreement or any other Loan Document to
which it is a party, in each case as determined by a final non-appealable
judgment of a court of competent jurisdiction and (y) or any dispute solely
among the Indemnified Parties (other than any claims against an Indemnified
Party in its capacity as Administrative Agent) and not arising out of any act or
omission of you, any Loan Party or any of your or their respective
subsidiaries.  In the case of any investigation, litigation or proceeding to
which the indemnity hereunder applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by any Loan Party
or any of their respective equityholders, Affiliates or creditors, or an
Indemnified Party, whether or not such Indemnified Party is a party thereto and
whether or not any Loans or other extensions of credit hereunder are made.  The
indemnification set forth in this Section 12.10 shall apply to any
investigation, litigation or proceeding arising during the pendency of any
bankruptcy proceeding filed by or against any Loan Party.  The Borrowers shall
not, without the prior written consent of each Indemnified Party affected
thereby (which consent will not be unreasonably withheld), settle any pending
claim or action that would give rise to the right of any Indemnified Party to
claim indemnification hereunder unless such settlement (a) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnified Party and (b) does not include any statement as to or
an admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party.  Notwithstanding the foregoing, each Indemnified Party shall
be obligated to refund or return any and all amounts paid by you under this
paragraph to such Indemnified Party for any such fees, expenses or damages to
the extent such Indemnified

 

119

--------------------------------------------------------------------------------


 

Party is not entitled to payment of such amounts in accordance with the terms
hereof as determined by final non-appealable judgment of a court of competent
jurisdiction.

 

(b)                                 The Borrowers’ obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

(c)                                  To the extent permitted by Applicable Law,
no party hereto shall have, and each party hereto hereby waives and agrees it
shall not assert, any claim against any other party hereto and their respective
Affiliates, directors, officers, employees, representatives advisors, trustees,
administrators and other Persons acting in similar capacities, agents and
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each party hereto hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor, except, in the case of the Loan Parties, to the
extent otherwise subject to indemnification pursuant to this Section 12.10.

 

References in this Section 12.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Cash Management
Banks and Derivatives Providers.  Notwithstanding anything herein to the
contrary, costs which are specifically covered by Section 3.10 or Section 4.01
shall be governed thereby.

 

Section 12.11                                              Termination;
Survival.

 

This Agreement shall terminate at such time as (a) all of the Revolving
Commitments have been terminated, (b) all Letters of Credit have been
(i) terminated or expired or been canceled, (ii) Cash Collateralized or
(iii) backstopped in a manner reasonably acceptable to the applicable Issuing
Bank, (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and the Issuing Banks are no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10, 4.01, 4.04, 11.08, 12.02 and 12.10 and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.05, shall continue in full force and effect (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

120

--------------------------------------------------------------------------------


 

Section 12.12                                              Severability of
Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.13                                              GOVERNING LAW.

 

This Agreement and the other Loan Documents, and any claim, controversy, dispute
or cause of action arising under or related thereto, and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

 

Section 12.14                                              Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 12.15                                              Obligations with
Respect to Loan Parties.

 

The obligations of the Borrowers to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrowers may have that the Borrowers does not
control such Loan Parties.

 

Section 12.16                                              Independence of
Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 

Section 12.17                                              [Reserved].

 

Section 12.18                                              Entire Agreement.

 

This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or

 

121

--------------------------------------------------------------------------------


 

subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

Section 12.19                                              [Reserved].

 

Section 12.20                                              Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.21                                              Acting in Concert

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, (i) the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(w) to the extent that any Lender shall not accept any Extension Offer and all
or any portion of the outstanding Loans of such Lender shall not have been be
repaid, defeased or satisfied and discharged as of the Revolving Termination
Date applicable thereto, or all or any portion of accrued interest, Fees and
premiums (if any) in connection therewith shall not have been paid as of the
Revolving Termination Date applicable thereto, such Lender from exercising its
rights and remedies as an unsecured creditor against the Borrowers and the other
Loan Parties in respect of such unpaid amounts in accordance with Applicable
Law, (x) the Administrative Agent from exercising on its behalf the rights and
remedies that inure to its benefit (solely in its capacity as the Administrative
Agent) hereunder and under the other Loan Documents, (y) the Administrative
Agent, each Issuing Bank or any Lender from exercising set-off rights solely in
accordance with Section 12.04 (subject to the terms of Section 3.02) or (z) any
Lender from filing proofs of claim or appealing and filing pleadings on its own
behalf during the pendency of a proceeding relating to any Loan Party under any
Debtor Relief Law; provided, further that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (1) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X, and (2) in addition to the
provisions set forth in clauses (w), (x), (y) and (z) of the proceeding proviso
and subject to Section 3.02, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and duties as authorized by the Requisite Lenders,
(ii) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies under the Guaranty and the other Security
Documents may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties in accordance with the terms thereof.

 

Section 12.22                                              Amendment and
Restatement

 

(a)                                 It is the express intent of the parties
hereto that this Agreement is entered into in substitution for, and not in
payment of, the obligations of the Borrowers under the Existing Credit Agreement
and is in no way intended to constitute a novation of any of the Borrowers’

 

122

--------------------------------------------------------------------------------


 

indebtedness which was evidenced by the Existing Credit Agreement or any of the
other Loan Documents.  All “Loans” made and “Secured Obligations” incurred under
the Existing Credit Agreement which are outstanding on the Closing Date shall
continue as Loans and Secured Obligations under (and shall be governed by the
terms of) this Agreement.  Without limiting the foregoing, upon the
effectiveness hereof:  (i) all “Letters of Credit” issued (or deemed issued)
under the Existing Credit Agreement which remain outstanding on the Closing Date
shall continue as Letters of Credit under (and shall be governed by the terms
of) this Agreement, (ii) all “Secured Obligations” (as defined in the Existing
Credit Agreement) owing to any “Lender Counterparty” under any “Secured Hedge
Agreement” in connection with the Existing Credit Agreement which are
outstanding on the Closing Date shall continue as Secured Obligations under this
Agreement and the other Loan Documents and (iii) the “Revolving Loans” under and
as defined under the Existing Credit Agreement of each Departing Lender shall be
repaid in full (accompanied by any accrued and unpaid interest and fees
thereon), each Departing Lender’s “Commitment” under the Existing Credit
Agreement shall be terminated and each Departing Lender shall not be a Lender
hereunder.

 

(b)                                 Upon the effectiveness of this Agreement, on
and after the date hereof, each reference in any other Loan Document to the
Existing Credit Agreement (including any reference therein to “the Credit
Agreement,” “thereunder,” “thereof,” “therein” or words of like import referring
thereto) shall mean and be a reference to this Agreement.

 

[Signatures on Following Pages]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

BORROWERS:

GGP LIMITED PARTNERSHIP

 

 

 

 

By:

GGP, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Michael Berman

 

 

Name:

Michael Berman

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC

 

GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC
GENERAL GROWTH PROPERTIES, INC.

 

GGPLP 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

/s/ Michael Berman

 

 

Name:

Michael Berman

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

 

GGPLP L.L.C.

 

 

 

 

By:

GGP Limited Partnership, its managing member

 

By:

GGP Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Michael Berman

 

 

Name:

Michael Berman

 

 

Title:

Executive Vice President & Chief Financial Officer

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

OTHER LOAN PARTIES:

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

GGP LIMITED PARTNERSHIP II

 

GGP, INC.

 

GGP REAL ESTATE HOLDING I, INC.

 

GGP REAL ESTATE HOLDING II, INC.
GGPLP REAL ESTATE, INC.

 

 

 

 

 

 

 

By:

/s/ Michael Berman

 

 

Name:

Michael Berman

 

 

Title:

Executive Vice President & Chief Financial Officer

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, an Issuing Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Winita Lau

 

 

Name:

Winita Lau

 

 

Title:

President

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Gross

 

 

Name:

Brian Gross

 

 

Title:

Authorized Signatory

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Perry Forman

 

 

Name:

Perry Forman

 

 

Title:

Director

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Brendan M. Poe

 

 

Name:

Brendan M. Poe

 

 

Title:

Executive Director

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Cheryl Sneor

 

 

Name:

Cheryl Sneor

 

 

Title:

Vice President

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Noam Azachi

 

 

Name:

Noam Azachi

 

 

Title:

Vice President

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name:

Charles D. Johnston

 

 

Title:

Authorized Signatory

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

By:

/s/ Maureen Slentz

 

 

Name:

Maureen Slentz

 

 

Title:

Regional Manager Senior Vice President

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Dennis Redpath

 

 

Name:

Dennis Redpath

 

 

Title:

Senior Vice President

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

 

Name:

Jennifer Anderson

 

 

Title:

Associate Director

 

 

 

By:

/s/ Kenneth A. Chin

 

 

Name:

Kenneth A. Chin

 

 

Title:

Director

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Joel Dalson

 

 

Name:

Joel Dalson

 

 

Title:

Vice President

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC, as a Lender

 

 

 

 

 

By:

/s/ Robyn Zeller

 

 

Name:

Robyn Zeller

 

 

Title:

Vice President

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Existing Credit Agreement and not as a Lender party hereto.  The undersigned
hereby acknowledges that the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement to which this signature page is
attached and the undersigned shall not constitute a party thereto other than for
purposes of effectuating the amendment and restatement of the Existing Credit
Agreement.

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Departing Lender

 

By:

/s/ William O’Daly

 

 

Name:

William O’Daly

 

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Michael D’Onofrio

 

 

Name:

Michael D’Onofrio

 

 

Title:

Authorized Signatory

 

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Existing Credit Agreement and not as a Lender party hereto.  The undersigned
hereby acknowledges that the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement to which this signature page is
attached and the undersigned shall not constitute a party thereto other than for
purposes of effectuating the amendment and restatement of the Existing Credit
Agreement.

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Departing Lender

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Mary Brundage

 

 

Name:

Mary Brundage

 

 

Title:

Director

 

 

Signature Page to
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of               , 20    
(the “Agreement”), by and among
                                                   (the “Assignor”),
                                                   (the “Assignee”), GGP LIMITED
PARTNERSHIP (the “Partnership”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Third Amended and Restated
Credit Agreement, dated as of October 23, 2013 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein by not otherwise defined herein shall
have the meanings set forth in the Credit Agreement), by and among the
Partnership, GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited
liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING,
LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a
Delaware limited liability company (“GGP LLC”), and GGPLP 2010 LOAN PLEDGOR
HOLDING, LLC,  a Delaware limited liability company (“GGPLP Pledgor”, together
with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties party
thereto from time to time, the Lenders party thereto from time to time and the
Administrative Agent;

 

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Revolving Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and

 

WHEREAS, the [Partnership,](1) [the Administrative Agent,](2) [the Swingline
Lender,](3) [the Issuing Bank](4) and [consent[s]] to such assignment on the
terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of                         , 20    
(the “Trade Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $                     interest (such
interest being the “Assigned Commitment”) in and to the Assignor’s Revolving
Commitment, and all of the other rights and obligations of the Assignor under
the Credit Agreement, such Assignor’s Revolving Note, and the other Loan
Documents representing             % in respect of the aggregate amount of all
Lenders’ Revolving

 

--------------------------------------------------------------------------------

(1)  Include Partnership consent to the extent required under the Credit
Agreement.

 

(2)  Include Administrative Agent consent to the extent required under the
Credit Agreement.

 

(3)  Include Swingline Lender consent to the extent required under the Credit
Agreement.

 

(4)  Include Issuing Bank consent to the extent required under the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Commitments, including without limitation, a principal amount of outstanding
Revolving Loans equal to $                  , all voting rights of the Assignor
associated with the Assigned Commitment all rights to receive interest on such
amount of Loans and all Fees with respect to the Assigned Commitment and other
rights of the Assignor under the Credit Agreement and the other Loan Documents
with respect to the Assigned Commitment, all as if the Assignee were an original
Lender under and signatory to the Credit Agreement having a Revolving Commitment
equal to the amount of the Assigned Commitment.  The Assignee, subject to the
terms and conditions hereof, hereby assumes all obligations of the Assignor with
respect to the Assigned Commitment as if the Assignee were an original Lender
under and signatory to the Credit Agreement having a Revolving Commitment equal
to the Assigned Commitment, which obligations shall include, but shall not be
limited to, the obligation of the Assignor to make Revolving Loans to the
Borrowers with respect to the Assigned Commitment and the obligation to
indemnify the Administrative Agent as provided in the Credit Agreement (the
foregoing obligations, together with all other similar obligations more
particularly set forth in the Credit Agreement and the other Loan Documents,
shall be referred to hereinafter, collectively, as the “Assigned Obligations”). 
The Assignor shall have no further duties or obligations with respect to, and
shall have no further interest in, the Assigned Obligations or the Assigned
Commitment from and after the Assignment Date.

 

(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee acknowledges and agrees that,
except as set forth in Section 4. below, the Assignor is making no
representations or warranties with respect to, and the Assignee hereby releases
and discharges the Assignor for any responsibility or liability for: (i) the
present or future solvency or financial condition of the Borrowers, any other
Loan Party or any other Subsidiary, (ii) any representations, warranties,
statements or information made or furnished by the Borrowers, any other Loan
Party or any other Subsidiary in connection with the Credit Agreement or
otherwise, (iii) the validity, efficacy, sufficiency, or enforceability of the
Credit Agreement, any Loan Document or any other document or instrument executed
in connection therewith, or the collectibility of the Assigned Obligations,
(iv) the perfection, priority or validity of any Lien with respect to any
collateral at any time securing the Obligations or the Assigned Obligations
under the Notes or the Credit Agreement and (v) the performance or failure to
perform by the Borrowers or any other Loan Party of any obligation under the
Credit Agreement or any other Loan Document.  Further, the Assignee acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents and based on the financial
statements supplied by the Borrowers and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement.  The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation.  The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrowers, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement.  The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1. of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, an amount equal to $                  
representing the aggregate principal amount outstanding of the Revolving Loans
owing to the Assignor under the Credit Agreement and the other Loan Documents
being assigned hereby.

 

A-2

--------------------------------------------------------------------------------


 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee (if any)
payable under Section 12.06(b)(iv) of the Credit Agreement.

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving
Commitment under the Credit Agreement immediately prior to the Assignment Date,
equal to $                         and that the Assignor is not in default of
its obligations under the Credit Agreement; and (ii) the outstanding balance of
Revolving Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $                        ; and
(b) it is the legal and beneficial owner of the Assigned Commitment which is
free and clear of any adverse claim created by the Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement; (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Administrative Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof together with such powers as are reasonably
incidental thereto; (d) agrees that it will become a party to and shall be bound
by the Credit Agreement and the other Loan Documents to which the other Lenders
are a party on the Assignment Date and will perform in accordance therewith all
of the obligations which are required to be performed by it as a Lender; and
(e) is either (i) not organized under the laws of a jurisdiction outside the
United States of America or (ii) has delivered to the Administrative Agent (with
an additional copy for the Borrowers) such items required under Section 3.10 of
the Credit Agreement.

 

Section 6.  Recording and Acknowledgment by the Administrative Agent.  Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Revolving Note, if
any.  Upon such acknowledgment and recording, from and after the Assignment
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth below:

 

 

Attention:

 

Telephone No.:

 

Telecopy No.:

 

 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

A-3

--------------------------------------------------------------------------------


 

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrowers, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2 hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3 hereof.  Upon recording and acknowledgment of this
Agreement by the Administrative Agent, from and after the Assignment Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 12.11
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

 

Section 10.  Governing Law.  This Agreement and any claim, controversy, dispute
or cause of action arising under or related thereto, and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York (including Section 5-1401 and Section 5-1402 of
the General Obligations Law of the State of New York), without reference to any
other conflicts or choice of law principles thereof.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

[Include this Section only if the Partnership’s consent is required under
Section 12.06 (c) of the Credit Agreement] Section 17.  Agreements of the
Partnership.  The Partnership hereby agrees that the Assignee shall be a Lender
under the Credit Agreement having a Revolving Commitment equal to the Assigned
Commitment.  The Partnership agrees that the Assignee shall have all of the
rights and remedies of a Lender under the Credit Agreement and the other Loan
Documents as if the Assignee were an original Lender under and signatory to the
Credit Agreement, including, but not limited to, the right of a Lender to
receive payments of principal and interest with respect to the Assigned
Obligations, if any, and to the Revolving Loans made by the Lenders after the
date hereof and to receive the Fees payable to the Lenders as provided in the
Credit Agreement.  Further, the Assignee shall be entitled to the benefit of the

 

A-4

--------------------------------------------------------------------------------


 

indemnification provisions from the Borrowers in favor of the Lenders as
provided in the Credit Agreement and the other Loan Documents.  The Partnership
further agrees, upon the request of the Assignee following the execution and
delivery of this Agreement, it will deliver a Revolving Note executed by the
Borrowers in favor of the Assignee in an initial amount equal to the Assigned
Commitment, so long as the Assignor has returned to the Borrowers any Notes that
are being reissued in favor of the Assignee, to the extent applicable, in
accordance with Section 2.10(c) of the Credit Agreement.  Further, the
Partnership agrees that, upon the execution and delivery of this Agreement, the
Borrowers shall owe the Assigned Obligations to the Assignee as if the Assignee
were the Lender originally making such Loans and entering into such other
obligations.

 

[Signatures on Following Page]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Payment Instructions

 

 

 

[Bank]

 

[Address]

 

ABA No. :

 

Account No.:

 

Account Name:

 

Reference:

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Payment Instructions

 

 

 

[Bank]

 

[Address]

 

ABA No. :

 

Account No.:

 

Account Name:

 

Reference:

 

[Signatures continued on Following Page]

 

A-6

--------------------------------------------------------------------------------


 

 

[Agreed and consented to as of the date first written above.

 

 

 

PARTNERSHIP:

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:](5)

 

 

Accepted [and consented](6) as of the date first written above.

 

ADMINISTRATIVE AGENT [AND SWINGLINE LENDER](7):

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[ISSUING BANK(S):

 

[              ], as an Issuing Bank

 

By:

 

 

 

Name:

 

 

 

Title:

 

](8)

 

--------------------------------------------------------------------------------

(5)  Include signature of the Partnership only if required under
Section 12.06(b) of the Credit Agreement.

 

(6)  Include consent of the Administrative Agent only if required under
Section 12.06(b) of the Credit Agreement.

 

(7)  Include consent of the Swingline Lender only if required under
Section 12.06(b) of the Credit Agreement.

 

(8)  Include consent of the Issuing Bank only if required under
Section 12.06(b) of the Credit Agreement.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY

 

(Attached.)

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

                        , 20

 

Wells Fargo Bank, National Association

Commercial Real Estate Loan Services

608 2nd Avenue South, 11th Floor

Minneapolis, MN 55402

MAC N9303-110

Attention:  Teresa Mager

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of October 23, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited
liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING,
LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a
Delaware limited liability company (“GGP LLC”), and GGPLP 2010 LOAN PLEDGOR
HOLDING, LLC,  a Delaware limited liability company (“GGPLP Pledgor”, together
with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.01(b) of the
Credit Agreement, the Borrowers hereby request that the Lenders make Revolving
Loans to the Borrowers in an aggregate amount equal to
$                                      .

 

2.                                      The Borrowers request that such
Revolving Loans be made available to the Borrowers on                         ,
20    .

 

3.                                      The Borrowers hereby request that such
Revolving Loans be of the following Type:

 

[Check one box only]

o        Base Rate Loan

o        LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

¨        one week

¨        one month

¨        two months

¨        three months

¨        six months

¨        other:

 

C-1

--------------------------------------------------------------------------------


 

Each Borrower hereby certifies to the Administrative Agent and the Lenders as
follows:

 

(a)         no Default or Event of Default shall exist as of the date of the
making of such Revolving Loan or would exist immediately after giving effect
thereto; and

 

(b)         the representations and warranties made or deemed made by the
Borrowers and each other Loan Party in the Loan Documents to which any of them
is a party, shall be true and correct in all material respects on and as of the
date of the making of such Revolving Loan with the same force and effect as if
made on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents.

 

[Remainder of page left intentionally blank]

 

C-2

--------------------------------------------------------------------------------


 

If notice of the requested borrowing of this Revolving Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.01(b) of the Credit Agreement.

 

 

GGP LIMITED PARTNERSHIP

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP L.L.C.

 

 

 

 

 

By: GGP Limited Partnership, its managing member

 

 

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                        , 20

 

Wells Fargo Bank, National Association

Commercial Real Estate Loan Services

608 2nd Avenue South, 11th Floor

Minneapolis, MN 55402

MAC N9303-110

Attention:  Teresa Mager

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of October 23, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited
liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING,
LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a
Delaware limited liability company (“GGP LLC”), and GGPLP 2010 LOAN PLEDGOR
HOLDING, LLC,  a Delaware limited liability company (“GGPLP Pledgor”, together
with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.08. of the Credit Agreement, the Borrowers hereby request
a Continuation of LIBOR Loans under the Credit Agreement, and in connection
therewith set forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Continuation
is                         , 20    .

 

2.                                      The aggregate principal amount of the
LIBOR Loans subject to the requested Continuation is
$                                                .

 

3.                                      The current Interest Period of the LIBOR
Loans subject to such Continuation ends on                                 ,
20    .

 

4.                                      The duration of the Interest Period for
the Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o        one week

o        one month

 

D-1

--------------------------------------------------------------------------------


 

o        two months

o        three months

o        six months

 

Each Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the proposed date of the requested Continuation and after giving effect to
such Continuation, no Event of Default exists will result therefrom.

 

[Remainder of page left intentionally blank]

 

D-2

--------------------------------------------------------------------------------


 

If notice of Continuation was previously given by telephone, this notice is to
be considered the written confirmation of such telephone notice required by
Section 2.08 of the Credit Agreement.

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

By:  GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GGPLP L.L.C.

 

 

 

 

 

By:  GGP Limited Partnership, its managing member

 

 

 

 

 

By:  GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GGPLP 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                        , 20

 

Wells Fargo Bank, National Association

Commercial Real Estate Loan Services

608 2nd Avenue South, 11th Floor

Minneapolis, MN 55402

MAC N9303-110

Attention:  Teresa Mager

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of October 23, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited
liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING,
LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a
Delaware limited liability company (“GGP LLC”), and GGPLP 2010 LOAN PLEDGOR
HOLDING, LLC,  a Delaware limited liability company (“GGPLP Pledgor”, together
with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.09 of the Credit Agreement, the Borrowers hereby request a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in connection therewith set forth below the information relating
to such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Conversion is
                            , 20    .

 

2.                                      The Type of Loans to be Converted
pursuant hereto is currently:

 

[Check one box only]

 

o                              Base Rate Loan

o                              LIBOR Loan

 

3.                                      The aggregate principal amount of the
Loans subject to the requested Conversion is
$                                          .

 

E-1

--------------------------------------------------------------------------------


 

4.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o        Base Rate Loan

o        LIBOR Loan, with an initial Interest Period for a duration of:

 

[Check one box only]

 

o        one week

o        one month

o        two months

o        three months

o        six months

o        other:

 

Each Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the proposed date of the requested Conversion and after giving effect to
such Conversion, no Event of Default exists or will result therefrom.

 

[Remainder of page left intentionally blank]

 

E-2

--------------------------------------------------------------------------------


 

If notice of the Conversion was previously given by telephone, this notice is to
be considered the written confirmation of such telephone notice required by
Section 2.09 of the Credit Agreement.

 

 

GGP LIMITED PARTNERSHIP

 

 

 

By:  GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GGPLP L.L.C.

 

 

 

 

 

By:  GGP Limited Partnership, its managing member

 

 

 

 

 

By:  GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GGPLP 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                        , 20

 

Wells Fargo Bank, National Association

Commercial Real Estate Loan Services

608 2nd Avenue South, 11th Floor

Minneapolis, MN 55402

MAC N9303-110

Attention:  Teresa Mager

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of October 23, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited
liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING,
LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a
Delaware limited liability company (“GGP LLC”), and GGPLP 2010 LOAN PLEDGOR
HOLDING, LLC,  a Delaware limited liability company (“GGPLP Pledgor”, together
with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties from time
to time party thereto, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.03(b) of the
Credit Agreement, the Borrowers hereby request that the Swingline Lender make a
Swingline Loan to the Borrowers in an amount equal to
$                                      .

 

2.                                      The Borrowers request that such
Swingline Loan be made available to the Borrowers on                         ,
20      .

 

Each Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders as follows:

 

(a)         no Default or Event of Default shall exist as of the date of the
making of such Swingline Loan or would exist immediately after giving effect
thereto; and

 

(b)         the representations and warranties made or deemed made by the
Borrowers and each other Loan Party in the Loan Documents to which any of them
is a party, shall be true and correct in all material respects on and as of the
date of the making of such Swingline Loan with the same force and effect as if
made on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all

 

F-1

--------------------------------------------------------------------------------


 

material respects on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted under the Loan
Documents.

 

[Remainder of page left intentionally blank]

 

F-2

--------------------------------------------------------------------------------


 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.03(b) of the Credit Agreement.

 

 

GGP LIMITED PARTNERSHIP

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP L.L.C.

 

 

 

 

 

By: GGP Limited Partnership, its managing member

 

 

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

F-3

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REVOLVING NOTE

 

$

 

, 20    

 

FOR VALUE RECEIVED, the undersigned, GGP Limited Partnership, a Delaware limited
partnership (the “Partnership”), GENERAL GROWTH PROPERTIES, INC., a Delaware
corporation (the “Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a
Delaware limited liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN
PLEDGOR HOLDING, LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”),
GGPLP L.L.C., a Delaware limited liability company (“GGP LLC”), and GGPLP 2010
LOAN PLEDGOR HOLDING, LLC,  a Delaware limited liability company (“GGPLP
Pledgor”, together with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC
and GGPLPLLC Pledgor, being referred to herein, individually or collectively, as
the context shall require, as “Borrower” or “Borrowers”) hereby unconditionally
promise to pay to the order of
                                                       (the “Lender”), in care
of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association, 608 Second
Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or at such other
address as may be specified by the Administrative Agent to the Borrowers, the
principal sum of                                        AND       /100 DOLLARS
($                          ), or such lesser amount as may be the then
outstanding and unpaid balance of all Revolving Loans made by the Lender to the
Borrowers pursuant to, and in accordance with the terms of, the Credit
Agreement.

 

The Borrowers further agree to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

 

This Revolving Note is one of the “Revolving Notes” referred to in that certain
Credit Agreement dated as of October 23, 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrowers, the other Loan Parties party thereto
from time to time, the Lenders party thereto from time to time and the
Administrative Agent, and is subject to, and entitled to, all provisions and
benefits thereof.  Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement.  The
Credit Agreement, among other things, (a) provides for the making of Revolving
Loans by the Lender to the Borrowers from time to time in an aggregate amount
not to exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Loans by the Borrowers subject to certain
terms and conditions and (c) provides for the acceleration of the Revolving
Loans upon the occurrence of certain specified events.

 

The Borrowers hereby waive presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Note.

 

This Note and any claim, controversy, dispute or cause of action arising under
or related thereto, and the transactions contemplated hereby shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof.

 

G-1

--------------------------------------------------------------------------------


 

[Remainder of page left intentionally blank]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Revolving
Note under seal as of the date written above.

 

 

GGP LIMITED PARTNERSHIP

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP L.L.C.

 

 

 

 

 

By: GGP Limited Partnership, its managing member

 

 

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

G-3

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SWINGLINE NOTE

 

$

 

, 20    

 

FOR VALUE RECEIVED, the undersigned, GGP Limited Partnership, a Delaware limited
partnership (the “Partnership”), GENERAL GROWTH PROPERTIES, INC., a Delaware
corporation (the “Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a
Delaware limited liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN
PLEDGOR HOLDING, LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”),
GGPLP L.L.C., a Delaware limited liability company (“GGP LLC”), and GGPLP 2010
LOAN PLEDGOR HOLDING, LLC,  a Delaware limited liability company (“GGPLP
Pledgor”, together with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC
and GGPLPLLC Pledgor, being referred to herein, individually or collectively, as
the context shall require, as “Borrower” or “Borrowers”), hereby promise to pay
to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”)
to its address at 608 Second Avenue S., 11th Floor, Minneapolis, Minnesota
55402-1916, or at such other address as may be specified by the Swingline Lender
to the Borrowers, the principal sum of                                      AND
NO/100 DOLLARS ($                                ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrowers under the Credit Agreement), on the dates and
in the principal amounts provided in the Credit Agreement, and to pay interest
on the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to made any such recordation or endorsement shall not
affect the obligations of the Borrowers to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the “Swingline Note” referred to in that certain Credit Agreement
dated as of October 23, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the other Loan Parties party thereto from time to
time, the Lenders party thereto from time to time and the Administrative Agent,
and evidences Swingline Loans made to the Borrowers thereunder.  Terms used but
not otherwise defined in this Note have the respective meanings assigned to them
in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

This Note and any claim, controversy, dispute or cause of action arising under
or related thereto, and the transactions contemplated hereby shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof.

 

The Borrowers hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

H-1

--------------------------------------------------------------------------------


 

Time is of the essence for this Note.

 

[Remainder of page left intentionally blank]

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

GGP LIMITED PARTNERSHIP

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP L.L.C.

 

 

 

 

 

By: GGP Limited Partnership, its managing member

 

 

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

H-3

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

H-4

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrowers, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of
Loan

 

Amount Paid
or Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TRANSFER AUTHORIZER DESIGNATION FORM

 

(Attached.)

 

I-4

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF COMPLIANCE CERTIFICATE

 

Dated as of [·]

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of October 23, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited
liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING,
LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a
Delaware limited liability company (“GGP LLC”), and GGPLP 2010 LOAN PLEDGOR
HOLDING, LLC,  a Delaware limited liability company (“GGPLP Pledgor”, together
with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”), the other Loan Parties thereto
from time to time and Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”).  Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

Pursuant to Section 8.03 of the Credit Agreement, the undersigned Chief
Financial Officer of the Parent hereby certifies on behalf of the Parent and not
in his/her individual capacity that, as of the end of the fiscal
[quarter]/[year] ending [·]:

 

1.             no Default or Event of Default exists [except as set forth on
Attachment A hereto, which accurately describes the nature of the
conditions(s) or event(s) that constitute (a) Default(s) or (an) Event(s) of
Default and the actions which the Parent (is taking)(is planning to take) with
respect to such condition(s) or event(s)].

 

2.             Schedule 1 hereto sets forth in reasonable detail as of the end
of such [quarterly]/[annual] accounting period, the calculations required to
establish the Parent’s compliance with the covenants contained in Section 9.01
and 9.11.

 

[Remainder of page left intentionally blank]

 

J-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of the date first written above.

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of [                         , 20    ] (this
“Agreement”), by and among [NEW LENDERS] (each a “New Lender” and collectively
the “New Lenders”), GGP Limited Partnership, a Delaware limited partnership (the
“Partnership”), GENERAL GROWTH PROPERTIES, INC., a Delaware corporation (the
“Parent”) GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC, a Delaware limited
liability company (“GGPLP RE Pledgor”), GGPLPLLC 2010 LOAN PLEDGOR HOLDING,
LLC,  Delaware limited liability company (“GGPLPLLC Pledgor”), GGPLP L.L.C., a
Delaware limited liability company (“GGP LLC”), and GGPLP 2010 LOAN PLEDGOR
HOLDING, LLC,  a Delaware limited liability company (“GGPLP Pledgor”, together
with the Partnership, the Parent, GGPLP RE Pledgor, GGP LLC and GGPLPLLC
Pledgor, being referred to herein, individually or collectively, as the context
shall require, as “Borrower” or “Borrowers”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement, dated as of October 23, 2013 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrowers, the other Loan Parties
party thereto from time to time, the Lenders party thereto from time to time and
the Administrative Agent; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may increase the existing Revolving Commitments by entering into one
or more Joinder Agreements with the New Lenders and the Administrative Agent.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each New Lender party hereto hereby agrees to commit to provide its respective
Revolving Commitment as set forth on Schedule A annexed hereto, on the terms and
subject to the conditions set forth below:

 

Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance

 

K-1

--------------------------------------------------------------------------------


 

with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

Each New Lender hereby agrees to make its Commitment on the following terms and
conditions:

 

1              New Lenders.  Each New Lender acknowledges and agrees that upon
its execution of this Agreement that such New Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

2              Credit Agreement Governs.  Except as set forth in this Agreement,
new Revolving Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents.

 

3.             Conditions Precedent.  The commitment of each New Lender shall
become effective upon the satisfaction of each of the conditions precedent set
forth in Sections 2.15 and 5.02 of the Credit Agreement.

 

4.             Eligible Assignee.  By its execution of this Agreement, each New
Lender represents and warrants that it is an Eligible Assignee.

 

5.             Notice.   For purposes of the Credit Agreement, the initial
notice address of each New Lender shall be as set forth below its signature
below.

 

6.             Non-US Lenders.  For each New Lender that is a Non-US Lender,
delivered herewith to the Administrative Agent are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such New Lender may be required to deliver to the Administrative
Agent pursuant to Section 3.10 of the Credit Agreement.

 

7.             Recordation of the New Loans.  Upon execution and delivery
hereof, the Administrative Agent will record the new Revolving Loans made by New
Lenders in the Register.

 

8.             Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

9.             Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents embody the final, entire agreement among the parties hereto
and supersede any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 

10.          GOVERNING LAW.  This Agreement and any claim, controversy, dispute
or cause of action arising under or related hereto, and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York (including Section 5-1401 and Section 5-1402 of
the General Obligations Law of the State of New York), without reference to any
other conflicts or choice of law principles thereof.

 

11.          Severability.  If any provision of this Agreement shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from this

 

K-2

--------------------------------------------------------------------------------


 

Agreement, and the validity, legality and enforceability of the remaining
provisions shall remain in full force as though the invalid, illegal, or
unenforceable provision had never been part of this Agreement.

 

12.          Counterparts.  To facilitate execution, this Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means).  It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart.  All counterparts shall collectively
constitute a single document.  It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.

 

[Remainder of page intentionally left blank]

 

K-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

 

[NAME OF NEW

 

 LENDERS]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GGPLP L.L.C.

 

 

 

 

 

By: GGP Limited Partnership, its managing member

 

 

 

 

 

By: GGP, Inc., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

K-4

--------------------------------------------------------------------------------


 

 

GGPLPLLC 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GGPLP 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GGPLP REAL ESTATE 2010 LOAN PLEDGOR HOLDING, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GGP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-5

--------------------------------------------------------------------------------


 

Consented to by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

K-6

--------------------------------------------------------------------------------


 

SCHEDULE A
TO JOINDER AGREEMENT

 

Name of New 
Lender

 

Revolving Commitment

[                                          ]

 

$                

 

 

 

 

 

Total: $                

 

K-7

--------------------------------------------------------------------------------